Securities Act File No. 33-5270 Investment Company Act File No. 811-4653 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 35 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 34 [X] (Check appropriate box or boxes) The American Funds Tax-Exempt Series I (Exact Name of Registrant as Specified in Charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (202) 842-5665 Jeffrey L. Steele Copies to: Washington Management Corporation Robert W. Helm, Esq. 1101 Vermont Avenue, N.W. Dechert LLP Washington, D.C. 20005 1treet, N.W. (Name and Address of Agent for Service) Washington, D.C. 20006 (Counsel for the Registrant) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [X] on October 1, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Pursuant to Rule 414 under the Securities Act of 1933, The American Funds Tax-Exempt Series I, a Delaware statutory trust, as successor to The American Funds Tax-Exempt Series I, a Massachusetts business trust (the “MA Trust”), is filing this amendment to the registration statement of the MA Trust, and expressly adopts the registration statement of the MA Trust as its own for all purposes of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended. The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® Ticker The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia Class A TMMDX TFVAX Class B TEMBX TEVBX Class C TEMCX TEVCX Class F-1 TMDFX TEVFX Class F-2 TMMFX TEFFX The American Funds Tax-Exempt Series I (the “Trust”) is a fully managed, diversified, open-end management investment company consisting of two separate series, The Tax-Exempt Fund of Maryland (the “Maryland Fund”) and The Tax-Exempt Fund of Virginia (the “Virginia Fund”). Except where the context indicates otherwise, references to the “fund” apply to each of these tax-exempt bond funds. Prospectus October 1, 2010 Table of contents Summaries Sales charges 31 The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia 1 8 Sales charge reductions and waivers 33 Investment objective, strategies and risks 15 Rollovers from retirement plans to IRAs 37 Additional investment results 17 Plans of distribution 37 Management and organization 19 Other compensation to dealers 38 Shareholder information 22 How to sell shares 39 Choosing a share class 23 Distributions and taxes 41 Purchase, exchange and sale of shares 27 Financial highlights 43 The U.S. Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Tax-Exempt Fund of Maryland Investment objectives The fund’s primary investment objective is to provide you with a high level of current income exempt from regular federal and Maryland state income taxes. Its secondary objective is preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 33 of the prospectus and on page56 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A B C F-1 and F-2 Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 3.75% none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none 5.00% 1.00% none Maximum sales charge (load) imposed on reinvested dividends none none none none Redemption or exchange fees none none none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 Management fees 0.35% 0.35% 0.35% 0.35% 0.35% Distribution and/or service (12b-1) fees 0.25 1.00 1.00 0.24 none Other expenses 0.07 0.07 0.12 0.17 0.13 Total annual fund operating expenses 0.67 1.42 1.47 0.76 0.48 Page 1 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A $441 $581 $734 $1,178 B 645 849 976 1,497 C 250 465 803 1,757 F-1 78 243 422 942 F-2 49 154 269 604 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $145 $449 $776 $1,497 C 150 465 803 1,757 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 7% of the average value of its portfolio. Page 2 Principal investment strategies The fund seeks to achieve its objectives under normal circumstances by investing at least 80% of its assets in, or deriving at least 80% of its income from, municipal bonds and, to a lesser extent, in lower quality debt securities issued by municipalities in Maryland and in municipal securities that are issued by jurisdictions outside the state, provided such securities are exempt from federal and Maryland taxation. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund may also invest up to 20% of its assets in securities that may subject you to federal alternative minimum taxes. The fund is intended primarily for taxable residents of Maryland. The fund will invest primarily in investment-grade debt securities rated Baa3 or BBB- or better by Moody’s Investors Service or Standard & Poor’s Corporation (or unrated but determined to be of equivalent quality). The fund may also invest in lower quality, lower rated debt securities rated Ba1 and BB+ or below (or unrated but determined to be of equivalent quality). Such securities are sometimes referred to as “junk bonds.” Some of the securities in which the fund invests may have credit and liquidity support features, including guarantees and letters of credit. The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, current and anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 3 Principal risks You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Risks of investing in municipal bonds issued in the state of Maryland — Because the fund invests in securities of issuers in the state of Maryland, the fund is more susceptible to factors adversely affecting issuers of the state’s securities than a comparable municipal bond mutual fund that does not concentrate in a single state. Maryland is affected by changes in levels of federal funding and financial support of certain industries, as well as by federal spending cutbacks due to the large number of residents who are employed by the federal government. In addition, the state is dependent on certain economic sectors. Maryland’s economy is largely dependent on the government sector, manufacturing, the service trade, and financial, real estate and insurance entities. To the extent there are changes to any of these sectors, the fund may be adversely impacted. Interest rate risks — The prices of, and the income generated by, most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, “call” or refinance a security before its stated maturity, which may result in a fund having to reinvest the proceeds in lower yielding securities. Credit risks — Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support risks — Changes in the credit quality of banks and financial institutions providing credit and liquidity enhancements could cause the fund to experience a loss and may affect its share price. High yield bond and long maturity risks — Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. In addition, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. Market risks — The prices of, and the income generated by, the securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. Page 4 Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results The bar chart below shows how the fund’s investment results have varied from year to year, and the table on the following page shows how the fund’s average annual total returns for various periods compare with a broad measure of market results. The Lipper Maryland Municipal Debt Funds Average includes the fund and other mutual funds that disclose investment objectives that are reasonably comparable to those of the fund. This information provides some indication of the risks of investing in the fund. Past results (before and after taxes) are not predictive of future results. Updated information on the fund’s results can be obtained by visiting americanfunds.com. Highest/Lowest quarterly results during this time period were: Highest 7.07%(quarter ended September 30, 2009) Lowest –4.41%(quarter ended December 31, 2008) The fund’s total return for the six months ended June 30, 2010, was 3.18%. Page 5 Average annual total returns For the periods ended December 31, 2009 (with maximum sales charge): Share class Inception date 1 year 5 years 10 years A − Before taxes 8/14/1986 11.40% 2.11% 4.05% − After taxes on distributions 11.40 2.11 4.05 − After taxes on distributions and sale of fund shares 8.79 2.35 4.07 Share class (before taxes) Inception date 1 year 5 years Lifetime B 3/15/2000 9.92% 1.79% 3.78% C 4/12/2001 13.87 2.08 3.11 F-1 6/15/2001 15.65 2.80 3.73 F-2 8/01/2008 15.95 N/A 5.16 Indexes 1 year 5 years 10 years Barclays Capital Municipal Maryland Index (reflects no deductions for fees, expenses or taxes) 11.87% 4.48% 5.51% Lipper Maryland Municipal Debt Funds Average (reflects no deductions for fees or taxes) 20.10 3.18 4.81 Class A annualized 30-day yield at July 31, 2010: 2.59% (For current yield information, please call American FundsLine® at 800/325-3590.) After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above. Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Portfolio counselor/ Fund title (if applicable) Experience managing assets in this fund Primary title with investment adviser Brenda S. Ellerin 17 years Senior Vice President – Fixed Income, Capital Research and Management Company Edward B. Nahmias 7 years Senior Vice President – Fixed Income, Capital Research Company Page 6 Purchase and sale of fund shares Purchase minimums (for all share classes) To establish an account To add to an account 50 You may sell (redeem) shares through your dealer or financial adviser, by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-0180; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. Moreover, interest on certain bonds may be subject to the federal alternative minimum tax. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. It is anticipated that federally exempt-interest dividends paid by the fund and derived from interest on bonds exempt from Maryland income tax will also be exempt from Maryland state and local income taxes. To the extent the fund’s dividends are derived from interest on debt obligations not exempt from Maryland income tax, such dividends will be subject to Maryland state and local income taxes. Moreover, any federally taxable dividends and capital gain distributions may also be subject to state and local taxes. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. Page 7 The Tax-Exempt Fund of Virginia Investment objectives The fund’s primary investment objective is to provide you with a high level of current income exempt from regular federal and Virginia state income taxes. Its secondary objective is preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 33 of the prospectus and on page56 of the fund’s statement of additional information . Shareholder fees (fees paid directly from your investment) Share classes A B C F-1 and F-2 Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 3.75% none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none 5.00% 1.00% none Maximum sales charge (load) imposed on reinvested dividends none none none none Redemption or exchange fees none none none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 Management fees 0.35% 0.35% 0.35% 0.35% 0.35% Distribution and/or service (12b-1) fees 0.25 1.00 1.00 0.24 none Other expenses 0.06 0.06 0.11 0.16 0.15 Total annual fund operating expenses 0.66 1.41 1.46 0.75 0.50 Page 8 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A $440 $578 $729 $1,167 B 644 846 971 1,486 C 249 462 797 1,746 F-1 77 240 417 930 F-2 51 160 280 628 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $144 $446 $771 $1,486 C 149 462 797 1,746 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 12% of the average value of its portfolio. Page 9 Principal investment strategies The fund seeks to achieve its objectives under normal circumstances by investing at least 80% of its assets in, or deriving at least 80% of its income from, municipal bonds and, to a lesser extent, in lower quality debt securities issued by municipalities in Virginia and in municipal securities that are issued by jurisdictions outside the state, provided such securities are exempt from federal and Virginia taxation. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund may also invest up to 20% of its assets in securities that may subject you to federal alternative minimum taxes. The fund is intended primarily for taxable residents of Virginia. The fund will invest primarily in investment-grade debt securities rated Baa3 or BBB- or better by Moody’s Investors Service or Standard & Poor’s Corporation (or unrated but determined to be of equivalent quality). The fund may also invest in lower quality, lower rated debt securities rated Ba1 and BB+ or below (or unrated but determined to be of equivalent quality). Such securities are sometimes referred to as “junk bonds.” Some of the securities in which the fund invests may have credit and liquidity support features, including guarantees and letters of credit. The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, current and anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 10 Principal risks You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Risks of investing in municipal bonds issued in the state of Virginia — Because the fund invests in securities of issuers in the state of Virginia, the fund is more susceptible to factors adversely affecting issuers of the state’s securities than a comparable municipal bond mutual fund that does not concentrate in a single state. Virginia is affected by changes in levels of federal funding and financial support of certain industries, as well as by federal spending cutbacks due to the large number of residents who are employed by the federal government. In addition, the state is dependent on certain economic sectors. Virginia’s economy is largely dependent on the government sector, manufacturing, the service trade and financial services. To the extent there are changes to any of these sectors, the fund may be adversely impacted. Interest rate risks — The prices of, and the income generated by, most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, “call” or refinance a security before its stated maturity, which may result in a fund having to reinvest the proceeds in lower yielding securities. Credit risks — Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support risks — Changes in the credit quality of banks and financial institutions providing credit and liquidity enhancements could cause the fund to experience a loss and may affect its share price. High yield bond and long maturity risks — Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. In addition, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. Market risks — The prices of, and the income generated by, the securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. Page 11 Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results The bar chart below shows how the fund’s investment results have varied from year to year, and the table on the following page shows how the fund’s average annual total returns for various periods compare with a broad measure of market results. The Lipper Virginia Municipal Debt Funds Average includes the fund and other mutual funds that disclose investment objectives that are reasonably comparable to those of the fund. This information provides some indication of the risks of investing in the fund. Past results (before and after taxes) are not predictive of future results. Updated information on the fund’s results can be obtained by visiting americanfunds.com. Highest/Lowest quarterly results during this time period were: Highest 6.37%(quarter ended September 30, 2009) Lowest –3.00%(quarter ended September 30, 2008) The fund’s total return for the six months ended June 30, 2010, was 3.04%. Page 12 Average annual total returns For the periods ended December 31, 2009 (with maximum sales charge): Share class Inception date 1 year 5 years 10 years A − Before taxes 8/14/1986 8.37% 2.46% 4.27% − After taxes on distributions 8.37 2.46 4.26 − After taxes on distributions and sale of fund shares 6.77 2.63 4.23 Share class (before taxes) Inception date 1 year 5 years Lifetime B 3/15/2000 6.73% 2.13% 4.00% C 4/18/2001 10.67 2.42 3.21 F-1 4/04/2001 12.46 3.16 3.77 F-2 8/01/2008 12.73 N/A 5.77 Indexes 1 year 5 years 10 years Barclays Capital Municipal Virginia Index (reflects no deductions for fees, expenses or taxes) 11.66% 4.62% 5.68% Lipper Virginia Municipal Debt Funds Average (reflects no deductions for fees or taxes) 19.54 3.25 4.79 Class A annualized 30-day yield at July 31, 2010: 2.70% (For current yield information, please call American FundsLine® at 800/325-3590.) After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above. Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Portfolio counselor/ Fund title (if applicable) Experience managing assets in this fund Primary title with investment adviser Brenda S. Ellerin 17 years Senior Vice President – Fixed Income, Capital Research and Management Company Edward B. Nahmias 7 years Senior Vice President – Fixed Income, Capital Research Company Page 13 Purchase and sale of fund shares Purchase minimums (for all share classes) To establish an account To add to an account 50 You may sell (redeem) shares through your dealer or financial adviser, by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-0180; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. Moreover, interest on certain bonds may be subject to the federal alternative minimum tax. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. It is anticipated that federally exempt-interest dividends paid by the fund and derived from interest on bonds exempt from Virginia income tax will also be exempt from Virginia state and local income taxes. To the extent the fund’s dividends are derived from interest on debt obligations not exempt from Virginia income tax, such dividends will be subject to Virginia state and local income taxes. Moreover, any federally taxable dividends and capital gain distributions may also be subject to state and local taxes. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. Page 14 Investment objectives, strategies and risks The fund's primary investment objective is to provide you with a high level of current income exempt from regular federal and the respective state’s (Maryland or Virginia) income taxes. Its secondary objective is preservation of capital. The fund seeks to achieve these objectives under normal circumstances by investing at least 80% of its assets in, or deriving at least 80% of its income from, municipal bonds and, to a lesser extent, in lower quality debt securities issued by municipalities in the respective state (Maryland or Virginia) and in municipal securities that are issued by jurisdictions outside the respective state, provided such securities are exempt from federal and Maryland/Virginia taxation. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund may also invest up to 20% of its assets in securities that may subject you to federal alternative minimum taxes. Because the fund invests in securities of issuers in the state of Maryland or Virginia, the fund is more susceptible to factors adversely affecting issuers of such state’s securities than a comparable municipal bond mutual fund that does not concentrate in a single state. Both Maryland and Virginia are affected by changes in levels of federal funding and financial support of certain industries, as well as by federal spending cutbacks due to the large number of residents who are employed by the federal government. In addition, each state is dependent on certain economic sectors. Maryland’s economy is largely dependent on the government sector, manufacturing, the service trade, and financial, real estate and insurance entities. Virginia’s economy is largely dependent on the government sector, manufacturing, the service trade and financial services. To the extent there are changes to any of these sectors, the fund may be adversely impacted. More detailed information about the fund’s risks is contained in the statement of additional information. The fund will invest primarily in investment-grade debt securities rated Baa3 or BBB- or better by Moody's Investors Service or Standard & Poor's Corporation (or unrated but determined to be of equivalent quality). The fund may also invest in lower quality, lower rated debt securities rated Ba1 and BB+ or below (or unrated but determined to be of equivalent quality). Such securities are sometimes referred to as “junk bonds.” Some of the securities in which the fund invests may have credit and liquidity support features, including guarantees and letters of credit. Changes in the credit quality of banks and financial institutions providing credit and liquidity enhancements could cause the fund to experience a loss and may affect its share price. The prices of, and the income generated by, most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, “call” or refinance a security before its stated maturity, which may result in a fund having to reinvest the proceeds in lower yielding securities. Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Page 15 Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. In addition, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. The prices of, and the income generated by, the securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. The fund's investment adviser attempts to reduce these risks through diversification of the portfolio and ongoing credit analysis, as well as by monitoring economic and legislative developments, but there can be no assurance that it will be successful at doing so. The fund may also hold cash or money market instruments. The percentage of the fund invested in such holdings varies and depends on various factors, including market conditions and purchases and redemptions of fund shares. For temporary defensive purposes, the fund may hold a significant portion of its assets in such securities. The investment adviser may determine that it is appropriate to take such action in response to certain circumstances, such as periods of market turmoil. A larger percentage of such holdings could moderate the fund’s investment results in a period of rising market prices. A larger percentage of cash or money market instruments could reduce the magnitude of the fund’s loss in a period of falling market prices and provide liquidity to make additional investments or to meet redemptions. The fund’s investment results will depend on the ability of the fund’s investment adviser to navigate the risks discussed above. In addition to the investment strategies described above, the fund has other investment practices that are described in the statement of additional information. You should consider how this fund fits into your overall investment program. Page 16 Additional investment results Unlike the tables on pages 6 and 13, the tables below and on page 18 reflect the fund’s results calculated without sales charges. Average annual total returns For the periods ended December 31, 2009 (without sales charge): The Maryland Fund Share class Inception date 1 year 5 years 10 years A − Before taxes 8/14/1986 15.76% 2.90% 4.45% − After taxes on distributions 15.76 2.90 4.44 − After taxes on distributions and sale of fund shares 11.67 3.03 4.42 Share class (before taxes) Inception date 1 year 5 years Lifetime B 3/15/2000 14.92% 2.14% 3.78% C 4/12/2001 14.87 2.08 3.11 F-1 6/15/2001 15.65 2.80 3.73 F-2 8/01/2008 15.95 N/A 5.16 Indexes 1 year 5 years 10 years Barclays Capital Municipal Maryland Index (reflects no deductions for fees, expenses or taxes) 11.87% 4.48% 5.51% Lipper Maryland Municipal Debt Funds Average (reflects no deductions for fees or taxes) 20.10 3.18 4.81 Class A distribution rate at December 31, 2009: 3.61%* (For current distribution rate information, please call American FundsLine at 800/325-3590.) * The distribution rate is based on actual dividends paid to Class A shareholders over a 12-month period. Capital gain distributions, if any, are added back to net asset value to determine the rate. The investment results tables above and on page 6 show how the fund’s average annual total returns compare with various broad measures of market results. Barclays Capital Municipal Maryland Index is a market-value-weighted index that includes only investment grade tax-exempt bonds that are issued from Maryland. This index is unmanaged and its results include reinvested dividends and/or distributions, but do not reflect the effect of sales charges, commissions, expenses or taxes. Lipper Maryland Municipal Debt Funds Average is composed of funds that limit their assets to those securities that provide income that is exempt from taxation in Maryland. The results of the underlying funds in the average include reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges or taxes. Page 17 Average annual total returns For the periods ended December 31, 2009 (without sales charge): The Virginia Fund Share class Inception date 1 year 5 years 10 years A − Before taxes 8/14/1986 12.55% 3.24% 4.66% − After taxes on distributions 12.55 3.24 4.66 − After taxes on distributions and sale of fund shares 9.54 3.31 4.58 Share class (before taxes) Inception date 1 year 5 years Lifetime B 3/15/2000 11.73% 2.48% 4.00% C 4/18/2001 11.67 2.42 3.21 F-1 4/04/2001 12.46 3.16 3.77 F-2 8/01/2008 12.73 N/A 5.77 Indexes 1 year 5 years 10 years Barclays Capital Municipal Virginia Index (reflects no deductions for fees, expenses or taxes) 11.66% 4.62% 5.68% Lipper Virginia Municipal Debt Funds Average (reflects no deductions for fees or taxes) 19.54 3.25 4.79 Class A distribution rate at December 31, 2009: 3.57%* (For current distribution rate information, please call American FundsLine at 800/325-3590.) * The distribution rate is based on actual dividends paid to Class A shareholders over a 12-month period. Capital gain distributions, if any, are added back to net asset value to determine the rate. The investment results tables above and on page 13 show how the fund’s average annual total returns compare with various broad measures of market results. Barclays Capital Municipal Virginia Index is a market-value-weighted index that includes only investment grade tax-exempt bonds that are issued from Virginia. This index is unmanaged and its results include reinvested dividends and/or distributions, but do not reflect the effect of sales charges, commissions, expenses or taxes.Lipper Virginia Municipal Debt Funds Average is composed of funds that limit their assets to those securities that provide income that is exempt from taxation in Virginia. The results of the underlying funds in the average include reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect sales charges or taxes. All fund results reflected in the “Investment results” sections of this prospectus and this “Additional investment results” section reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Page 18 Management and organization Business manager Washington Management Corporation, since the fund’s inception, has provided the services necessary to carry on the fund’s general administrative and corporate affairs. These services encompass matters relating to general corporate governance, regulatory compliance and monitoring of the fund’s contractual service providers, including custodian operations, shareholder services and fund share distribution functions. Washington Management Corporation, a wholly owned subsidiary of The Johnston-LemonGroup, Incorporated, maintains its principal business address at 1101 Vermont Avenue,NW, Washington, D.C. 20005. Investment adviser Capital Research and Management Company, an experienced investment management organization founded in 1931, serves as investment adviser to the fund and other funds, including the American Funds. Capital Research and Management Company is a wholly owned subsidiary of The Capital Group Companies, Inc. and is located at 333 South Hope Street, Los Angeles, California 90071, and 6455 Irvine Center Drive, Irvine, California 92618. Capital Research and Management Company manages the investment portfolio of the fund. The total management fee paid by the fund, as a percentage of average net assets, for the previous fiscal year appears in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” As described more fully in the fund’s statement of additional information, the management fee is based on the daily net assets of the fund and the fund’s monthly gross investment income. A discussion regarding the basis for the approval of the fund’s investment advisory agreement by the fund’s board of trustees is contained in the fund’s annual report to shareholders for the fiscal year ended July 31, 2010. Capital Research and Management Company manages equity assets through two investment divisions, Capital World Investors and Capital Research Global Investors, and manages fixed-income assets through its Fixed Income division. Capital World Investors and Capital Research Global Investors make investment decisions on an independent basis. Rather than remain as investment divisions, Capital World Investors and Capital Research Global Investors may be incorporated into wholly owned subsidiaries of Capital Research and Management Company. In that event, Capital Research and Management Company would continue to be the investment adviser, and day-to-day investment management of equity assets would continue to be carried out through one or both of these subsidiaries. Although not currently contemplated, Capital Research and Management Company could incorporate its Fixed Income division in the future and engage it to provide day-to-day investment management of fixed-income assets. Capital Research and Management Company and each of the funds it advises have applied to the U.S. Securities and Exchange Commission for an exemptive order that would give Capital Research and Management Company the authority to use, upon approval of the fund’s board, its management subsidiaries and affiliates to provide day-to-day investment management services to the fund, including making changes to the management subsidiaries and affiliates providing such services. The fund’s shareholders approved this arrangement at a meeting of the fund’s shareholders on November 24, 2009. There is no assurance that Capital Research and Management Company will incorporate its investment divisions or exercise any authority, if granted, under an exemptive order. Page 19 Execution of portfolio transactions The investment adviser places orders with broker-dealers for the fund’s portfolio transactions. In selecting broker-dealers, the investment adviser strives to obtain “best execution” (the most favorable total price reasonably attainable under the circumstances) for the fund’s portfolio transactions, taking into account a variety of factors. Subject to best execution, the investment adviser may consider investment research and/or brokerage services provided to the adviser in placing orders for the fund’s portfolio transactions. The investment adviser may place orders for the fund’s portfolio transactions with broker-dealers who have sold shares of funds managed by the investment adviser or its affiliated companies; however, it does not give consideration to whether a broker-dealer has sold shares of the funds managed by the investment adviser or its affiliated companies when placing any such orders for the fund’s portfolio transactions. A more detailed description of the investment adviser’s policies is included in the fund’s statement of additional information. Portfolio holdings Portfolio holdings information for the fund is available on the American Funds website at americanfunds.com. To reach this information, access the fund’s detailed information page on the website. A link to the fund’s complete list of publicly disclosed portfolio holdings, updated as of each calendar quarter-end, is generally posted to this page within 45days after the end of the applicable quarter. This information is available on the website until new information for the next quarter is posted. Portfolio holdings information for the fund is also contained in reports filed with the U.S. Securities and Exchange Commission. A description of the fund’s policies and procedures regarding disclosure of information about its portfolio holdings is available in the statement of additional information. Page 20 Multiple portfolio counselor system Capital Research and Management Company uses a system of multiple portfolio counselors in managing mutual fund assets. Under this approach, the portfolio of a fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. In addition, Capital Research and Management Company’s investment analysts may make investment decisions with respect to a portion of a fund’s portfolio. Investment decisions are subject to a fund’s objective(s), policies and restrictions and the oversight of the appropriate investment-related committees of Capital Research and Management Company and its investment divisions. The table below shows the investment experience and role in management of the fund for each of the fund’s primary portfolio counselors. Portfolio counselor Investment experience Experience managing assets in this fund Role in management of the fund Brenda S. Ellerin Investment professional for 21 years in total; 19 years with Capital Research and Management Company or affiliate 17 years Serves as a Maryland tax-exempt bond portfolio counselor for The Tax-Exempt Fund of Maryland; serves as a Virginia tax-exempt bond portfolio counselor for The Tax-Exempt Fund of Virginia Edward B. Nahmias Investment professional for 21 years in total; 14 years with Capital Research and Management Company or affiliate 7 years Serves as a Maryland tax-exempt bond portfolio counselor for The Tax-Exempt Fund of Maryland; serves as a Virginia tax-exempt bond portfolio counselor for The Tax-Exempt Fund of Virginia Information regarding the portfolio counselors’ compensation, their ownership of securities in the fund and other accounts they manage is in the statement of additional information. Page 21 Shareholder information Shareholder services American Funds Service Company®,the fund’s transfer agent, offers a wide range of services that you can use to alter your investment program should your needs or circumstances change. These services may be terminated or modified at any time upon 60days’ written notice. A more detailed description of policies and services is included in the fund’s statement of additional information and the owner’s guide sent to new American Funds shareholders entitled Welcome. These documents are available by writing to or calling American Funds Service Company. Certain privileges and/or services described on the following pages of this prospectus and in the statement of additional information may not be available to you depending on your investment dealer. Please see your financial adviser or investment dealer for more information. Page 22 Choosing a share class The fund offers different classes of shares through this prospectus. Shares of the fund are available through various investment programs or accounts. However, tax-exempt funds should generally not serve as investments for tax-deferred retirement plans and accounts. The services or share classes available to you may vary depending upon how you wish to purchase shares of a fund. Unless otherwise noted, references in this prospectus to Class F shares refer to both Class F-1 and F-2 shares. Class B shares may not be purchased or acquired, except by exchange from Class B shares of another fund in the American Funds family. Any investment received by the fund that is intended for Class B shares will instead be invested in Class A shares and subject to any applicable sales charges. Shareholders with investments in Class B shares may continue to hold such shares until they convert to Class A shares. However, no additional investments will be accepted in Class B shares. Dividends and capital gain distributions may continue to be reinvested in Class B shares until their conversion dates. In addition, shareholders invested in Class B shares will be able to exchange those shares into other funds offering Class B shares until they convert. Each share class represents an investment in the same portfolio of securities, but each class has its own sales charge and expense structure, allowing you to choose the class that best fits your situation. When you purchase shares of a fund, you should choose a share class. If none is chosen, your investment will be made in Class A shares. Factors you should consider in choosing a class of shares include: · how long you expect to own the shares; · how much you intend to invest; · total expenses associated with owning shares of each class; · whether you qualify for any reduction or waiver of sales charges (for example, Class A shares may be a less expensive option over time, particularly if you qualify for a sales charge reduction or waiver); · whether you plan to take any distributions in the near future; and Page 23 · availability of share classes: — Class C shares are not available to retirement plans that do not currently invest in such shares and that are eligible to invest in Class R shares of the American Funds, including employer-sponsored retirement plans such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, and money purchase pension and profit-sharing plans; and — Class F shares are generally available only to fee-based programs of investment dealers that have special agreements with the fund’s distributor and to certain registered investment advisers. Each investor’s financial considerations are different. You should speak with your finan­cial adviser to help you decide which share class is best for you. Page 24 Summary of the primary differences among share classes Class A shares Initial sales charge up to 3.75% (reduced for purchases of $100,000 or more and eliminated for purchases of $1 million or more) Contingent deferred sales charge none (except that a charge of 1.00% applies to certain redemptions made within one year following purchases of $1million or more without an initial sales charge) 12b-1 fees up to .25% annually Dividends generally higher than other classes due to lower annual expenses, but may be lower than ClassF-1 shares, depending on relative expenses, and lower than ClassF-2 shares due to 12b-1 fees Purchase maximum none Conversion none Class B shares Initial sales charge none Contingent deferred sales charge starts at 5.00%, declining to 0% six years after purchase 12b-1 fees up to 1.00% annually Dividends generally lower than Class A and F shares due to higher 12b-1 fees and other expenses, but higher than Class C shares due to lower other expenses Purchase maximum Class B shares may not be purchased or acquired except by exchange from Class B shares of other American Funds Conversion automatic conversion to Class A shares in the month of the eight-year anniversary of the purchase date, reducing future annual expenses Class C shares Initial sales charge none Contingent deferred sales charge 1.00% if shares are sold within one year after purchase 12b-1 fees up to 1.00% annually Dividends generally lower than other classes due to higher 12b-1 fees and other expenses Purchase maximum see the discussion regarding purchase minimums and maximums in “Purchase and exchange of shares” Conversion automatic conversion to Class F-1 shares in the month of the 10-year anniversary of the purchase date, reducing future annual expenses Page 25 Class F-1 shares Initial sales charge none Contingent deferred sales charge none 12b-1 fees currently up to .25% annually (may not exceed .50% annually) Dividends generally higher than Class B and C shares due to lower 12b-1 fees, but may be higher than Class A shares, depending on relative expenses, and lower than ClassF-2 shares due to 12b-1 fees Purchase maximum none Conversion none Class F-2 shares Initial sales charge none Contingent deferred sales charge none 12b-1 fees none Dividends generally higher than other classes due to absence of 12b-1 fees Purchase maximum none Conversion none Fund expenses In periods of market volatility, assets of the fund may decline significantly, causing total annual fund operating expenses (as a percentage of the value of your investment) to become higher than the numbers shown in the Annual Fund Operating Expenses tables in this prospectus. The “Other expenses” items in the tables on pages 1 and 8 include custodial, legal, transfer agent and subtransfer agent/recordkeeping payments and various other expenses. Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the fund’s investment adviser) that provide subtransfer agent, recordkeeping and/or shareholder services with respect to certain shareholder accounts in lieu of the transfer agent providing such services. The amount paid for subtransfer agent/recordkeeping services varies depending on the share class and services provided, and typically ranges from $3 to $19 per account. Page 26 Purchase, exchange and sale of shares The fund reserves the right not to make its shares available to tax-deferred retirement plans and accounts. Each fund is intended primarily for taxable residents of its respective state and may not be appropriate for residents of other states and tax-exempt entities. Each fund is qualified for sale only in Maryland, Virginia, Florida, Delaware and the District of Columbia. The fund’s transfer agent, on behalf of the fund and American Funds Distributors,® the fund’s distributor, is required by law to obtain certain personal information from you or any other person(s) acting on your behalf in order to verify your or such person's identity. If you do not provide the information, the transfer agent may not be able to open your account. If the transfer agent is unable to verify your identity or that of any other person(s) authorized to act on your behalf, or believes it has identified potentially criminal activity, the fund and American Funds Distributors reserve the right to close your account or take such other action they deem reasonable or required by law. When purchasing shares, you should designate the fund or funds in which you wish to invest. If no fund is designated and the amount of your cash investment is more than $5,000, your money will be held uninvested (without liability to the transfer agent for loss of income or appreciation pending receipt of proper instructions) until investment instructions are received, but for no more than three business days. Your investment will be made at the net asset value (plus any applicable sales charge in the case of Class A shares) next determined after investment instructions are received and accepted by the transfer agent. If investment instructions are not received, your money will be invested in Class A shares of American Funds Money Market Fund® on the third business day after receipt of your investment. If no fund is designated and the amount of your cash investment is $5,000 or less, your money will be invested in the same proportion and in the same fund or funds in which your last cash investment (excluding exchanges) was made, provided that such investment was made within the last 16 months. If no investment was made within the last 16 months, your money will be held uninvested (without liability to the transfer agent for loss of income or appreciation pending receipt of proper instructions) until investment instructions are received, but for no more than three business days. Your investment will be made at the net asset value (plus any applicable sales charge in the case of Class A shares) next determined after investment instructions are received and accepted by the transfer agent. If investment instructions are not received, your money will be invested in Class A shares of American Funds Money Market Fund on the third business day after receipt of your investment. Page 27 Purchase of Class A and C shares You may generally open an account and purchase Class A and C shares by contacting any financial adviser (who may impose transaction charges in addition to those described in this prospectus) authorized to sell the fund’s shares. You may purchase additional shares in various ways, including through your financial adviser and by mail, telephone, the Internet and bank wire. Purchase of Class F shares You may generally open an account and purchase Class F shares only through fee-based programs of investment dealers that have special agreements with the fund’s distributor and through certain registered investment advisers. These dealers and advisers typically charge ongoing fees for services they provide. Intermediary fees are not paid by the fund and normally range from .75% to 1.50% of assets annually, depending on the services offered. Exchange Generally, you may exchange your shares into shares of the same class of other American Funds without a sales charge. Exchanges of shares from American Funds Money Market Fund initially purchased without a sales charge generally will be subject to the appropriate sales charge. For purposes of computing the contingent deferred sales charge on Class B and C shares, the length of time you have owned your shares will be measured from the date of original purchase and will not be affected by any permitted exchange. Exchanges have the same tax consequences as ordinary sales and purchases. For example, to the extent you exchange shares held in a taxable account that are worth more now than what you paid for them, the gain will be subject to taxation. See “Transactions by telephone, fax or the Internet” in this prospectus for information regarding electronic exchanges. Frequent trading of fund shares The fund and American Funds Distributors reserve the right to reject any purchase order for any reason. The fund is not designed to serve as a vehicle for frequent trading. Frequent trading of fund shares may lead to increased costs to the fund and less efficient management of the fund’s portfolio, potentially resulting in dilution of the value of the shares held by long-term shareholders. Accordingly, purchases, including those that are part of exchange activity that the fund or American Funds Distributors has determined could involve actual or potential harm to the fund, may be rejected. The fund, through its transfer agent, American Funds Service Company, maintains surveillance procedures that are designed to detect frequent trading in fund shares. Under these procedures, various analytics are used to evaluate factors that may be indicative of frequent trading. For example, transactions in fund shares that exceed certain monetary thresholds may be scrutinized. American Funds Service Company also may review transactions that occur close in time to other transactions in the same account or in multiple accounts under common ownership or influence. Trading activity that is identified through these procedures or as a result of any other information available to the fund will be evaluated to determine whether such activity might constitute frequent trading. These procedures may be modified from time to time as appropriate to improve the detection of frequent trading, to facilitate monitoring for frequent trading in particular retirement plans or other accounts, and to comply with applicable laws. Page 28 In addition to the fund’s broad ability to restrict potentially harmful trading as described above, the fund’s board of trustees has adopted a “purchase blocking policy” under which any shareholder redeeming shares having a value of $5,000 or more from the fund will be precluded from investing in the fund for 30 calendar days after the redemption transaction. This policy also applies to redemptions and purchases that are part of exchange transactions. Under the fund’s purchase blocking policy, certain purchases will not be prevented and certain redemptions will not trigger a purchase block, such as purchases and redemptions of shares having a value of less than $5,000; purchases and redemptions resulting from reallocations by American Funds Target Date Retirement Series®; retirement plan contributions, loans and distributions (including hardship withdrawals) identified as such on the retirement plan recordkeeper’s system; purchase transactions involving transfers of assets, rollovers, RothIRA conversions and IRA recharacterizations, where the entity maintaining the shareholder account is able to identify the transaction as one of these types of transactions; and systematic redemptions and purchases, where the entity maintaining the shareholder account is able to identify the transaction as a systematic redemption or purchase. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is pre-scheduled for a specific date. The fund reserves the right to waive the purchase blocking policy with respect to specific shareholder accounts in those instances where American Funds Service Company determines that its surveillance procedures are adequate to detect frequent trading in fundshares. American Funds Service Company will work with certain intermediaries (such as investment dealers holding shareholder accounts in street name, retirement plan recordkeepers, insurance company separate accounts and bank trust companies) to apply their own procedures, provided that American Funds Service Company believes the intermediary’s procedures are reasonably designed to enforce the frequent trading policies of the fund. You should refer to disclosures provided by the intermediaries with which you have an account to determine the specific trading restrictions that apply to you. If American Funds Service Company identifies any activity that may constitute frequent trading, it reserves the right to contact the intermediary and request that the intermediary either provide information regarding an account owner’s transactions or restrict the account owner’s trading. If American Funds Service Company is not satisfied that the intermediary has taken appropriate action, American Funds Service Company may terminate the intermediary’s ability to transact in fund shares. There is no guarantee that all instances of frequent trading in fund shares will be prevented. Page 29 Notwithstanding the fund’s surveillance procedures and purchase blocking policy, all transactions in fund shares remain subject to the right of the fund and American Funds Distributors to restrict potentially abusive trading generally (including the types of transactions described above that will not be prevented or trigger a block under the purchase blocking policy). See the statement of additional information for more information about how American Funds Service Company may address other potentially abusive trading activity in the American Funds. Purchase minimums and maximums The purchase minimums described on the table on pages 7 and 14 may be waived in certain cases. In addition, the fund reserves the right to redeem the shares of any shareholder for their then current net asset value per share if the shareholder’s aggregate investment in the fund falls below the fund’s minimum initial investment amount. See the statement of additional information for details. For accounts established with an automatic investment plan, the initial purchase minimum of $1,000 may be waived if the purchases (including purchases through exchanges from another fund) made under the plan are sufficient to reach $1,000 within five months of account establishment. The purchase maximum for Class C shares is $500,000 per transaction. In addition, if you have significant American Funds holdings, you may not be eligible to invest in ClassC shares. Specifically, you may not purchase Class C shares if you are eligible to purchase Class A shares at the $1 million or more sales charge discount rate (i.e., at net asset value). See “Sales charge reductions and waivers” in this prospectus and the statement of additional information for more information regarding sales charge discounts. Valuing shares The net asset value of each share class of the fund is the value of a single share. The fund calculates the net asset value each day the New York Stock Exchange is open for trading as of approximately 4p.m. New York time, the normal close of regular trading. The fund will not calculate net asset values on days that the New York Stock Exchange is closed for trading. Assets are valued primarily on the basis of market quotations. However, the fund has adopted procedures for making “fair value” determinations if market quotations are not readily available or are not considered reliable. For example, fair value procedures may be used if an issuer defaults and there is no market for its securities. Use of these procedures is intended to result in more appropriate net asset values. Your shares will be purchased at the net asset value (plus any applicable sales charge in the case of Class A shares) or sold at the net asset value next determined after American Funds Service Company receives your request, provided that your request contains all information and legal documentation necessary to process the transaction. A contingent deferred sales charge may apply at the time you sell certain Class A, B and C shares. Page 30 Moving between share classes and accounts Please see the statement of additional information for details and limitations on moving investments in certain share classes to different share classes and on moving investments held in certain accounts to different accounts. Sales charges Class A shares The initial sales charge you pay each time you buy Class A shares differs depending upon the amount you invest and may be reduced or eliminated for larger purchases as indicated below. The “offering price,” the price you pay to buy shares, includes any applicable sales charge, which will be deducted directly from your investment. Shares acquired through reinvestment of dividends or capital gain distributions are not subject to an initial sales charge. Sales charge as a percentage of Investment Offering price Net amount invested Dealer commission as a percentage of offering price Less than $100,000 3.75% 3.90% 3.00% $100,000 but less than $250,000 $250,000 but less than $500,000 $500,000 but less than $750,000 $750,000 but less than $1 million $1 million or more and certain other investments described below none none see below The sales charge, expressed as a percentage of the offering price or the net amount invested, may be higher or lower than the percentages described in the table above due to rounding. This is because the dollar amount of the sales charge is determined by subtracting the net asset value of the shares purchased from the offering price, which is calculated to two decimal places using standard rounding criteria. The impact of rounding will vary with the size of the investment and the net asset value of the shares. Similarly, any contingent deferred sales charge paid by you on investments in Class A shares may be higher or lower than the 1% charge described below due to rounding. Except as provided below, investments in Class A shares of $1 million or more may be subject to a 1% contingent deferred sales charge if the shares are sold within one year of purchase. The contingent deferred sales charge is based on the original purchase cost or the current market value of the shares being sold, whichever is less. Page 31 Class A share purchases not subject to sales charge The following investments are not subject to any initial or contingent deferred sales charge if American Funds Service Company is properly notified of the nature of the investment: · investments in Class A shares made by endowments or foundations with $50 million or more in assets; · investments made by accounts that are part of certain qualified fee-based programs and that purchased Class A shares before the discontinuation of your investment dealer’s load-waived Class A share program with the American Funds; and · certain rollover investments from retirement plans to IRAs (see "Rollovers from retirement plans to IRAs" in this prospectus for more information). The distributor may pay dealers a commission of up to 1% on investments made in ClassA shares with no initial sales charge. The fund may reimburse the distributor for these payments through its plans of distribution (see "Plans of distribution" in this prospectus). Certain other investors may qualify to purchase shares without a sales charge, such as employees of investment dealers and registered investment advisers authorized to sell American Funds, and employees of The Capital Group Companies, Inc. Please see the statement of additional information for more information. Class B and C shares For Class B shares, a contingent deferred sales charge may be applied to shares you sell within six years of purchase, as shown in the table below. The contingent deferred sales charge is eliminated six years after purchase. Contingent deferred sales charge on Class B shares Year of redemption: 1 2 3 4 5 6 7+ Contingent deferred sales charge: 5% 4% 4% 3% 2% 1% 0% Class C shares are sold without any initial sales charge. American Funds Distributors pays 1% of the amount invested to dealers who sell Class C shares. A contingent deferred sales charge of 1% applies if Class C shares are sold within one year of purchase. The contingent deferred sales charge is eliminated one year after purchase. Any contingent deferred sales charge paid by you on redemptions of Class B or C shares, expressed as a percentage of the applicable redemption amount, may be higher or lower than the percentages described above due to rounding. Page 32 Shares acquired through reinvestment of dividends or capital gain distributions are not subject to a contingent deferred sales charge. In addition, the contingent deferred sales charge may be waived in certain circumstances. See “Contingent deferred sales charge waivers” in this prospectus. The contingent deferred sales charge is based on the original purchase cost or the current market value of the shares being sold, whichever is less. For purposes of determining the contingent deferred sales charge, if you sell only some of your shares, shares that are not subject to any contingent deferred sales charge will be sold first, followed by shares that you have owned the longest. See “Plans of distribution” in this prospectus for ongoing compensation paid to your dealer or financial adviser for all share classes. Automatic conversion of Class B and C shares Class B shares automatically convert to Class A shares in the month of the eight-year anniversary of the purchase date. Class C shares automatically convert to Class F-1 shares in the month of the 10-year anniversary of the purchase date. The Internal Revenue Service currently takes the position that these automatic conversions are not taxable. Should its position change, the automatic conversion feature may be suspended. If this happens, you would have the option of converting your Class B or C shares to the respective share classes at the anniversary dates described above. This exchange would be based on the relative net asset values of the two classes in question, without the imposition of a sales charge or fee, but you might face certain tax consequences as a result. Class F shares Class F shares are sold without any initial or contingent deferred sales charge. Sales charge reductions and waivers To receive a reduction in your Class A initial sales charge, you must let your financial adviser or American Funds Service Company know at the time you purchase shares that you qualify for such a reduction. If you do not let your adviser or American Funds Service Company know that you are eligible for a reduction, you may not receive a sales charge discount to which you are otherwise entitled. In order to determine your eligibility to receive a sales charge discount, it may be necessary for you to provide your adviser or American Funds Service Company with information and records (including account statements) of all relevant accounts invested in the American Funds. In addition to the information in this prospectus, you may obtain more information about share classes, sales charges and sales charge reductions and waivers through a link on the home page of the American Funds website at americanfunds.com, from the statement of additional information or from your financial adviser. Reducing your Class A initial sales charge Consistent with the policies described in this prospectus, you and your “immediate family” (your spouse — or equivalent if recognized under local law — and your children under the age of 21) may combine all of your American Funds investments to reduce your ClassA sales charge. Certain investments in the American Funds Target Date Retirement Series may also be combined for this purpose. Please see the American Funds Target Date Retirement Series prospectus for further information. However, for this purpose, investments representing direct purchases of American Funds Money Market Fund are excluded. Following are different ways that you may qualify for a reduced ClassA sales charge: Page 33 Aggregating accounts To receive a reduced Class A sales charge, investments made by you and your immediate family (see above) may be aggregated if made for your own account(s) and/or certain other accounts, such as: · trust accounts established by the above individuals (please see the statement of additional information for details regarding aggregation of trust accounts where the person(s) who established the trust is/are deceased); · solely controlled business accounts; and · single-participant retirement plans. Concurrent purchases You may combine simultaneous purchases (including, upon your request, purchases for gifts) of any class of shares of two or more American Funds (excluding American Funds Money Market Fund) to qualify for a reduced Class A sales charge. Rights of accumulation You may take into account your accumulated holdings in all share classes of the American Funds (excluding American Funds Money Market Fund) to determine the initial sales charge you pay on each purchase of Class A shares. Subject to your investment dealer’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings (as of the day prior to your additional American Funds investment) or (b) the amount you invested (including reinvested dividends and capital gains, but excluding capital appreciation) less any withdrawals. Please see the statement of additional information for further details. You should retain any records necessary to substantiate the historical amounts you have invested. If you make a gift of shares, upon your request you may purchase the shares at the sales charge discount allowed under rights of accumulation of all of your American Funds accounts. Page 34 Statement of intention You may reduce your Class A sales charge by establishing a statement of intention. A statement of intention allows you to combine all purchases of all share classes of the American Funds (excluding American Funds Money Market Fund) you intend to make over a 13-month period to determine the applicable sales charge; however, purchases made under a right of reinvestment, appreciation of your holdings, and reinvested dividends and capital gains do not count as purchases made during the statement period. Your accumulated holdings (as described under “Rights of accumulation” above) eligible to be aggregated as of the day immediately before the start of the statement period may be credited toward satisfying the statement. A portion of your account may be held in escrow to cover additional Class A sales charges that may be due if your total purchases over the statement period do not qualify you for the applicable sales charge reduction. Right of reinvestment If you notify American Funds Service Company, you may reinvest proceeds from a redemption, dividend payment or capital gain distribution without a sales charge in the same fund or other American Funds, provided that the reinvestment occurs within 90days after the date of the redemption or distribution and is made into the same account from which you redeemed the shares or received the distribution. If the account has been closed, you may reinvest without a sales charge if the new receiving account has the same registration as the closed account. Proceeds from a ClassB share redemption for which a contingent deferred sales charge was paid will be reinvested in ClassA shares without any initial sales charge. If you redeem ClassB shares without paying a contingent deferred sales charge, you may reinvest the proceeds in ClassB shares or purchase ClassA shares; if you purchase ClassA shares, you are responsible for paying any applicable ClassA sales charges. Proceeds from any other type of redemption and all dividend payments and capital gain distributions will be reinvested in the same share class from which the original redemption or distribution was made. Any contingent deferred sales charge on Class A or C shares will be credited to your account. Redemption proceeds of ClassA shares representing direct purchases in American Funds Money Market Fund that are reinvested in other American Funds will be subject to a sales charge. Proceeds will be reinvested at the next calculated net asset value after your request is received by American Funds Service Company, provided that your request contains all information and legal documentation necessary to process the transaction. For purposes of this “right of reinvestment policy,” automatic transactions (including, for example, automatic purchases, withdrawals and payroll deductions) and ongoing retirement plan contributions are not eligible for investment without a sales charge. You may not reinvest proceeds in the American Funds as described in this paragraph if such proceeds are subject to a purchase block as described under “Frequent trading of fund shares” in this prospectus. This paragraph does not apply to certain rollover investments as described under “Rollovers from retirement plans to IRAs” in this prospectus. Page 35 Contingent deferred sales charge waivers The contingent deferred sales charge on Class A, B and C shares may be waived in the following cases: · permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a contingent deferred sales charge would apply to the initial shares purchased; · tax-free returns of excess contributions to IRAs; · redemptions due to death or postpurchase disability of the shareholder (this generally excludes accounts registered in the names of trusts and other entities); · redemptions due to the complete termination of a trust upon the death of the trustor/grantor or beneficiary, but only if such termination is specifically provided for in the trust document; and · the following types of transactions, if together they do not exceed 12% of the value of an account annually (see the statement of additional information for more information about waivers regarding these types of transactions): — redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½ (required minimum distributions that continue to be taken by the beneficiary(ies) after the account owner is deceased also qualify for a waiver); and — if you have established an automatic withdrawal plan, redemptions through such a plan (including any dividends and/or capital gain distributions taken in cash). To have your Class A, B or C contingent deferred sales charge waived, you must inform your adviser or American Funds Service Company at the time you redeem shares that you qualify for such a waiver. Page 36 Rollovers from retirement plans to IRAs The fund reserves the right not to make its shares available to tax-deferred retirement plans and accounts. Assets from retirement plans may be invested in Class A, C or F shares through an IRA rollover, subject to the other provisions of this prospectus. Rollovers invested in ClassA shares from retirement plans will be subject to applicable sales charges. The following rollovers to Class A shares will be made without a sales charge: · rollovers to IRAs from 403(b) plans with Capital Bank and Trust Company as custodian; and · rollovers to IRAs that are attributable to American Funds investments, if they meet the following requirements: — the assets being rolled over were invested in American Funds at the time of distribution; and — the rolled over assets are contributed to an American Funds IRA with Capital Bank and Trust Company as custodian. IRA rollover assets that roll over without a sales charge as described above will not be subject to a contingent deferred sales charge, and investment dealers will be compensated solely with an annual service fee that begins to accrue immediately. IRA rollover assets invested in Class A shares that are not attributable to American Funds investments, as well as future contributions to the IRA, will be subject to sales charges and the terms and conditions generally applicable to Class A share investments as described in this prospectus and the statement of additional information. Plans of distribution The fund has plans of distribution or "12b–1 plans" for certain share classes, under which it may finance activities primarily intended to sell shares, provided that the categories of expenses are approved in advance by the fund's board of trustees. The plans provide for payments, based on annualized percentages of average daily net assets, of up to .25% for Class A shares, up to 1.00% for Class B shares, up to 1.00% for Class C shares, and up to .50% for Class F-1 shares. For all share classes indicated above, up to .25% of these expenses may be used to pay service fees to qualified dealers for providing certain shareholder services. The amount remaining for each share class may be used for distribution expenses. Page 37 The 12b–1 fees paid by each share class of the fund, as a percentage of average net assets for the previous fiscal year, are indicated in the Annual Fund Operating Expenses table under “Fees and expenses of the fund” in this prospectus. Since these fees are paid out of the fund's assets or income on an ongoing basis, over time they may cost you more than paying other types of sales charges and reduce the return of your investment. The higher fees for Class B and C shares may cost you more over time than paying the initial sales charge for Class A shares. Other compensation to dealers American Funds Distributors, at its expense, currently provides additional compensation to investment dealers. These payments may be made, at the discretion of American Funds Distributors, to the top 100 dealers (or their affiliates) that have sold shares of the American Funds. The level of payments made to a qualifying firm in any given year will vary and in no case would exceed the sum of (a) .10% of the previous year’s American Funds sales by that dealer and (b) .02% of American Funds assets attributable to that dealer. For calendar year 2009, aggregate payments made by American Funds Distributors to dealers were less than .02% of the average assets of the American Funds. Aggregate payments may also change from year to year. A number of factors will be considered in determining payments, including the qualifying dealer’s sales, assets and redemption rates, and the quality of the dealer’s relationship with American Funds Distributors. American Funds Distributors makes these payments to help defray the costs incurred by qualifying dealers in connection with efforts to educate financial advisers about the American Funds so that they can make recommendations and provide services that are suitable and meet shareholder needs. American Funds Distributors will, on an annual basis, determine the advisability of continuing these payments. American Funds Distributors may also pay expenses associated with meetings conducted by dealers outside the top 100 firms to facilitate educating financial advisers and shareholders about the American Funds. If investment advisers, distributors or other affiliates of mutual funds pay additional compensation or other incentives in differing amounts, dealer firms and their advisers may have financial incentives for recommending a particular mutual fund over other mutual funds or investments. You should consult with your financial adviser and review carefully any disclosure by your financial adviser’s firm as to compensation received. Page 38 How to sell shares You may sell (redeem) shares in any of the following ways: Through your dealer or financial adviser (certain charges may apply) • Shares held for you in your dealer’s name must be sold through the dealer. • Class F shares must be sold through your dealer or financial adviser. Writing to American Funds Service Company • Requests must be signed by the registered shareholder(s). • A signature guarantee is required if the redemption is: — more than $75,000; — made payable to someone other than the registered shareholder(s); or — sent to an address other than the address of record or to an address of record that has been changed within the last 10 days. • American Funds Service Company reserves the right to require signature guarantee(s) on any redemption. • Additional documentation may be required for redemptions of shares held in corporate, partnership or fiduciary accounts. Telephoning or faxing American Funds Service Company or using the Internet · Redemptions by telephone, fax or the Internet (including American FundsLine and americanfunds.com) are limited to $75,000 per American Funds shareholder eachday. · Checks must be made payable to the registered shareholder. · Checks must be mailed to an address of record that has been used with the account for at least 10 days. If you recently purchased shares and subsequently request a redemption of those shares, you will receive proceeds from the redemption once a sufficient period of time has passed to reasonably ensure that checks or drafts (including certified or cashier’s checks) for the shares purchased have cleared (normally 10 business days). Page 39 Transactions by telephone, fax or the Internet Generally, you are automatically eligible to redeem or exchange shares by telephone, fax or the Internet, unless you notify us in writing that you do not want any or all of these services. You may reinstate these services at any time. Unless you decide not to have telephone, fax or Internet services on your account(s), you agree to hold the fund, American Funds Service Company, any of its affiliates or mutual funds managed by such affiliates, the fund's business manager, and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges, provided that American Funds Service Company employs reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine. If reasonable procedures are not employed, American Funds Service Company and/or the fund may be liable for losses due to unauthorized or fraudulent instructions. Page 40 Distributions and taxes Dividends and distributions The fund declares daily dividends from net investment income and distributes the accrued dividends, which may fluctuate, to you each month. Dividends begin accruing one day after payment for shares is received by the fund or American Funds Service Company. Capital gains, if any, are usually distributed in November. When a dividend or capital gain is distributed, the net asset value per share is reduced by the amount of the payment. You may elect to reinvest dividends and/or capital gain distributions to purchase additional shares of this fund or other American Funds, or you may elect to receive them in cash. Most shareholders do not elect to take capital gain distributions in cash because these distributionsreduce principal value. Taxes on dividends and distributions Interest on municipal bonds is generally not included in gross income for federal tax purposes. Subject to certain requirements, the fund is permitted to pass through to its shareholders the interest earned on municipal bonds as federally exempt-interest dividends. Taxable dividends, including distributions of short-term capital gains, however, are subject to federal taxation at the applicable rates for ordinary income. Moreover, interest earned on certain bonds may be treated as income subject to federal alternative minimum tax. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. It is anticipated that federally exempt-interest dividends paid by the fund and derived from interest on bonds exempt from state (Maryland or Virginia) income tax will also be exempt from such respective state and local income taxes. To the extent the fund’s dividends are derived from interest on debt obligations not exempt from Maryland or Virginia income tax, such dividends will be subject to such respective state and local income taxes. Moreover, any federally taxable dividends and capital gain distributions may also be subject to state and local taxes. Any taxable dividends or capital gain distributions you receive from the fund normally will be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. Page 41 Taxes on transactions Your redemptions, including exchanges, may result in a capital gain or loss for federal taxpurposes. A capital gain or loss on your investment is the difference between the costof your shares, including any sales charges, and the amount you receive when you sell them. Shareholder fees Fees borne directly by a fund normally have the effect of reducing a shareholder’s taxable income on distributions. By contrast, fees paid directly to advisers by a fund shareholder for ongoing advice are deductible for income tax purposes only to the extent that they (combined with certain other qualifying expenses) exceed 2% of such shareholder’s adjusted gross income. Please see your tax adviser for more information. Page 42 Financial highlights The Financial Highlights tables are intended to help you understand each fund’s results for the past five fiscal years. Certain information reflects financial results for a single share of a particular class. The total returns in the tables represent the rate that an investor would have earned or lost on an investment in the fund (assuming reinvestment of all dividends and capital gain distributions). Where indicated, figures in the tables reflect the impact, if any, of certain waivers from Capital Research and Management Company and Washington Management Corporation. For more information about these waivers, see the fund’s statement of additional information and annual report. The information in the Financial Highlights tables has been audited by PricewaterhouseCoopers LLP, whose report, along with the fund’s financial statements, is included in the statement of additional information, which is available upon request. The Maryland Fund Income (loss) from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class A: Year ended 7/31/2010 $14.95 $.55 $.79 $1.34 $(.55) $15.74 9.07% $313 .67% .67% 3.56% Year ended 7/31/2009 15.16 .58 (.21) .37 (.58) 14.95 2.62 281 .70 .68 4.00 Year ended 7/31/2008 15.76 .61 (.60) .01 (.61) 15.16 .09 267 .69 .65 3.97 Year ended 7/31/2007 15.87 .62 (.11) .51 (.62) 15.76 3.26 233 .70 .66 3.91 Year ended 7/31/2006 16.13 .62 (.26) .36 (.62) 15.87 2.27 197 .72 .69 3.86 Class B: Year ended 7/31/2010 14.95 .43 .79 1.22 (.43) 15.74 8.27 7 1.42 1.42 2.82 Year ended 7/31/2009 15.16 .47 (.21) .26 (.47) 14.95 1.87 10 1.45 1.43 3.26 Year ended 7/31/2008 15.76 .50 (.60) (.10) (.50) 15.16 (.65) 13 1.44 1.41 3.23 Year ended 7/31/2007 15.87 .51 (.11) .40 (.51) 15.76 2.50 16 1.45 1.42 3.17 Year ended 7/31/2006 16.13 .50 (.26) .24 (.50) 15.87 1.52 18 1.48 1.44 3.12 Page 43 Income (loss) from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class C: Year ended 7/31/2010 $14.95 $.43 $.79 $1.22 $(.43) $15.74 8.23% $42 1.47% 1.47% 2.76% Year ended 7/31/2009 15.16 .46 (.21) .25 (.46) 14.95 1.83 32 1.49 1.47 3.20 Year ended 7/31/2008 15.76 .49 (.60) (.11) (.49) 15.16 (.69) 30 1.49 1.45 3.17 Year ended 7/31/2007 15.87 .50 (.11) .39 (.50) 15.76 2.44 28 1.51 1.47 3.10 Year ended 7/31/2006 16.13 .49 (.26) .23 (.49) 15.87 1.46 25 1.53 1.49 3.06 Class F-1: Year ended 7/31/2010 14.95 .53 .79 1.32 (.53) 15.74 8.97 21 .76 .76 3.47 Year ended 7/31/2009 15.16 .56 (.21) .35 (.56) 14.95 2.52 21 .80 .78 3.89 Year ended 7/31/2008 15.76 .60 (.60) —4 (.60) 15.16 .02 20 .76 .72 3.89 Year ended 7/31/2007 15.87 .61 (.11) .50 (.61) 15.76 3.17 14 .78 .74 3.82 Year ended 7/31/2006 16.13 .61 (.26) .35 (.61) 15.87 2.19 9 .80 .77 3.77 Class F-2: Year ended 7/31/2010 14.95 .58 .79 1.37 (.58) 15.74 9.27 13 .48 .48 3.74 Year ended 7/31/2009 15.16 .60 (.21) .39 (.60) 14.95 2.80 8 .49 .49 4.03 Year ended July 31 2010 2009 2008 2007 2006 Portfolio turnover rate for all classes of shares 7% 14% 5% 9% 5% 1 Based on average shares outstanding. 2 Total returns exclude any applicable sales charges, including contingent deferred sales charges. 3 This column reflects the impact, if any, of certain waivers from Capital Research and Management Company and Washington Management Corporation. During some of the years shown, Capital Research and Management Company and Washington Management Corporation reduced fees for investment advisory services and business management services. 4 Amount less than $.01. Page 44 The Virginia Fund Income from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class A: Year ended 7/31/2010 $15.90 $.58 $.75 $1.33 $(.58) $16.65 8.52% $391 .66% .66% 3.59% Year ended 7/31/2009 15.90 .59 —4 .59 (.59) 15.90 3.88 347 .68 .66 3.81 Year ended 7/31/2008 16.30 .62 (.40) .22 (.62) 15.90 1.36 296 .68 .64 3.84 Year ended 7/31/2007 16.35 .62 (.05) .57 (.62) 16.30 3.51 264 .69 .65 3.77 Year ended 7/31/2006 16.63 .61 (.28) .33 (.61) 16.35 2.03 228 .71 .67 3.70 Class B: Year ended 7/31/2010 15.90 .46 .75 1.21 (.46) 16.65 7.72 7 1.41 1.41 2.84 Year ended 7/31/2009 15.90 .48 —4 .48 (.48) 15.90 3.12 9 1.43 1.41 3.08 Year ended 7/31/2008 16.30 .50 (.40) .10 (.50) 15.90 .62 10 1.43 1.40 3.10 Year ended 7/31/2007 16.35 .50 (.05) .45 (.50) 16.30 2.75 12 1.45 1.41 3.02 Year ended 7/31/2006 16.63 .49 (.28) .21 (.49) 16.35 1.28 13 1.46 1.42 2.95 Class C: Year ended 7/31/2010 15.90 .46 .75 1.21 (.46) 16.65 7.67 39 1.46 1.46 2.78 Year ended 7/31/2009 15.90 .47 —4 .47 (.47) 15.90 3.07 31 1.47 1.46 3.00 Year ended 7/31/2008 16.30 .49 (.40) .09 (.49) 15.90 .57 22 1.48 1.44 3.03 Year ended 7/31/2007 16.35 .49 (.05) .44 (.49) 16.30 2.69 17 1.50 1.46 2.96 Year ended 7/31/2006 16.63 .48 (.28) .20 (.48) 16.35 1.23 15 1.51 1.47 2.90 Page 45 Income from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class F-1: Year ended 7/31/2010 $15.90 $.57 $.75 $1.32 $(.57) $16.65 8.42% $32 .75% .75% 3.50% Year ended 7/31/2009 15.90 .58 —4 .58 (.58) 15.90 3.80 29 .76 .74 3.72 Year ended 7/31/2008 16.30 .61 (.40) .21 (.61) 15.90 1.29 27 .75 .71 3.75 Year ended 7/31/2007 16.35 .61 (.05) .56 (.61) 16.30 3.43 17 .77 .73 3.69 Year ended 7/31/2006 16.63 .60 (.28) .32 (.60) 16.35 1.96 13 .78 .74 3.62 Class F-2: Year ended 7/31/2010 15.90 .61 .75 1.36 (.61) 16.65 8.69 14 .50 .50 3.74 Year ended 7/31/2009 15.90 .62 —4 .62 (.62) 15.90 4.05 11 .51 .51 3.86 Year ended July 31 2010 2009 2008 2007 2006 Portfolio turnover rate for all classes of shares 12% 10% 8% 11% 4% 1 Based on average shares outstanding. 2 Total returns exclude any applicable sales charges, including contingent deferred sales charges. 3 This column reflects the impact, if any, of certain waivers from Capital Research and Management Company and Washington Management Corporation. During some of the years shown, Capital Research and Management Company and Washington Management Corporation reduced fees for investment advisory services and business management services. 4 Amount less than $.01. Page 46 For shareholder services American Funds Service Company 800/421-0180 For retirement plan services Call your employer or plan administrator For 24-hour information American FundsLine 800/325-3590 americanfunds.com Telephone calls you have with American Funds may be monitored or recorded for quality assurance, verification and recordkeeping purposes. By speaking to American Funds on the telephone, you consent to such monitoring and recording. Annual/Semi-annual report to shareholders The shareholder reports contain additional information about the fund, including financial statements, investment results, portfolio holdings, a discussion of market conditions and the fund’s investment strategies and the independent registered public accounting firm’s report (in the annual report). Statement of additional information (SAI) and codes of ethics The current SAI, as amended from time to time, contains more detailed information about the fund, including the fund’s financial statements, and is incorporated by reference into this prospectus. This means that the current SAI, for legal purposes, is part of this prospectus. The codes of ethics describe the personal investing policies adopted by the fund, the fund's business manager, the fund’s investment adviser and its affiliated companies. The codes of ethics and current SAI are on file with the U.S. Securities and Exchange Commission (SEC). These and other related materials about the fund are available for review or to be copied at the SEC’s Public Reference Room in Washington, D.C. (202/551-8090), on the EDGAR database onthe SEC’s website at sec.gov or, after payment of a duplicating fee, via e-mail request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section, treet, NE, Washington, D.C. 20549-1520. The codes of ethics, current SAI and shareholder reports are also available, free of charge, on our website, americanfunds.com. E-delivery and household mailings Each year you are automatically sent an updated summary prospectus and annual and semi-annual reports for the fund. You may also occasionally receive proxy statements for the fund. In order to reduce the volume of mail you receive, when possible, only one copy of these documents will be sent to shareholders who are part of the same family and share the same household address. You may elect to receive these documents electronically in lieu of paper form by enrolling in e-delivery on our website, americanfunds.com. If you would like to opt out of household-based mailings or receive a complimentary copy of the current SAI, codes of ethics or annual/semi-annual report to shareholders, please call American Funds Service Company at 800/421-0180 or write to the secretary of the fund at 1101 Vermont Avenue, NW, Washington, D.C. 20005-3521. Securities Investor Protection Corporation (SIPC) Shareholders may obtain information about SIPC® on its website at sipc.org or by calling 202/371-8300. MFGEPR-970-1010P Litho in USA CGD/RRD/8019 Investment Company File No. 811-4653 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust The American Funds Tax-Exempt Series I (The Tax-Exempt Fund of Maryland) (The Tax-Exempt Fund of Virginia) Part B Statement of Additional Information October 1, 2010 The American Funds Tax-Exempt Series I (the "trust") currently consists of two series, The Tax-Exempt Fund of Maryland (the “Maryland Fund”) and The Tax-Exempt Fund of Virginia (the “Virginia Fund”). This document is not a prospectus but should be read in conjunction with the current prospectus of the Maryland Fund and the Virginia Fund dated October 1, 2010. Except where the context indicates otherwise, all references herein to the “fund” apply to each of these two funds. You may obtain a prospectus from your financial adviser or by writing to the trust at the following address: The American Funds Tax-Exempt Series I (The Tax-Exempt Fund of Maryland) (The Tax-Exempt Fund of Virginia) Attention: Secretary 1101 Vermont Avenue, NW Washington, D.C. 20005 202/842-5665 Class A Class B Class C Class F-1 Class F-2 Tax-Exempt Fund of Maryland TMMDX TEMBX TEMCX TMDFX TMMFX Tax-Exempt Fund of Virginia TFVAX TEVBX TEFCX TEVFX TEFFX Table of Contents Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 3 Fund policies 11 Management of the trust 13 Execution of portfolio transactions 37 Disclosure of portfolio holdings 40 Price of shares 42 Taxes and distributions 45 Purchase and exchange of shares 48 Sales charges 53 Sales charge reductions and waivers 56 Selling shares 61 Shareholder account services and privileges 62 General information 65 Appendix 69 Investment portfolio Financial statements Page 1 Certain investment limitations and guidelines The following limitations and guidelines are considered at the time of purchase, under normal circumstances, and are based on a percentage of the fund’s net assets unless otherwise noted. This summary is not intended to reflect all of the fund’s investment limitations. · The fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from both federal and the respective state (Maryland or Virginia) tax. · The fund may invest up to 20% of its assets in securities subject to alternative minimum taxes. · The fund may invest up to 10% of its assets in debt securities rated Ba1 or below by Moody’s Investors Service (Moody’s) and BB+ or below by Standard & Poor’s Corporation (S&P) (or unrated but determined by the fund’s investment adviser to be of equivalent quality). Although the fund is not normally required to dispose of a security in the event its rating is reduced below the current minimum rating for its purchase (or if it is not rated and its quality becomes equivalent to such a security), if, as a result of a downgrade or otherwise, the fund holds more than 20% of its net assets in these securities, the fund will dispose of the excess as deemed prudent by the investment adviser. ***** The fund may experience difficulty liquidating certain portfolio securities during significant market declines or periods of heavy redemptions. Page 2 Description of certain securities and investment techniques The descriptions below are intended to supplement the material in the prospectus under “Investment objectives, strategies and risks.” Debt securities — Debt securities are used by issuers to borrow money. Generally, issuers pay investors periodic interest and repay the amount borrowed either periodically during the life of the security and/or at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are purchased at a discount from their face values and their values accrete over time to face value at maturity. The market prices of debt securities fluctuate depending on such factors as interest rates, credit quality and maturity. In general, market prices of debt securities decline when interest rates rise and increase when interest rates fall. Lower rated debt securities, rated Ba1 or below by Moody's and/or BB+ or below by S&P or unrated but determined by the fund’s investment adviser to be of equivalent quality, are described by the rating agencies as speculative and involve greater risk of default or price changes due to changes in the issuer’s creditworthiness than higher rated debt securities, or they may already be in default. The market prices of these securities may fluctuate more than higher quality securities and may decline significantly in periods of general economic difficulty. It may be more difficult to dispose of, and to determine the value of, lower rated debt securities. Investment grade bonds in the ratings categories A or Baa (Moody’s) and A or BBB (S&P) may be more susceptible to changes in market or economic conditions than bonds rated in the highest rating categories. Certain additional risk factors relating to debt securities are discussed below: Sensitivity to interest rate and economic changes — Debt securities may be sensitive to economic changes, political and corporate developments, and interest rate changes.In addition, during an economic downturn or substantial period of rising interest rates, issuers that are highly leveraged may experience increased financial stress that could adversely affect their ability to meet projected business goals, to obtain additional financing and to service their principal and interest payment obligations. Periods of economic change and uncertainty also can be expected to result in increased volatility of market prices and yields of certain debt securities. For example, prices of these securities can be affected by financial contracts held by the issuer or third parties (such as derivatives) relating to the security or other assets or indices. Payment expectations — Debt securities may contain redemption or call provisions. If an issuer exercises these provisions in a lower interest rate market, the fund would have to replace the security with a lower yielding security, resulting in decreased income to investors. If the issuer of a debt security defaults on its obligations to pay interest or principal or is the subject of bankruptcy proceedings, the fund may incur losses or expenses in seeking recovery of amounts owed to it. Liquidity and valuation — There may be little trading in the secondary market for particular debt securities, which may affect adversely the fund’s ability to value accurately or dispose of such debt securities. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and/or liquidity of debt securities. Page 3 The investment adviser attempts to reduce the risks described above through diversification of the fund’s portfolio and by credit analysis of each issuer, as well as by monitoring broad economic trends and corporate and legislative developments, but there can be no assurance that it will be successful in doing so. Credit ratings for debt securities provided by rating agencies reflect an evaluation of the safety of principal and interest payments, not market value risk. The rating of an issuer is a rating agency’s view of past and future potential developments related to the issuer and may not necessarily reflect actual outcomes. There can be a lag between the time of developments relating to an issuer and the time a rating is assigned and updated. Bond rating agencies may assign modifiers (such as +/–) to ratings categories to signify the relative position of a credit within the rating category. Investment policies that are based on ratings categories should be read to include any security within that category, without giving consideration to the modifier except where otherwise provided. See the Appendix for more information about credit ratings. Municipal bonds — Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. Opinions relating to the validity of municipal bonds, exclusion of municipal bond interest from an investor’s gross income for federal income tax purposes and, where applicable, state and local income tax, are rendered by bond counsel to the issuing authorities at the time of issuance. The two principal classifications of municipal bonds are general obligation bonds and limited obligation or revenue bonds. General obligation bonds are secured by the issuer's pledge of its full faith and credit including, if available, its taxing power for the payment of principal and interest. Issuers of general obligation bonds include states, counties, cities, towns and various regional or special districts. The proceeds of these obligations are used to fund a wide range of public facilities, such as the construction or improvement of schools, highways and roads, water and sewer systems and facilities for a variety of other public purposes. Lease revenue bonds or certificates of participation in leases are payable from annual lease rental payments from a state or locality. Annual rental payments are payable to the extent such rental payments are appropriated annually. Typically, the only security for a limited obligation or revenue bond is the net revenue derived from a particular facility or class of facilities financed thereby or, in some cases, from the proceeds of a special tax or other special revenues. Revenue bonds have been issued to fund a wide variety of revenue-producing public capital projects including: electric, gas, water and sewer systems; highways, bridges and tunnels; port and airport facilities; colleges and universities; hospitals; and convention, recreational, tribal gaming and housing facilities. Although the security behind these bonds varies widely, many provide additional security in the form of a debt service reserve fund which may also be used to make principal and interest payments on the issuer's obligations. In addition, some revenue obligations (as well as general obligations) are insured by a bond insurance company or backed by a letter of credit issued by a banking institution. Revenue bonds also include, for example, pollution control, health care and housing bonds, which, although nominally issued by municipal authorities, are generally not secured by the taxing power of the municipality but by the revenues of the authority derived from payments by the private entity which owns or operates the facility financed with the proceeds of the bonds. Obligations of housing finance authorities have a wide range of security features, including reserve funds and insured or subsidized mortgages, as well as the net revenues from housing or other public projects. Many of these bonds do not generally constitute the pledge of the credit of the issuer of such bonds. The credit quality of such revenue bonds is usually directly related to the credit standing of the user of the facility being financed or of an institution which provides a guarantee, letter of credit or other credit enhancement for the bond issue. Page 4 Municipal inflation-indexed bonds — The fund may invest in inflation-indexed bonds issued by municipalities. Interest payments are made to bondholders semi-annually and are made up of two components: a fixed “real coupon” or spread, and a variable coupon linked to an inflation index. Accordingly, payments will increase or decrease each period as a result of changes in the inflation index. In a period of deflation payments may decrease to zero, but in any event will not be less than zero. Insured municipal bonds — The fund may invest in municipal bonds that are insured generally as to the timely payment of interest and principal. The insurance for such bonds may be purchased by the bond issuer, the fund or any other party, and is usually purchased from private, non-governmental insurance companies. When assigning a credit rating to an insured municipal bond the investment adviser considers the higher of the credit rating of the insurer, based on the insurer's claims-paying ability, and the credit rating of the issuer (or the equivalent as determined by the investment adviser if the issuer is not rated by the rating agencies). Insurance that covers a municipal bond does not guarantee the market value of the bond or the prices of the fund’s shares. If the credit rating of the insurer were reduced, this could have an adverse effect upon the credit rating of the insured bond and, therefore, its market value. Securities subject to alternative minimum tax — The fund may invest in tax-exempt securities believed to pay interest constituting an item of tax preference subject to alternative minimum tax. Therefore, while the fund's distributions from tax-exempt securities are not subject to regular federal income tax, a portion or all may be included in determining a shareholder's federal alternative minimum tax. Zero coupon bonds — Municipalities may issue zero coupon securities which are debt obligations that do not entitle the holder to any periodic payments of interest prior to maturity or a specified date when the securities begin paying current interest. They are issued and traded at a discount from their face amount or par value, which discount varies depending on the time remaining until cash payments begin, prevailing interest rates, liquidity of the security, and the perceived credit quality of the issuer. Pre-refunded bonds — From time to time, a municipality may refund a bond that it has already issued prior to the original bond's call date by issuing a second bond, the proceeds of which are used to purchase U.S. government securities. The securities are placed in an escrow account pursuant to an agreement between the municipality and an independent escrow agent. The principal and interest payments on the securities are then used to pay off the original bondholders. For purposes of diversification, pre-refunded bonds will be treated as governmental issues. Page 5 U.S. Commonwealth obligations — The fund may invest in obligations of the Commonwealths of the United States, such as Puerto Rico, the U.S. Virgin Islands, Guam and their agencies and authorities, to the extent such obligations are exempt from federal income taxes. Adverse political and economic conditions and developments affecting any Commonwealth may, in turn, affect negatively the value of the fund’s holdings in such obligations. Forward commitment, when issued and delayed delivery transactions — The fund may enter into commitments to purchase or sell securities at a future date. When the fund agrees to purchase such securities, it assumes the risk of any decline in value of the security from the date of the agreement. If the other party to such a transaction fails to deliver or pay for the securities, the fund could miss a favorable price or yield opportunity, or could experience a loss. The fund will not use these transactions for the purpose of leveraging and will segregate liquid assets that will be marked to market daily in an amount sufficient to meet its payment obligations in these transactions. Although these transactions will not be entered into for leveraging purposes, to the extent the fund’s aggregate commitments in connection with these transactions exceed its segregated assets, the fund temporarily could be in a leveraged position (because it may have an amount greater than its net assets subject to market risk). Should market values of the fund’s portfolio securities decline while the fund is in a leveraged position, greater depreciation of its net assets would likely occur than if it were not in such a position. The fund will not borrow money to settle these transactions and, therefore, will liquidate other portfolio securities in advance of settlement if necessary to generate additional cash to meet its obligations. After a transaction is entered into, the fund may still dispose of or renegotiate the transaction. Additionally, prior to receiving delivery of securities as part of a transaction, the fund may sell such securities. Cash and cash equivalents — The funds may hold cash and invest in cash equivalents. Cash equivalents include, but are not limited to: (a) tax-exempt commercial paper (e.g., short-term notes obligations issued by municipalities that mature, or may be redeemed in 270 days or less), (b) municipal notes (e.g., bond anticipation notes, revenue anticipation notes, and tax anticipation notes issued by municipalities that mature, or may be redeemed in one year or less), (c) municipal obligations backed by letters of credit issued by banks or other financial institutions or government agencies that mature, or may be redeemed in one year or less, (d)tax-exempt variable rate debt issued by municipal conduits for corporate obligors and (e)securities of the U.S. government, its agencies or instrumentalities that mature, or may be redeemed in one year or less. Temporary investments — The fund may invest in short-term municipal obligations of up to one year in maturity during periods of using temporary defensive strategies resulting from abnormal market conditions, or when such investments are considered advisable for liquidity. Generally, the income from such short-term municipal obligations is exempt from federal income tax. Further, a portion of the fund’s assets, which will normally be less than 20%, may be held in cash or invested in high-quality taxable short-term securities of up to one year in maturity. Such investments may include: (a)obligations of the U.S. Treasury; (b) obligations of agencies and instrumentalities of the U.S. government; (c) money market instruments, such as certificates of deposit issued by domestic banks, corporate commercial paper, and bankers' acceptances and (d) repurchase agreements. Page 6 Repurchase agreements — The fund may enter into repurchase agreements under which the fund buys a security and obtains a simultaneous commitment from the seller to repurchase the security at a specified time and price. Because the security purchased constitutes collateral for the repurchase obligation, a repurchase agreement may be considered a loan that is collateralized by the security purchased. Repurchase agreements permit the fund to maintain liquidity and earn income over periods of time as short as overnight. The seller must maintain with the fund’s custodian collateral equal to at least 100% of the repurchase price, including accrued interest, as monitored daily by the investment adviser. The fund will only enter into repurchase agreements involving securities in which it could otherwise invest and with selected banks and securities dealers whose financial condition is monitored by the investment adviser. If the seller under the repurchase agreement defaults, the fund may incur a loss if the value of the collateral securing the repurchase agreement has declined and may incur disposition costs in connection with liquidating the collateral. If bankruptcy proceedings are commenced with respect to the seller, realization of the collateral by the fund may be delayed or limited. Adjustment of maturities — The investment adviser seeks to anticipate movements in interest rates and may adjust the maturity distribution of the portfolio accordingly, keeping in mind the fund's objectives. Issue classification — Securities with the same general quality rating and maturity characteristics, but which vary according to the purpose for which they were issued, often tend to trade at different yields. Correspondingly, securities issued for similar purposes and with the same general maturity characteristics, but which vary according to the creditworthiness of their respective issuers, tend to trade at different yields. These yield differentials tend to fluctuate in response to political and economic developments, as well as temporary imbalances in normal supply/demand relationships. The investment adviser monitors these fluctuations closely, and will attempt to adjust portfolio concentrations in various issue classifications according to the value disparities brought about by these yield relationship fluctuations. The investment adviser believes that, in general, the market for municipal bonds is less liquid than that for taxable fixed-income securities. Accordingly, the ability of the fund to make purchases and sales of securities in the foregoing manner may, at any particular time and with respect to any particular securities, be limited or non-existent. Private placements — Generally, municipal securities acquired in private placements are subject to contractual restrictions on resale. Accordingly, all private placements will be considered illiquid unless they have been specifically determined to be liquid, taking into account factors such as the frequency and volume of trading and the commitment of dealers to make markets under procedures adopted by the trust’s board of trustees. Restricted or illiquid securities — The fund may purchase securities subject to restrictions on resale. Difficulty in selling such securities may result in a loss or be costly to the fund. Securities (including restricted securities) not actively traded will be considered illiquid unless they have been specifically determined to be liquid under procedures adopted by the trust’s board of trustees, taking into account factors such as the frequency and volume of trading, the commitment of dealers to make markets and the availability of qualified investors, all of which can change from time to time. The fund may incur certain additional costs in disposing of illiquid securities. Page 7 Risk factors relating to Maryland and Virginia debt obligations — Because each fund invests primarily in the securities issued by a single state, its agencies, instrumentalities and municipalities, each fund is more susceptible to developments adversely affecting issuers of that state’s securities than a municipal bond fund that does not concentrate its investments in a single state. To a large degree, the risk of each fund is dependent upon the financial strength of the state and its localities. A variety of events, such as changes in economic conditions and government policies of Maryland or Virginia, and their agencies, instrumentalities and authorities, could adversely affect the value of the Maryland and Virginia fund, respectively. In addition to the general obligations and agency issues of the state of Maryland or the commonwealth of Virginia, each fund may invest in local bond issues, lease obligations and revenue bonds. The credit quality and risk will vary according to each security’s own structure and underlying economics. The following information highlights certain economic trends in Maryland and Virginia and does not purport to be a complete description of risk factors relating to Maryland and Virginia debt obligations. Certain information is drawn from official statements and prospectuses relating to securities offerings of the state of Maryland and the commonwealth of Virginia and other public sources of information available as of the date of this statement of additional information and deemed reliable. The funds assume no obligation to independently verify or update this information. Factors affecting Maryland debt obligations General information — The state of Maryland has a population of approximately 5.7 million, with employment based largely in the service, retail trade and government sectors. Those sectors, along with finance, insurance and real estate, are the largest contributors to the gross state product. Population is concentrated around the Baltimore and Washington, D.C. areas, and proximity to Washington, D.C. influences the above average percentage of employees in government. Manufacturing, on the other hand, is a much smaller proportion of employment than for the nation as a whole. Economy and finances – Maryland’s economy has continued to slow; however, the state’s economy has fared better than that of many other states. Specifically, Maryland’s per capita personal income for 2009 was the fourth highest in the country. Its unemployment rate for 2009 was well below the national average, and has been lower than the national average for each of the last 20 years. Although Maryland’s economy is stabilizing, the challenges at the national level continue to impact the state’s economy. Specifically, the level of taxes collected and state revenues earned remain at lower levels than prior periods. For the fiscal year 2011, the Maryland General Assembly enacted a balanced budget of $32 billion which included $5.6 billion in spending reductions. In addition to efforts at the state level, federal stimulus funds from the American Recovery and Reinvestment Act of 2009 (“ARRA”) remain integral to addressing Maryland’s budgetary challenges. The ARRA allocated approximately $4.1 billion in direct appropriation to Maryland for the fiscal years 2009, 2010 and 2011. Of this amount, approximately $1.3 billion was appropriated for fiscal year 2011, with the proportion of the budget supported by federal funds being close to 30% of total spending. Page 8 Maryland’s general obligation bonds, which are backed by the full faith and credit of the state of Maryland, are used to fund state, county and local government projects, such as roads, schools and water treatment facilities. Due to Maryland’s financial strength, its general obligation bonds have maintained the highest credit rating by Moody’s Investors Services, Inc. (Aaa), Standard & Poor’s (AAA) and Fitch Ratings, Inc. (AAA). Maryland is one of only a handful of states in the nation to hold a Triple-A credit rating from all three major credit rating agencies. Factors affecting Virginia debt obligations General information — The commonwealth of Virginia has a population of approximately 7.8 million, with population concentrated around the Northern Virginia area outside of Washington, D.C., followed by the Virginia Beach-Norfolk-Newport News area and the Richmond area. The commonwealth’s economy is broadly based, with a concentration in service and governmental jobs, followed by wholesale and retail trade, manufacturing and finance, insurance and real estate. Virginia has significant concentrations of high-technology employers, predominantly in Northern Virginia. With Northern Virginia considered a part of the Washington, D.C. metropolitan area, and Hampton Roads, which has the nation’s largest concentration of military installations, the federal government has a strong economic impact on the commonwealth. Economy and finances — Although the recession has weakened Virginia’s economy, the state’s economy remains relatively strong compared to that of other states. Specifically, Virginia’s per capita personal income for 2009 was the seventh highest in the country and its unemployment rate for 2009 was the tenth lowest in the nation. Despite economic challenges that continue at a national level, as well as at a state level, Virginia’s economy is experiencing modest growth. Specifically, Virginia concluded the 2010 fiscal year with a revenue surplus of $403 million. This surplus was due to the state collecting $228 million more in revenues than forecasted and spending $175 million less than budgeted. The state was one of the first states to balance its 2012 fiscal year budget and demonstrated its commitment to fiscal responsibility through expense reductions, not increasing taxes. In addition to efforts at the state level, federal stimulus funds from the American Recovery and Reinvestment Act of 2009 (“ARRA”) assisted Virginia in balancing its 2011-2012 budget. Budgetary pressures on the state’s health and human services and education programs, among others, continue to benefit from federal stimulus funds. Virginia’s state government is consistently ranked as a top performer in managing its finances and has a track record of being fiscally responsible. Its general obligation bonds, which are backed by the full faith and credit of the state of Virginia, are used to fund state, county and local government projects, such as schools, state park and recreational facilities and roads. Due to Virginia’s financial strength, its general obligation bonds have maintained the highest credit rating, Aaa, AAA and AAA, by Moody’s Investors Services, Inc., Standard & Poor’s and Fitch Ratings, Inc., respectively. Virginia is one of only a handful of states in the nation to hold a Triple-A credit rating from all three major credit rating agencies. Page 9 Risk of non-compliance with certain federal requirements — The Internal Revenue Code of 1986 (the "Code") imposes limitations on the use and investment of the proceeds of state and local governmental bonds and of other funds of the issuers of such bonds. These limitations must be satisfied on a continuing basis to maintain the exclusion from gross income of interest on such bonds. Bond counsel qualify their opinions as to the federal tax status of new issues of bonds by making such opinions contingent on the issuer’s future compliance with these limitations. Any failure on the part of an issuer to comply could cause the interest on its bonds to become taxable to investors retroactive to the date the bonds were issued. These restrictions in the Code also may affect the availability of certain municipal securities. ***** Portfolio turnover — Portfolio changes will be made without regard to the length of time particular investments may have been held. Short-term trading profits are not the fund’s objective, and changes in its investments are generally accomplished gradually, though short-term transactions may occasionally be made. High portfolio turnover involves correspondingly greater transaction costs in the form of dealer spreads or brokerage commissions. It may also result in the realization of net capital gains, which are taxable when distributed to shareholders, unless the shareholder is exempt from taxation. Fixed-income securities are generally traded on a net basis and usually neither brokerage commissions nor transfer taxes are involved. Transaction costs are usually reflected in the spread between the bid and asked price. The fund’s portfolio turnover rates for the fiscal years ended July 31, 2010 and 2009 were 7% and 14%, respectively, for the Maryland Fund and 12% and 10%, respectively, for the Virginia Fund. The portfolio turnover rate would equal 100% if each security in a fund’s portfolio were replaced once per year. See “Financial highlights” in the prospectus for the fund’s annual portfolio turnover rate for each of the last five fiscal years. Page 10 Fund policies All percentage limitations in the following fund policies are considered at the time securities are purchased and are based on the fund’s net assets unless otherwise indicated. None of the following policies involving a maximum percentage of assets will be considered violated unless the excess occurs immediately after, and is caused by, an acquisition by the fund. In managing the fund, the fund’s investment adviser may apply more restrictive policies than those listed below. Fundamental policies — The fund has adopted the following policies, which may not be changed without approval by holders of a majority of its outstanding shares. Such majority is currently defined in the Investment Company Act of 1940, as amended (the “1940 Act”), as the vote of the lesser of (a)67% or more of the voting securities present at a shareholder meeting, if the holders of more than 50% of the outstanding voting securities are present in person or by proxy, or (b) more than 50% of the outstanding voting securities. 1.Except as permitted by (i) the 1940 Act and the rules and regulations thereunder, or other successor law governing the regulation of registered investment companies, or interpretations or modifications thereof by the SEC, SEC staff or other authority of competent jurisdiction, or (ii) exemptive or other relief or permission from the SEC, SEC staff or other authority of competent jurisdiction, the fund may not: a.Borrow money; b.Issue senior securities; c.Underwrite the securities of other issuers; d.Purchase or sell real estate or commodities; e.Make loans; or f.Purchase the securities of any issuer if, as a result of such purchase, the fund’s investments would be concentrated in any particular industry. 2.The fund may not invest in companies for the purpose of exercising control or management. 3.The fund will maintain its status as a tax-exempt fund consistent with (i) the 1940 Act and the rules and regulations thereunder, or other successor law governing the regulation of registered investment companies, or interpretations or modifications thereof by the SEC, SEC staff or other authority of competent jurisdiction, or (ii) exemptive or other relief or permission from the SEC, SEC staff or other authority of competent jurisdiction. Nonfundamental policies — The following policy may be changed by the board of trustees without shareholder approval: The fund may not acquire securities of open-end investment companies or unit investment trusts registered under the 1940 Act in reliance on Sections 12(d)(1)(F) or 12(d)(1)(G) of the 1940 Act. Page 11 Additional information about the fund’s policies — The information below is not part of the fund’s fundamental or nonfundamental policies. This information is intended to provide a summary of what is currently required or permitted by the 1940 Act and the rules and regulations thereunder, or by the interpretive guidance thereof by the SEC or SEC staff, for particular fundamental policies of the fund. Information is also provided regarding the fund’s current intention with respect to certain investment practices permitted by the 1940 Act. For purposes of fundamental policy 1a, the fund may borrow money in amounts of up to 33⅓% of its total assets from banks for any purpose, and may borrow up to 5% of its total assets from banks or other lenders for temporary purposes. For purposes of fundamental policy 1b, a senior security does not include any promissory note or evidence of indebtedness where such loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the fund at the time the loan is made (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). Further, to the extent the fund covers its commitments under certain types of agreements and transactions, including reverse repurchase agreements, mortgage-dollar-roll transactions, sale-buybacks, when-issued, delayed-delivery, or forward commitment transactions, and other similar trading practices, by segregating or earmarking liquid assets equal in value to the amount of the fund’s commitment, such agreement or transaction will not be considered a senior security by the fund. For purposes of fundamental policy 1c, the policy will not apply to the fund to the extent the fund may be deemed an underwriter within the meaning of the 1933 Act in connection with the purchase and sale of fund portfolio securities in the ordinary course of pursuing its investment objectives and strategies. For purposes of fundamental policy 1d, the fund may invest in securities or other instruments backed by real estate or commodities or securities of issuers engaged in the real estate business, including real estate investment trusts, or issuers engaged in business related to commodities. Further, the fund does not consider currency contracts or hybrid instruments to be commodities. For purposes of fundamental policy 1e, the fund may not lend more than 33⅓% of its total assets, provided that this limitation shall not apply to the fund’s purchase of debt obligations. For purposes of fundamental policy 1f, the fund may not invest 25% or more of its total assets in the securities of issuers in a particular industry. This policy does not apply to investments in securities of the U.S. Government, its agencies or Government Sponsored Enterprises or repurchase agreements with respect thereto. For purposes of fundamental policy 3, the fund will, under normal circumstances, invest at least 80% of its assets in, or derive at least 80% of its income from securities that are exempt from federal income tax. Additionally, the fund may only invest up to 20% of its assets in securities that are subject to the alternative minimum tax. The fund currently does not intend to engage in securities lending, purchase securities on margin, sell securities short or invest in puts, calls, straddles or spreads or combinations thereof. Page 12 Management of the trust Board of trustees and officers “Independent” trustees1 The trust’s governance committee and board select independent trustees with a view toward constituting a board that, as a body, possesses the qualifications, skills, attributes and experience to appropriately oversee the actions of the trust’s service providers, decide upon matters of general policy and represent the long-term interests of fund shareholders. In doing so, the trust considers the qualifications, skills, attributes and experience of the current board members, with a view toward maintaining a board that is diverse in viewpoint, experience, education and skills. The trust seeks independent trustees who have high ethical standards and the highest levels of integrity and commitment, who have inquiring and independent minds, mature judgment, good communication skills, and other complementary personal qualifications and skills that enable them to function effectively in the context of the trust’s board and committee structure and who have the ability and willingness to dedicate sufficient time to effectively fulfill their duties and responsibilities. Each independent trustee has a significant record of accomplishments in governance, business, not-for-profit organizations, government service, academia, law, accounting or other professions. Although no single list could identify all experience upon which the trust’s independent trustees draw in connection with their service, the following table summarizes key experience for each independent trustee. These references to the qualifications, attributes and skills of the trustees are pursuant to the disclosure requirements of the U.S. Securities and Exchange Commission, and shall not be deemed to impose any greater responsibility or liability on any trustee or the board as a whole. Notwithstanding the accomplishments listed below, none of the independent trustees is considered an “expert” within the meaning of the federal securities laws with respect to information in the trust’s registration statement. Page 13 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other relevant experience Nariman Farvardin, 54 Trustee (2010) Senior Vice President for Academic Affairs & Provost, University of Maryland; former Dean, The A. James Clark School of Engineering, University of Maryland 3 JPMorgan Value Opportunities Fund, Inc. ·Senior management experience educational institution ·Corporate board experience ·Professor, electrical and computer engineering ·Service on advisory boards and councils for educational, non-profit and governmental organizations ·M.S. and Ph.D., Electrical Engineering Page 14 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other relevant experience Barbara Hackman Franklin, 70 Trustee (2007) President and CEO, Barbara Franklin Enterprises (international business and corporate governance consulting) 3 Aetna, Inc.; The Dow Chemical Company; JPMorgan Value Opportunities Fund, Inc.; former Director of GenVec, Inc. (until 2007); MedImmune Inc. (until 2007) ·Former U.S. Secretary of Commerce ·Former Commissioner, U.S. Consumer Product Safety Commission ·Former White House staff member ·Corporate board experience ·Service on advisory councils and commissions for industry, accounting, international and governmental organizations ·Chairman, National Association of Corporate Directors ·Business consulting ·M.B.A. R. Clark Hooper, 64 Trustee (2005) Private investor; former President, Dumbarton Group LLC (securities industry consulting) 44 JPMorgan Value Opportunities Fund, Inc.; The Swiss Helvetia Fund, Inc. ·Senior regulatory and management experience, National Association of Securities Dealers (now FINRA) ·Service on trustee boards for charitable, educational and non-profit organizations Page 15 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other relevant experience James C. Miller III, 68 Trustee (2000) Senior Advisor, Husch Blackwell LLP; former Chairman, The CapAnalysis Group, LLC (economic, financial and regulatory consulting) 3 Clean Energy Fuels Corporation; JPMorgan Value Opportunities Fund, Inc. ·Former Chairman, U.S. Federal Trade Commission ·Former Director, U.S. Office of Management and Budget ·Former Chairman, U.S. Postal Service ·Corporate board experience ·Service as Chief Executive Officer ·Economic consulting ·B.B.A. and Ph.D., Economics Donald L. Nickles, 61 Trustee (2010) Chairman and CEO, The Nickles Group (consulting and business venture firm); former United States Senator 3 Chesapeake Energy Corporation; JPMorgan Value Opportunities Fund, Inc.; Valero Energy Corporation ·Service as U.S. Senator, including Senate leadership positions ·Corporate board experience ·Business management experience J. Knox Singleton, 62 Chairman of the Trust (Non-Executive) (2004) President and CEO, INOVA Health System 3 Healthcare Realty Trust, Inc.; JPMorgan Value Opportunities Fund, Inc. ·Corporate board experience ·Service as Chief Executive Officer ·Service on boards of community and non-profit organizations ·M.S., Health Administration Page 16 “Interested” trustees5,6 Interested trustees are officers and directors of Washington Management Corporation, the fund’s business manager. The business manager monitors various service providers of the fund which permits the interested trustees to make a significant contribution to the trust’s board. Name, age and position with fund (year first elected2 as a trustee) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the trust Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other relevant experience James H. Lemon, Jr., 74 Vice Chairman of the Trust (1986) Chairman of the Board and CEO, The Johnston-Lemon Group, Incorporated (financial services holding company) 3 JPMorgan Value Opportunities Fund, Inc. ·Corporate board experience ·Chief Executive Officer experience ·Securities industry experience ·Service on boards and committees of professional, charitable and non-profit organizations Jeffrey L. Steele, 65 President of the Trust (2002) President and Director, Washington Management Corporation 3 JPMorgan Value Opportunities Fund, Inc. ·Corporate board experience ·Legal and regulatory experience ·Service on boards and committees of professional, charitable and non-profit organizations ·J.D. Page 17 Other officers6 Name, age and position with fund (year first elected2 as an officer) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the trust Michael W. Stockton, 43 Senior Vice President, Assistant Secretary and Treasurer (1996) Director, Senior Vice President, Secretary and Treasurer, Washington Management Corporation Lois A. Erhard, 58 Vice President (1988) Vice President, Washington Management Corporation Stephanie L. Pfromer, 42 Secretary (2007) Vice President and General Counsel, Washington Management Corporation; former Vice President and Senior Counsel, The BISYS Group, Inc. (now Citigroup, Inc.) Jennifer L. Butler, 44 Assistant Secretary (2005) Vice President and Assistant Secretary, Washington Management Corporation J. Lanier Frank, 49 Assistant Vice President (1998) Assistant Vice President, Washington Management Corporation Curt M. Scott, 31 Assistant Treasurer (2006) Assistant Vice President and Assistant Treasurer, Washington Management Corporation; former Financial Analyst, The BISYS Group, Inc. (now Citigroup, Inc.) 1 The term “independent” trustee refers to a trustee who is not an “interested person” of the trust within the meaning of the 1940 Act. 2 Includes service as a trustee or officer of the trust’s predecessor, The American Funds Tax-Exempt Series I, a Massachusetts business trust. Trustees and officers of the trust serve until their resignation, removal or retirement. 3 Funds managed by Capital Research and Management Company, including the American Funds; American Funds Insurance Series,® which is composed of 16 funds and serves as the underlying investment vehicle for certain variable insurance contracts; American Funds Target Date Retirement Series,® Inc., which is composed of 10 funds and is available through tax-deferred retirement plans and IRAs; and Endowments, which is available to certain nonprofit organizations. 4 This includes all directorships (other than those in the American Funds or other funds managed by Capital Research and Management Company) that are held by each trustee as a director of a public company or a registered investment company. Unless otherwise noted, all directorships are current. 5 “Interested persons” of the trust within the meaning of the 1940 Act, on the basis of their affiliation with the fund’s business manager, Washington Management Corporation. 6 All of the trustees and officers listed are officers and/or directors/trustees of one or more other funds for which Washington Management Corporation serves as business manager. The address for all trustees and officers of the trust is 1101 Vermont Avenue, NW, Washington, D.C. 20005, Attention: Secretary. Page 18 Fund shares owned by trustees as of December31,2009: Name Dollar range1 of fund shares owned2 Aggregate dollar range1 of shares owned in all funds in the American Funds family overseen by trustee Dollar range1 of independent trustees deferred compensation2 allocated to fund Aggregate dollar range1 of independent trustees deferred compensation2 allocated to all funds within American Funds family overseen by trustee “Independent” trustees Maryland Fund Virginia Fund Maryland Fund Virginia Fund Nariman Farvardin3 None None4 $10,001 – $50,000 None None4 Over $100,000 Barbara Hackman Franklin None4 None4 Over $100,000 None4 None4 None4 R. Clark Hooper None4 None4 Over $100,000 None4 None4 Over $100,0004 James C. Miller III $10,001 – $50,000 $10,001 – $50,000 Over $100,000 None4 None None4 Donald L. Nickles3 None $10,001 – $50,0004 Over $100,000 None4 None Over $100,000 J. Knox Singleton None4 None Over $100,000 None4 Over $100,000 Over $100,000 Page 19 Name Dollar range1 of fund shares owned Aggregate dollar range1 of shares owned in all funds in the American Funds family overseen by trustee “Interested” trustees Maryland Fund Virginia Fund James H. Lemon, Jr. Over $100,000 Over $100,000 Over $100,000 Jeffrey L. Steele Over $100,000 None4 Over $100,000 1 Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; and Over $100,000. 2 Eligible trustees may defer their compensation under a nonqualified deferred compensation plan. Deferred amounts accumulate at an earnings rate determined by the total return of one or more American Funds as designated by the trustee. 3 Nariman Farvardin and Donald L. Nickles were newly elected to the board effective January1,2010. 4 Funds are designed primarily for taxable residents in the states of Maryland and Virginia. Because the trustee does not reside in the state of Maryland and/or Virginia, investment in the fund may not be appropriate for their personal portfolio. 5 “Interested persons” of the trust within the meaning of the 1940 Act, on the basis of their affiliation with the fund’s business manager, Washington Management Corporation. Trustee compensation — No compensation is paid by the fund to any officer or trustee who is a director, officer or employee of the business manager or its affiliates. Each fund pays annual fees of $1,500 to trustees who are not affiliated with the business manager, $338 for each board of trustees meeting attended, and $338 for each meeting attended as a member of a committee of the board of trustees. The audit committee chairs receive an annual fee of $ 1,000 from each fund and standing sub-committee chairs receive an annual fee of $750 from each fund. An independent chairman of the board (an "independent chair") also receives an additional fee of $33,000, which is paid by the trust or shared based on the relative board meeting fee if the independent chairman serves in such capacity for multiple funds. No pension or retirement benefits are accrued as part of fund expenses. Independent trustees may elect, on a voluntary basis, to defer all or a portion of their fees through a deferred compensation plan in effect for the fund. The fund also reimburses certain expenses of the independent trustees. Page 20 Trustee compensation earned during the fiscal year ended July 31, 2010: “Independent” trustee Aggregate compensation (including voluntarily deferred compensation1) from the trust Total compensation (including voluntarily deferred compensation1) from all funds managed by Capital Research and Management Company or its affiliates2 Nariman Farvardin3, 4 $ 3,248 $135,848 Barbara H. Franklin 6,773 147,323 R. Clark Hooper 9,368 403,405 James C. Miller III 11,559 162,573 Donald L. Nickles3 4,598 137,198 J. Knox Singleton4 13,621 184,473 1 Amounts may be deferred by eligible trustees under a nonqualified deferred compensation plan adopted by the trust in 1994. Deferred amounts accumulate at an earnings rate determined by the total return of one or more American Funds as designated by the trustees. Compensation shown in this table for the fiscal year ended July 31, 2010 does not include earnings on amounts deferred in previous fiscal years. See footnote 4 to this table for more information. 2 Funds managed by Capital Research and Management Company, including the American Funds; American Funds Insurance Series,® which is composed of 16 funds and serves as the underlying investment vehicle for certain variable insurance contracts; American Funds Target Date Retirement Series,® Inc., which is composed of 10 funds and is available through tax-deferred retirement plans and IRAs; and Endowments, which is available to certain nonprofit organizations. 3 Nariman Farvardin and Donald L. Nickles were newly elected to the board effective January1,2010. 4 Since the deferred compensation plan’s adoption, the total amount of deferred compensation accrued by the trust (plus earnings thereon) through the 2010 fiscal year for participating trustees is as follows: Nariman Farvardin ($3,382) and J. Knox Singleton ($56,449). Amounts deferred and accumulated earnings thereon are not funded and are general unsecured liabilities of the trust until paid to the trustees. As of September 1, 2010, the officers and trustees of the trust and their families, as a group, owned beneficially or of record less than 1% of the outstanding shares of the trust. Trust organization and the board of trustees — The trust, an open-end, diversified management investment company, was organized as a Massachusetts business trust on May30, 1986 and was reorganized as a Delaware statutory trust on October 1, 2010. All trust operations are supervised by the trust’s board of trustees which meets periodically and performs duties required by applicable state and federal laws. Delaware law charges trustees with the duty of managing the business affairs of the trust. Trustees are considered to be fiduciaries of the trust and owe duties of care and loyalty to the trust and its shareholders. Independent board members are paid certain fees for services rendered to the trust as described above. They may elect to defer all or a portion of these fees through a deferred compensation plan in effect for the trust. The fund has several different classes of shares. Each "series" of shares represents interests in a separate portfolio and has its own investment objectives and policies. When more than one series of shares is outstanding, shares of all series will vote together for a single set of trustees, and on other matters affecting only one series, only the shareholders of that series shall be entitled to vote. On matters relating to more than one series but affecting the series differently, separate votes by series are required. Page 21 With respect to a particular series, shares of each class represent an interest in the same investment portfolio. Each class has pro rata rights as to voting, redemption, dividends and liquidation, except that each class bears different distribution expenses and may bear different transfer agent fees and other expenses properly attributable to the particular class as approved by the board of trustees and set forth in the fund’s rule 18f-3 Plan. Each class’ shareholders have exclusive voting rights with respect to the respective class’ rule 12b-1 plans adopted in connection with the distribution of shares and on other matters in which the interests of one class are different from interests in another class. Shares of all classes of the fund vote together on matters that affect all classes in substantially the same manner. Each class votes as a class on matters that affect that class alone. In addition, the trustees have the authority to establish new series and classes of shares, and to split or combine outstanding shares into a greater or lesser number, without shareholder approval. The trust does not hold annual meetings of shareholders. However, significant matters which require shareholder approval, such as certain elections of board members or a change in a fundamental investment policy, will be presented to shareholders at a meeting called for such purpose. Shareholders have one vote per share owned. The trust’s declaration of trust, by-laws and separate indemnification agreements that the trust has entered into with independent trustees provide in effect that, subject to certain conditions, the trust will indemnify its officers and trustees against liabilities or expenses actually and reasonably incurred by them relating to their service to the trust. However, trustees are not protected from liability by reason of their willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of their office. Removal of trustees by shareholders — At any meeting of shareholders, duly called and at which a quorum is present, shareholders may, by the affirmative vote of the holders of two-thirds of the votes entitled to be cast, remove any trustee from office and may elect a successor or successors to fill any resulting vacancies for the unexpired terms of removed trustees. In addition, the trustees of the trust will promptly call a meeting of shareholders for the purpose of voting upon the removal of any trustees when requested in writing to do so by the record holders of at least 10% of the outstanding shares. Leadership structure — The board’s chair is currently an independent trustee who is not an “interested person” of the fund within the meaning of the 1940 Act. The board has determined that an independent chair facilitates oversight and enhances the effectiveness of the board. The independent chair’s duties include, without limitation, generally presiding at meetings of the board, approving board meeting schedules and agendas, leading meetings of the independent trustees in executive session, facilitating communication with committee chairs, and serving as the principal independent trustee contact for fund management and independent fund counsel. Risk oversight — Day-to-day management of the fund, including risk management, is the responsibility of the fund’s contractual service providers, including the fund’s investment adviser, business manager, principal underwriter/distributor and transfer agent. Each of these entities is responsible for specific portions of the fund’s operations, including the processes and associated risks relating to the fund’s investments, integrity of cash movements, financial reporting, operations and compliance. The board of trustees oversees the service providers’ discharge of their responsibilities, including the processes they use to manage relevant risks. In that regard, the board receives reports regarding the operations of the fund’s service providers, including risks. For example, the board receives reports from investment professionals regarding risks related to the fund’s investments and trading. The board also receives compliance reports from the fund’s and the investment adviser’s chief compliance officers addressing certain areas of risk. Page 22 Committees of the trust’s board, as well as joint committees of independent board members of funds managed by Capital Research and Management Company, also explore risk management procedures in particular areas and then report back to the full board. For example, the trust’s audit committee oversees the processes and certain attendant risks relating to financial reporting, valuation of fund assets, and related controls. Similarly, a joint review and advisory committee oversees certain risk controls relating to the fund’s transfer agency services. Not all risks that may affect the fund can be identified or processes and controls developed to eliminate or mitigate their effect. Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the fund’s objectives. As a result of the foregoing and other factors, the ability of the fund’s service providers to eliminate or mitigate risks is subject to limitations. Committees of the board of trustees The trust has an audit committee composed of three trustees who are not considered "interested persons" of the trust within the meaning of the 1940 Act (“independent trustees”): R. Clark Hooper, James C. Miller III (Chair) and Donald L. Nickles. The function of the committee is the oversight of the trust’s accounting and financial reporting policies. The committee acts as a liaison between the trust’s independent registered public accounting firm and the full board of trustees. The trust has a governance committee composed of J. Knox Singleton (Chair) and all other independent trustees. The committee’s functions include, through a contracts sub-committee, reviewing all contracts and agreements with the trust, as required by the 1940 Act and the rules thereunder. The governance committee reports its recommendations to the full board of trustees. In addition, the governance committee periodically reviews such issues as the board’s composition, responsibilities, committees and compensation and other relevant issues, and recommends any appropriate changes to the full board of trustees. The governance committee also evaluates, selects and nominates candidates for independent trustees to the full board of trustees. While the governance committee normally is able to identify from its own resources an ample number of qualified candidates, it will consider shareholder suggestions of persons to be considered as nominees to fill future vacancies on the board. Such suggestions must be sent in writing to the governance committee of the trust, c/o the trust’s secretary, and must be accompanied by complete biographical and occupational data on the prospective nominee, along with a written consent of the prospective nominee for consideration of his or her name by the governance committee. There were five board of trustees meetings and seven committee meetings (six audit and one governance) during the fiscal year ended July 31, 2010. All trustees attended at least 80% of all board meetings and meetings of the committees of which they are members. Page 23 Proxy voting procedures — The trust’s board of trustees will oversee the voting of any proxies for securities held by the trust in order to ensure that the voting of such proxies is conducted in accordance with the established procedures and policies. The board of trustees authorizes the chief executive officer ("CEO") or the CEO’s designee (the "voting officer") to vote on any matter arising as a result of the trust’s portfolio holdings. The voting officer is directed to vote on each matter in the best interests of the fund holding the portfolio security and its shareholders. The voting officer may consult with others, as appropriate, in deciding how to vote and should resolve any conflict of interest involved in voting by consulting with the chairman of the trust’s governance committee. The business manager is responsible for administering the voting of proxies, related record keeping and reporting of votes. Since the trust will normally hold only municipal securities, it is highly unlikely the trust will be required to vote on any issue. Information regarding how the trust voted proxies relating to portfolio securities during the 12-month period ended June 30 of each year will be available on or about September 1 of each year, (a) without charge, upon request by calling American Funds Service Company at 800/ 421-0180, (b) on the American Funds website at americanfunds.com or (c) on the SEC's website at sec.gov. Principal fund shareholders — The following tables identify those investors who own of record, or are known by the fund to own beneficially 5% or more of any class of its shares as of the opening of business on September 1, 2010. Unless otherwise indicated, the ownership percentages below represent ownership of record rather than beneficial ownership. The Tax-Exempt Fund of Maryland Name and address Ownership Ownership percentage First Clearing, LLC Custody Account St. Louis, MO Record Class A Class B Class C 16.66% 8.82 8.84 Pershing, LLC Jersey City, NJ Record Class A Class B Class C Class F-1 Class F-2 11.67 15.86 16.02 14.17 5.56 Merrill Lynch Omnibus Account Jacksonville, FL Record Class A Class B Class C Class F-2 7.98 21.95 23.64 13.79 Edward D. Jones & Co. Omnibus Account Maryland Heights, MO Record Class A 6.92 Citigroup Global Markets, Inc. Omnibus Account New York, NY Record Class B Class C Class F-1 6.10 6.68 11.29 Morgan Stanley & Co., Inc. Omnibus Account Jersey City, NJ Record Class B Class F-1 5.51 7.36 Charles Schwab & Co., Inc. Custody Account San Francisco, CA Record Class F-1 14.98 UBS WM USA Omnibus Account Jersey City, NJ Record Class F-1 12.88 Capital Group Private Client Services Account #1 Quincy, MA Record Class F-2 26.85 Page 24 Name and address Ownership Ownership percentage Capital Group Private Client Services Account #2 Quincy, MA Record Class F-2 17.49 Capital Group Private Client Services Account #3 Quincy, MA Record Class F-2 11.47 The Tax-Exempt Fund of Virginia Name and address Ownership Ownership percentage First Clearing, LLC Custody Account St. Louis, MO Record Class A Class B Class C Class F-1 16.71% 24.01 24.16 5.60 Edward D. Jones & Co. Omnibus Account Maryland Heights, MO Record Class A Class B 9.11 5.13 Pershing, LLC Jersey City, NJ Record Class A Class B Class C Class F-1 Class F-2 8.69 14.27 13.50 27.35 22.72 Citigroup Global Markets, Inc. Omnibus Account New York, NY Record Class A Class C 6.27 5.26 Merrill Lynch Omnibus Account Jacksonville, FL Record Class A Class B Class C Class F-2 5.68 5.12 13.29 18.06 LPL Financial Omnibus Account San Diego, CA Record Class F-1 Class F-2 6.60 6.38 UBS WM USA Omnibus Account Jersey City, NJ Record Class F-1 5.79 Capital Group Private Client Services Account Quincy, MA Record Class F-2 24.28 Charles Schwab & Co., Inc. Custody Account San Francisco, CA Record Class F-2 7.69 Unless otherwise noted, references in this statement of additional information to Class F shares refer to both Class F-1 and F-2 share classes. Business manager — Since its inception, the trust has operated under a Business Management Agreement with Washington Management Corporation. The business manager maintains its principal business address at 1101 Vermont Avenue, NW, Washington, D.C. 20005. Page 25 The business manager provides services necessary to carry on the trust’s general administrative and corporate affairs, and is responsible for monitoring the various services and operations of the trust. These services encompass matters relating to general corporate governance, regulatory compliance and monitoring of the fund’s contractual service providers, including custodian operations, shareholder services and fund share distribution functions, and includes the provision of all executive personnel, clerical staff, office space and equipment and certain accounting and record keeping facilities. The business manager provides similar services to other mutual funds. The Business Management Agreement provides that the business manager has no liability to the fund for its acts or omissions in the performance of its obligations to the fund not involving willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations under the Business Management Agreement. The fund pays all expenses not specifically assumed by the business manager, including but not limited to, custodian, transfer and dividend disbursing agency fees and expenses; costs of the designing, printing and mailing of reports, prospectuses, proxy statements and notices to its shareholders; expenses of shareholder meetings; taxes; insurance; expenses of the issuance, sale (including stock certificates, registration and qualification expenses), or repurchase of shares of the fund; legal and auditing expenses; expenses pursuant to the fund’s plans of distribution; fees and expense reimbursements paid to trustees; association dues; and costs of stationery and forms prepared exclusively for thetrust. The business manager receives a fee at the annual rate of 0.135% of the first $60 million of the fund’s net assets, 0.09% of the fund’s net assets in excess of $60 million plus 1.35% of the gross investment income (excluding any net capital gains from transactions in portfolio securities). The current Business Management Agreement, unless sooner terminated, will continue in effect until July 31, 2011 and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by (a) the board of trustees, or by the vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of the fund, and (b) the vote of a majority of trustees who are not parties to the Business Management Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The Business Management Agreement provides that the business manager has no liability to the fund for its acts or omissions in the performance of its obligations to the fund not involving willful malfeasance, bad faith, gross negligence or reckless disregard of its obligations under the Business Management Agreement. The business manager makes payments to the investment adviser for performing various accounting services for the fund and Washington Mutual Investors Fund. The amount paid to the investment adviser may be found in the most recent shareholder report. The business manager also makes payments to support compensation paid to dealers (for additional information, see "Other compensation to dealers" below). The amount of these payments to support dealer compensation were approximately $2.2 million for the year ended December31,2009. The business manager has established a charitable foundation, Washington Management Corporation Foundation, which makes contributions to charities organized under Section 501(c)(3) or 509(a)(2) of the Internal Revenue Code. Employees of the business manager and its affiliates, as well as trustees and officers of the trust, may participate in a gift matching program sponsored by the foundation. For the fiscal years ended July 31, 2010, 2009, and 2008, the business manager was entitled to receive from the Maryland Fund fees of $584,000, $531,000 and $504,000, respectively. After giving effect to the business manager fee waiver described below, the fund paid the business manager $509,000 (a reduction of $22,000) and $454,000 (a reduction of $50,000) for the fiscal years ended July 31, 2009 and 2008, respectively. Page 26 For the fiscal years ended July 31, 2010, 2009, and 2008, the business manager was entitled to receive from the Virginia Fund fees of $701,000, $597,000 and $524,000, respectively. After giving effect to the business manager fee waiver described below, the fund paid the business manager $573,000 (a reduction of $24,000) and $472,000 (a reduction of $52,000) for the fiscal years ended July 31, 2009 and 2008, respectively. For the period from September 1, 2004 until March 31, 2005, the business manager agreed to waive 5% of the fees that it was otherwise entitled to receive under the Business Management Agreement. From April 1, 2005 through December 31, 2008, this waiver increased to 10% of the fees that the business manager was otherwise entitled to receive. The waiver was discontinued effective January 1, 2009. Investment adviser — Capital Research and Management Company, the fund’s investment adviser, founded in 1931, maintains research facilities in the United States and abroad (Los Angeles, San Francisco, New York, Washington, D.C., London, Geneva, Hong Kong, Singapore and Tokyo). These facilities are staffed with experienced investment professionals. The investment adviser is located at 333 South Hope Street, Los Angeles, CA 90071 and 6455 Irvine Center Drive, Irvine, CA 92618. It is a wholly owned subsidiary of The Capital Group Companies, Inc., a holding company for several investment management subsidiaries. Capital Research and Management Company manages equity assets through two investment divisions, Capital World Investors and Capital Research Global Investors, and manages fixed-income assets through its Fixed Income division. Capital World Investors and Capital Research Global Investors make investment decisions on an independent basis. Rather than remain as investment divisions, Capital World Investors and Capital Research Global Investors may be incorporated into wholly owned subsidiaries of Capital Research and Management Company. In that event, Capital Research and Management Company would continue to be the investment adviser, and day-to-day investment management of equity assets would continue to be carried out through one or both of these subsidiaries. Although not currently contemplated, Capital Research and Management Company could incorporate its Fixed Income division in the future and engage it to provide day-to-day investment management of fixed-income assets. Capital Research and Management Company and each of the funds it advises have applied to the U.S. Securities and Exchange Commission for an exemptive order that would give Capital Research and Management Company the authority to use, upon approval of the fund’s board, its management subsidiaries and affiliates to provide day-to-day investment management services to the fund, including making changes to the management subsidiaries and affiliates providing such services. The fund’s shareholders approved this arrangement at a meeting of the fund’s shareholders on November 24, 2009. There is no assurance that Capital Research and Management Company will incorporate its investment divisions or exercise any authority, if granted, under an exemptive order. The investment adviser has adopted policies and procedures that address issues that may arise as a result of an investment professional’s management of the fund and other funds and accounts. Potential issues could involve allocation of investment opportunities and trades among funds and accounts, use of information regarding the timing of fund trades, investment professional compensation and voting relating to portfolio securities. The investment adviser believes that its policies and procedures are reasonably designed to address these issues. Page 27 Compensation of investment professionals — As described in the prospectus, the investment adviser uses a system of multiple portfolio counselors in managing fund assets. The investment adviser’s investment analysts do not currently manage a research portfolio in the fund. Portfolio counselors and investment analysts are paid competitive salaries by Capital Research and Management Company. In addition, they may receive bonuses based on their individual portfolio results. Investment professionals also may participate in profit-sharing plans. The relative mix of compensation represented by bonuses, salary and profit-sharing plans will vary depending on the individual’s portfolio results, contributions to the organization and other factors. To encourage a long-term focus, bonuses based on investment results are calculated by comparing pretax total investment returns to relevant benchmarks over the most recent year, a four-year rolling average and an eight-year rolling average with greater weight placed on the four-year and eight-year rolling averages. For portfolio counselors, benchmarks may include measures of the marketplaces in which the fund invests and measures of the results of comparable mutual funds. For investment analysts, benchmarks may include relevant market measures and appropriate industry or sector indexes reflecting their areas of expertise. Capital Research and Management Company makes periodic subjective assessments of analysts’ contributions to the investment process and this is an element of their overall compensation. The investment results of each of the fund’s portfolio counselors are measured against the following benchmarks: Lipper Maryland Municipal Debt Funds Average and Barclays Capital Municipal Maryland Index (The Tax-Exempt Fund of Maryland) and Lipper Virginia Municipal Debt Funds Average and Barclays Capital Municipal Virginia Index (The Tax-Exempt Fund of Virginia). Portfolio counselor fund holdings and other managed accounts — As described below, portfolio counselors may personally own shares of the fund. In addition, portfolio counselors may manage portions of other mutual funds or accounts advised by Capital Research and Management Company or its affiliates. Page 28 The following table reflects information as of July 31, 2010: Portfolio counselor Dollar range of fund shares owned1 Number of other registered investment companies (RICs) for which portfolio counselor is a manager (assets of RICs in billions)2 Number of other pooled investment vehicles (PIVs) for which portfolio counselor is a manager (assets of PIVs in billions)3 Number of other accounts for which portfolio counselor is a manager (assets of other accounts in billions)4 Brenda S. Ellerin None5 4 $15.3 None None Edward B. Nahmias None5 1 $1.7 None None 1 Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; $100,001 – $500,000; $500,001 – $1,000,000; and Over $1,000,000. The amounts listed include shares owned through The Capital Group Companies, Inc. retirement plan and 401(k) plan. 2 Indicates fund(s) where the portfolio counselor also has significant responsibilities for the day to day management of the fund(s). Assets noted are the total net assets of the registered investment companies and are not the total assets managed by the individual, which is a substantially lower amount. No fund has an advisory fee that is based on the performance of the fund. 3 Represents funds advised or sub-advised by Capital Research and Management Company or its affiliates and sold outside the United States and/or fixed-income assets in institutional accounts managed by investment adviser subsidiaries of Capital Group International, Inc., an affiliate of Capital Research and Management Company. Assets noted are the total net assets of the funds or accounts and are not the total assets managed by the individual, which is a substantially lower amount. No fund or account has an advisory fee that is based on the performance of the fund or account. 4 Reflects other professionally managed accounts held at companies affiliated with Capital Research and Management Company. Personal brokerage accounts of portfolio counselors and their families are not reflected. 5 Funds are designed primarily for taxable residents in the states of Maryland or Virginia. Because the portfolio counselors do not reside in either state, investment in the fund may not be appropriate for their personal portfolio. Investment Advisory Agreement — The Investment Advisory Agreement (the “Agreement”) between the fund and the investment adviser will continue in effect until July 31, 2011, unless sooner terminated, and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by (a) the board of trustees, or by the vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of the fund, and (b) the vote of a majority of trustees who are not parties to the Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The Agreement provides that the investment adviser has no liability to the fund for its acts or omissions in the performance of its obligations to the fund not involving willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations under the Agreement. The Agreement also provides that either party has the right to terminate it, without penalty, upon 60 days’ written notice to the other party, and that the Agreement automatically terminates in the event of its assignment (as defined in the 1940 Act). In addition, the Agreement provides that the investment adviser may delegate all, or a portion of, its investment management responsibilities to one or more subsidiary advisers approved by the fund’s board, pursuant to an agreement between the investment adviser and such subsidiary. Any such subsidiary adviser will be paid solely by the investment adviser out of its fees. The investment adviser manages the investment portfolio of the fund subject to the policies established by the board of trustees and places orders for the fund’s portfolio securities transactions. As compensation for its services, the investment adviser receives a fee at the annual rate of 0.165% of the first $60 million of the fund’s net assets plus 0.120% of the fund’s net assets in excess of $60 million plus 1.65% of gross investment income. Page 29 For the fiscal years ended July 31, 2010, 2009 and 2008, the investment adviser was entitled to receive from the Maryland Fund management fees of $746,000, $677,000 and $641,000, respectively. After giving effect to the management fee waivers described below, the fund paid the investment adviser management fees of $648,000 (a reduction of $29,000) and $577,000 (a reduction of $64,000) for the fiscal years ended July 31, 2009 and 2008, respectively. For the fiscal years ended July 31, 2010, 2009 and 2008, the investment adviser was entitled to receive from the Virginia Fund management fees of $896,000, $761,000 and $667,000, respectively. After giving effect to the management fee waivers described below, the fund paid the investment adviser management fees of $731,000 (a reduction of $30,000) and $600,000 (a reduction of $67,000) for the fiscal years ended July 31, 2009 and 2008, respectively. For the period from September 1, 2004 through March 31, 2005, the investment adviser agreed to waive 5% of the management fees that it was otherwise entitled to receive under the Agreement. From April 1, 2005 through December 31, 2008, this waiver increased to 10% of the management fees that the investment adviser was otherwise entitled to receive. The waiver was discontinued effective January 1, 2009. Administrative services agreement — The Administrative Services Agreement (the "Administrative Agreement") between the fund and the investment adviser relating to the fund’s Class C and F shares will continue in effect until July 31, 2011, unless sooner terminated, and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by the vote of a majority of trustees who are not parties to the Administrative Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The fund may terminate the Administrative Agreement at any time by vote of a majority of the independent trustees. The investment adviser has the right to terminate the Administrative Agreement upon 60 days’ written notice to the fund. The Administrative Agreement automatically terminates in the event of its assignment (as defined in the 1940 Act). Under the Administrative Agreement, the investment adviser provides certain transfer agent and administrative services for shareholders of the fund’s Class C and F shares. The investment adviser may contract with third parties, including American Funds Service Company®, the fund’s Transfer Agent, to provide some of these services. Services include, but are not limited to, shareholder account maintenance, transaction processing, tax information reporting, and shareholder and fund communications. In addition, the investment adviser monitors, coordinates, oversees and assists with the activities performed by third parties. The investment adviser receives an administrative services fee at the annual rate of up to 0.15% of the average daily net assets for each applicable share class for administrative services provided to these share classes. Administrative services fees are paid monthly and accrued daily. The investment adviser uses a portion of this fee to compensate third parties for administrative services provided to the funds. Of the remainder, the investment adviser does not retain more than 0.05% of the average daily net assets for each applicable share class. The administrative services fee includes compensation for transfer agent and shareholder services provided to the fund’s applicable share classes. In addition to making administrative service fee payments to unaffiliated third parties, the investment adviser also makes payments from the administrative services fee to American Funds Service Company according to a fee schedule, based principally on the number of accounts serviced, contained in a Shareholder Services Agreement between the fund and American Funds Service Company. A portion of the fees paid to American Funds Service Company for transfer agent services is also paid directly from the relevant share class. Page 30 During the 2010 fiscal year, administrative services fees, gross of any payments made by the investment adviser, were: Administrative services fee Maryland Fund Class C $29,000 Class F-1 27,000 Class F-2 10,000 Virginia Fund Class C 27,000 Class F-1 38,000 Class F-2 14,000 Principal Underwriter and plans of distribution — American Funds Distributors,® Inc. (the “Principal Underwriter”) is the principal underwriter of the fund’s shares. The Principal Underwriter is located at 333 South Hope Street, Los Angeles, CA 90071; 6455 Irvine Center Drive, Irvine, CA 92618; 3500 Wiseman Boulevard, San Antonio, TX 78251; 12811 North Meridian Street, Carmel, IN 46032; and 5300 Robin Hood Road, Norfolk, VA 23513. The Principal Underwriter receives revenues relating to sales of the fund’s shares, as follows: · For Class A shares, the Principal Underwriter receives commission revenue consisting of the balance of the Class A sales charge remaining after the allowances by the Principal Underwriter to investment dealers. · For Class B shares sold prior to April 21, 2009, the Principal Underwriter sold its rights to the 0.75% distribution-related portion of the 12b-1 fees paid by the fund, as well as any contingent deferred sales charges, to a third party. The Principal Underwriter compensated investment dealers for sales of Class B shares out of the proceeds of this sale and kept any amounts remaining after this compensation was paid. · For Class C shares, the Principal Underwriter receives any contingent deferred sales charges that apply during the first year after purchase. In addition, the fund reimburses the Principal Underwriter for advancing immediate service fees to qualified dealers and advisers upon the sale of Class C shares. The fund also reimbursed the Principal Underwriter for advancing immediate service fees to qualified dealers on sales of Class B shares prior to April 21, 2009. The funds also reimburse the Principal Underwriter for service fees paid on a quarterly basis to qualified dealers and advisers in connection with investments in Class F-1 shares. Page 31 Commissions, revenue or service fees retained by the Principal Underwriter after allowances or compensation to dealers were: Fiscal year Commissions, revenue or fees retained Allowance or compensation to dealers Class A 2010 Maryland Fund Virginia Fund $114,000 177,000 Maryland Fund Virginia Fund $435,000 679,000 2009 Maryland Fund Virginia Fund 95,000 151,000 Maryland Fund Virginia Fund 364,000 580,000 2008 Maryland Fund Virginia Fund 152,000 123,000 Maryland Fund Virginia Fund 585,000 470,000 Class B 2010 Maryland Fund Virginia Fund 195 1,000 Maryland Fund Virginia Fund — — 2009 Maryland Fund Virginia Fund 2,000 2,000 Maryland Fund Virginia Fund 13,000 17,000 2008 Maryland Fund Virginia Fund 3,000 3,000 Maryland Fund Virginia Fund 18,000 27,000 Class C 2010 Maryland Fund Virginia Fund — — Maryland Fund Virginia Fund 104,000 105,000 2009 Maryland Fund Virginia Fund — — Maryland Fund Virginia Fund 82,000 95,000 2008 Maryland Fund Virginia Fund — — Maryland Fund Virginia Fund 77,000 86,000 Plans of distribution — The fund has adopted plans of distribution (the "Plans") pursuant to rule 12b-1 under the 1940 Act. The Plans permit the fund to expend amounts to finance any activity primarily intended to result in the sale of fund shares, provided the trust’s board of trustees has approved the category of expenses for which payment is being made. Each Plan is specific to a particular share class. As the fund has not adopted a Plan for Class F-2, no 12b-1 fees are paid from Class F-2 share assets and the following disclosure is not applicable to these share classes. Page 32 Payments under the Plans may be made for service-related and/or distribution-related expenses. Service-related expenses include paying service fees to qualified dealers. Distribution-related expenses include commissions paid to qualified dealers. The amounts actually paid under the Plans for the past fiscal year, expressed as a percentage of the fund's average daily net assets attributable to the applicable share class, are disclosed in the prospectus under "Fees and expenses of the fund." Further information regarding the amounts available under each Plan is in the "Plans of Distribution" section of the prospectus. Following is a brief description of the Plans: Class A — For Class A shares, up to 0.25% of the fund’s average daily net assets attributable to such shares is reimbursed to the Principal Underwriter for paying service-related expenses, and the balance available under the applicable Plan may be paid to the Principal Underwriter for distribution-related expenses. Distribution-related expenses for Class A shares include dealer commissions and wholesaler compensation paid on sales of shares of $1 million or more purchased without a sales charge. Commissions on these "no load" purchases (which are described in further detail under the "Sales Charges" section of this statement of additional information document) in excess of the Class A Plan limitations and not reimbursed to the Principal Underwriter during the most recent fiscal quarter are recoverable for five quarters, provided that the reimbursement of such commissions does not cause the fund to exceed the annual expense limit. After five quarters, these commissions are not recoverable. As of July 31, 2010, unreimbursed expenses which remain subject to reimbursement under the Plan for Class A shares totaled $180,000, or 0.06% of Class A net assets for the Maryland Fund, and $322,000, or 0.08% of Class A net assets for the Virginia Fund. Class B — The Plan for Class B shares provide for payments to the Principal Underwriter of up to 0.25% of the fund's average daily net assets attributable to such shares for paying service-related expenses and 0.75% for distribution-related expenses, which include the financing of commissions paid to qualified dealers. Class C — The Plan for Class C shares provide for payments to the Principal Underwriter of up to 0.25% of the fund's average daily net assets attributable to such shares for paying service-related expenses and 0.75% for distribution-related expenses. Class F-1 — The Plan for Class F-1 shares provide for payments to the Principal Underwriter of up to 0.25% of the fund's average daily net assets attributable to such shares for paying service-related expenses. The fund may annually expend up to 0.50% for Class F-1 shares under the applicable Plan with the approval of the board of trustees. Page 33 During the 2010 fiscal year, 12b-1 expenses, accrued and paid, and if applicable, unpaid were: 12b-1 expenses 12b-1 unpaid liability outstanding Class A Maryland Fund Virginia Fund $748,000 924,000 Maryland Fund Virginia Fund $103,000 116,000 Class B Maryland Fund Virginia Fund 88,000 80,000 Maryland Fund Virginia Fund 7,000 7,000 Class C Maryland Fund Virginia Fund 377,000 354,000 Maryland Fund Virginia Fund 51,000 51,000 Class F-1 Maryland Fund Virginia Fund 53,000 79,000 Maryland Fund Virginia Fund 10,000 14,000 Approval of the Plans — As required by rule 12b-1 and the 1940 Act, the Plans (together with the Principal Underwriting Agreement) have been approved by the full board of trustees and separately by a majority of the independent trustees of the fund who have no direct or indirect financial interest in the operation of the Plans or the Principal Underwriting Agreement. In addition, the selection and nomination of independent trustees of the fund are committed to the discretion of the independent trustees during the existence of the Plans. Potential benefits of the Plans to the fund include quality shareholder services, savings to the fund in transfer agency costs, and benefits to the investment process from growth or stability of assets. The Plans may not be amended to increase materially the amount spent for distribution without shareholder approval. Plan expenses are reviewed quarterly by the board of trustees and the Plans must be renewed annually by the board of trustees. A portion of the fund’s 12b-1 expense is paid to financial advisers to compensate them for providing ongoing services. If you have questions regarding your investment in the fund or need assistance with your account, please contact your financial adviser. If you need a financial adviser, please call American Funds Distributors at (800) 421-4120 for assistance. Johnston, Lemon & Co. Incorporated ("Johnston, Lemon") a wholly-owned subsidiary of the business manager’s parent company, The Johnston-Lemon Group, Incorporated ("JLG"), received commissions and payments from the plans of distribution of the funds of $32,000, $25,000 and $16,000 on its retail sales of the Maryland Fund and $28,000, $19,000 and $15,000 on its retail sales of the Virginia Fund, respectively, for the fiscal years ended July 31, 2010, 2009 and 2008. All officers of the trust and two of its interested trustees are officers or directors of Washington Management Corporation, a wholly-owned subsidiary of JLG. Johnston, Lemon participates in receiving dealer service fee payments from the Plans. Some of the trust’s officers and one interested trustee are also registered representatives with Johnston, Lemon and, as such, to the extent they have sold shares of the fund, receive a portion of the service fee payments in the same manner as all other Johnston, Lemon registered representatives. Page 34 Other compensation to dealers — As of July 2010, the top dealers (or their affiliates) that American Funds Distributors anticipates will receive additional compensation (as described in the prospectus) include: AXA Advisors, LLC Cadaret, Grant & Co., Inc. Cambridge Investment Research, Inc. Cetera Financial Group Financial Network Investment Corporation Guaranty Brokerage Services, Inc. Multi-Financial Securities Corporation Primevest Financial Services, Inc. Commonwealth Financial Network D.A. Davidson & Co. Edward Jones Genworth Financial Securities Corporation H. Beck, Inc. Hefren-Tillotson, Inc. HTK / Janney Montgomery Group Hornor, Townsend & Kent, Inc. Janney Montgomery Scott LLC ING Financial Partners, Inc. Transamerica Financial Advisors, Inc. J. J. B. Hilliard, W. L. Lyons, LLC J.P. Morgan Chase Banc One Chase Investment Services Corp. J.P. Morgan Securities Inc. Lincoln Financial Advisors Corporation Lincoln Financial Securities Corporation LPL Group Associated Securities Corp. LPL Financial Corporation Mutual Service Corporation Uvest Investment Services Waterstone Financial Group, Inc. Merrill Lynch Banc of America Banc of America Investment Services, Inc. Banc of America Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Metlife Enterprises Metlife Securities Inc. Nathan & Lewis Securities, Inc. New England Securities Tower Square Securities, Inc. Walnut Street Securities, Inc. MML Investors Services, Inc. Morgan Keegan & Company, Inc. Morgan Stanley Smith Barney LLC Page 35 National Planning Holdings Inc. Invest Financial Corporation Investment Centers of America, Inc. National Planning Corporation SII Investments, Inc. NFP Securities, Inc. Northwestern Mutual Investment Services, LLC Park Avenue Securities LLC PFS Investments Inc. PNC Bank, National Association PNC Investments LLC Raymond James Group Raymond James & Associates, Inc. Raymond James Financial Services Inc. RBC Capital Markets Corporation Robert W. Baird & Co. Incorporated Stifel, Nicolaus & Company, Incorporated SunTrust Investment Services, Inc. The Advisor Group FSC Securities Corporation Royal Alliance Associates, Inc. SagePoint Financial, Inc. Sentra Securities Corporation Spelman & Co., Inc. U.S. Bancorp Investments, Inc. UBS Financial Services Inc. Wells Fargo Network A. G. Edwards, A Division OfWells Fargo Advisors, LLC Captrust Financial Advisors First Clearing LLC First Union Securities Financial Network, Inc. Southtrust Securities, Inc. Wachovia Securities, Inc. Wells Fargo Advisors Financial Network, LLC Wells Fargo Advisors Investment Services Group Wells Fargo Advisors Latin American Channel Wells Fargo Advisors Private Client Group Wells Fargo Investments, LLC Page 36 Execution of portfolio transactions The investment adviser places orders with broker-dealers for the fund’s portfolio transactions. Purchases and sales of equity securities on a securities exchange or an over-the-counter market are effected through broker-dealers who receive commissions for their services. Generally, commissions relating to securities traded on foreign exchanges will be higher than commissions relating to securities traded on U.S. exchanges and may not be subject to negotiation. Equity securities may also be purchased from underwriters at prices that include underwriting fees. Purchases and sales of fixed-income securities are generally made with an issuer or a primary market-maker acting as principal with no stated brokerage commission. The price paid to an underwriter for fixed-income securities includes underwriting fees. Prices for fixed-income securities in secondary trades usually include undisclosed compensation to the market-maker reflecting the spread between the bid and ask prices for the securities. In selecting broker-dealers, the investment adviser strives to obtain “best execution” (the most favorable total price reasonably attainable under the circumstances) for the fund’s portfolio transactions, taking into account a variety of factors. These factors include the size and type of transaction, the nature and character of the markets for the security to be purchased or sold, the cost, quality and reliability of the executions and the broker-dealer’s ability to offer liquidity and anonymity. The investment adviser considers these factors, which involve qualitative judgments, when selecting broker-dealers and execution venues for fund portfolio transactions. The investment adviser views best execution as a process that should be evaluated over time as part of an overall relationship with particular broker-dealer firms rather than on a trade-by-trade basis. The fund does not consider the investment adviser as having an obligation to obtain the lowest commission rate available for a portfolio transaction to the exclusion of price, service and qualitative considerations. The investment adviser may execute portfolio transactions with broker-dealers who provide certain brokerage and/or investment research services to it, but only when in the investment adviser’s judgment the broker-dealer is capable of providing best execution for that transaction. The receipt of these services permits the investment adviser to supplement its own research and analysis and makes available the views of, and information from, individuals and the research staffs of other firms. Such views and information may be provided in the form of written reports, telephone contacts and meetings with securities analysts. These services may include, among other things, reports and other communications with respect to individual companies, industries, countries and regions, economic, political and legal developments, as well as scheduling meetings with corporate executives and seminars and conferences related to relevant subject matters. The investment adviser considers these services to be supplemental to its own internal research efforts and therefore the receipt of investment research from broker-dealers does not tend to reduce the expenses involved in the investment adviser’s research efforts. If broker-dealers were to discontinue providing such services it is unlikely the investment adviser would attempt to replicate them on its own, in part because they would then no longer provide an independent, supplemental viewpoint. Nonetheless, if it were to attempt to do so, the investment adviser would incur substantial additional costs. Research services that the investment adviser receives from broker-dealers may be used by the investment adviser in servicing the fund and other funds and accounts that it advises; however, not all such services will necessarily benefit the fund. Page 37 The investment adviser may pay commissions in excess of what other broker-dealers might have charged - including on an execution-only basis - for certain portfolio transactions in recognition of brokerage and/or investment research services provided by a broker-dealer. In this regard, the investment adviser has adopted a brokerage allocation procedure consistent with the requirements of Section 28(e) of the U.S. Securities Exchange Act of 1934. Section 28(e) permits an investment adviser to cause an account to pay a higher commission to a broker-dealer that provides certain brokerage and/or investment research services to the investment adviser, if the investment adviser makes a good faith determination that such commissions are reasonable in relation to the value of the services provided by such broker-dealer to the investment adviser in terms of that particular transaction or the investment adviser’s overall responsibility to the fund and other accounts that it advises. Certain brokerage and/or investment research services may not necessarily benefit all accounts paying commissions to each such broker-dealer; therefore, the investment adviser assesses the reasonableness of commissions in light of the total brokerage and investment research services provided by each particular broker-dealer. In accordance with its internal brokerage allocation procedure, each equity investment division of the investment adviser periodically assesses the brokerage and investment research services provided by each broker-dealer from which it receives such services. Using its judgment, each equity investment division of the investment adviser then creates lists with suggested levels of commissions for particular broker-dealers and provides those lists to its trading desks. Neither the investment adviser nor the fund incurs any obligation to any broker-dealer to pay for research by generating trading commissions. The actual level of business received by any broker-dealer may be less than the suggested level of commissions and can, and often does, exceed the suggested level in the normal course of business. As part of its ongoing relationships with broker-dealers, the investment adviser routinely meets with firms, typically at the firm’s request, to discuss the level and quality of the brokerage and research services provided, as well as the perceived value and cost of such services. In valuing the brokerage and investment research services the investment adviser receives from broker-dealers in connection with its good faith determination of reasonableness, the investment adviser does not attribute a dollar value to such services, but rather takes various factors into consideration, including the quantity, quality and usefulness of the services to the investment adviser. The investment adviser seeks, on an ongoing basis, to determine what the reasonable levels of commission rates are in the marketplace. The investment adviser takes various considerations into account when evaluating such reasonableness, including, (a) rates quoted by broker-dealers, (b) the size of a particular transaction in terms of the number of shares and dollar amount, (c) the complexity of a particular transaction, (d) the nature and character of the markets on which a particular trade takes place, (e) the ability of a broker-dealer to provide anonymity while executing trades, (f) the ability of a broker-dealer to execute large trades while minimizing market impact, (g) the extent to which a broker-dealer has put its own capital at risk, (h) the level and type of business done with a particular broker-dealer over a period of time, (i)historical commission rates, and (j) commission rates that other institutional investors are paying. When executing portfolio transactions in the same equity security for the funds and accounts, or portions of funds and accounts, over which the investment adviser, through its equity investment divisions, has investment discretion, each of the investment divisions will normally aggregate its respective purchases or sales and execute them as part of the same transaction or series of transactions. When executing portfolio transactions in the same fixed-income security for the fund and the other funds or accounts over which it or one of its affiliated companies has investment discretion, the investment adviser will normally aggregate such purchases or sales and execute them as part of the same transaction or series of transactions. The objective of aggregating purchases and sales of a security is to allocate executions in an equitable manner among the funds and other accounts that have concurrently authorized a transaction in such security. Page 38 The investment adviser may place orders for the fund’s portfolio transactions with broker-dealers who have sold shares of the funds managed by the investment adviser or its affiliated companies; however, it does not consider whether a broker-dealer has sold shares of the funds managed by the investment adviser or its affiliated companies when placing any such orders for the fund’s portfolio transactions. No brokerage commissions were paid by the fund on portfolio transactions for the fiscal years ended July 31, 2010, 2009 and 2008. During fiscal years 2010, 2009 and 2008 Johnston, Lemon received no commissions for executing portfolio transactions for the fund. Johnston, Lemon will not participate in commissions paid by the fund to other brokers or dealers and will not receive any reciprocal business, directly or indirectly, as a result of such commissions. Page 39 Disclosure of portfolio holdings The fund’s investment adviser, on behalf of the fund, has adopted policies and procedures with respect to the disclosure of information about fund portfolio securities. These policies and procedures have been reviewed by the fund’s board of trustees and compliance will be periodically assessed by the board in connection with reporting from the fund’s Chief Compliance Officer. Under these policies and procedures, the fund’s complete list of portfolio holdings available for public disclosure, dated as of the end of each calendar quarter, is permitted to be posted on the American Funds website no earlier than the tenth day after such calendar quarter. In practice, the public portfolio typically is posted on the website approximately 45 days after the end of the calendar quarter. Such portfolio holdings information may then be disclosed to any person pursuant to an ongoing arrangement to disclose portfolio holdings information to such person no earlier than one day after the day on which the information is posted on the American Funds website. The fund’s business manager, custodian, outside counsel and auditor, each of which requires portfolio holdings information for legitimate business and fund oversight purposes, may receive the information earlier. Affiliated persons of the fund, including officers of the fund and employees of the investment adviser and its affiliates, who receive portfolio holdings information are subject to restrictions and limitations on the use and handling of such information pursuant to applicable codes of ethics, including requirements not to trade in securities based on confidential and proprietary investment information, to maintain the confidentiality of such information, and to preclear securities trades and report securities transactions activity, as applicable. For more information on these restrictions and limitations, please see the “Code of Ethics” section in this statement of additional information and the Code of Ethics. Third party service providers of the fund, as described in this statement of additional information, receiving such information are subject to confidentiality obligations. When portfolio holdings information is disclosed other than through the American Funds website to persons not affiliated with the fund (which, as described above, would typically occur no earlier than one day after the day on which the information is posted on the American Funds website), such persons will be bound by agreements (including confidentiality agreements) or fiduciary obligations that restrict and limit their use of the information to legitimate business uses only. Neither the fund nor its investment adviser or any affiliate thereof receives compensation or other consideration in connection with the disclosure of information about portfolio securities. Page 40 Subject to board policies, the authority to disclose a fund’s portfolio holdings, and to establish policies with respect to such disclosure, resides with the appropriate investment-related committees of the fund’s investment adviser. In exercising their authority, the committees determine whether disclosure of information about the fund’s portfolio securities is appropriate and in the best interest of fund shareholders. The investment adviser has implemented policies and procedures to address conflicts of interest that may arise from the disclosure of fund holdings. For example, the investment adviser’s code of ethics specifically requires, among other things, the safeguarding of information about fund holdings and contains prohibitions designed to prevent the personal use of confidential, proprietary investment information in a way that would conflict with fund transactions. In addition, the investment adviser believes that its current policy of not selling portfolio holdings information and not disclosing such information to unaffiliated third parties until such holdings have been made public on the American Funds website (other than to certain fund service providers for legitimate business and fund oversight purposes) helps reduce potential conflicts of interest between fund shareholders and the investment adviser and its affiliates. Page 41 Price of shares Shares are purchased at the offering price or sold at the net asset value price next determined after the purchase or sell order is received by the fund or the Transfer Agent provided that your request contains all information and legal documentation necessary to process the transaction. The Transfer Agent may accept written orders for the sale of fund shares on a future date. These orders are subject to the Transfer Agent’s policies, which generally allow shareholders to provide a written request to sell shares at the net asset value on a specified date no more than five business days after receipt of the order by the Transfer Agent. Any request to sell shares on a future date will be rejected if the request is not in writing, if the requested transaction date is more than five business days after the Transfer Agent receives the request or if the request does not contain all information and legal documentation necessary to process the transaction. The offering or net asset value price is effective for orders received prior to the time of determination of the net asset value and, in the case of orders placed with dealers or their authorized designees, accepted by the Principal Underwriter, the Transfer Agent, a dealer or any of their designees. In the case of orders sent directly to the fund or the Transfer Agent, an investment dealer should be indicated. The dealer is responsible for promptly transmitting purchase and sell orders to the Principal Underwriter. Orders received by the investment dealer or authorized designee, the Transfer Agent or the fund after the time of the determination of the net asset value will be entered at the next calculated offering price. Note that investment dealers or other intermediaries may have their own rules about share transactions and may have earlier cut-off times than those of the fund. For more information about how to purchase through your intermediary, contact your intermediary directly. Prices that appear in the newspaper do not always indicate prices at which you will be purchasing and redeeming shares of the fund, since such prices generally reflect the previous day’s closing price, while purchases and redemptions are made at the next calculated price. The price you pay for shares, the offering price, is based on the net asset value per share, which is calculated once daily as of approximately 4 p.m. New York time, which is the normal close of trading on the New York Stock Exchange, each day the Exchange is open. If, for example, the Exchange closes at 1 p.m., the fund’s share price would still be determined as of 4 p.m. New York time. The New York Stock Exchange is currently closed on weekends and on the following holidays: New Year’s Day; Martin Luther King, Jr. Day; Presidents’ Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving; and Christmas Day. Each share class of the fund has a separately calculated net asset value (and share price). The fund will not calculate net asset values on days the New York Stock Exchange is closed for trading. All portfolio securities of funds advised by Capital Research and Management Company (other than American Funds Money Market Fund®) are valued, and the net asset values per share for each share class are determined, as indicated below. The fund follows standard industry practice by typically reflecting changes in its holdings of portfolio securities on the first business day following a portfolio trade. Equity securities, including depositary receipts, are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Page 42 Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3 p.m. New York time from one or more independent pricing vendors. The pricing vendors base bond prices on, among other things, benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, underlying equity of the issuer, interest rate volatilities, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, prepayment information, default rates, delinquency and loss assumptions, financial or collateral characteristics or performance, credit enhancements, liquidation value calculations, specific deal information and other reference data. The fund’s investment adviser performs certain checks on these prices prior to calculation of the fund’s net asset value. Where the investment adviser deems it appropriate to do so, such securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics (e.g., convertible bonds, preferred stocks, units comprised of more than one type of security, etc.), or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Securities with original maturities of one year or less having 60 days or less to maturity are amortized to maturity based on their cost if acquired within 60 days of maturity, or if already held on the 60th day, based on the value determined on the 61st day. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Assets or liabilities initially expressed in terms of currencies other than U.S. dollars are translated prior to the next determination of the net asset value of the fund’s shares into U.S. dollars at the prevailing market rates. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are valued at fair value as determined in good faith under policies approved by the fund’s board. Subject to board oversight, the fund’s board has delegated the obligation to make fair valuation determinations to a valuation committee established by the fund’s investment adviser. The board receives regular reports describing fair-valued securities and the valuation methods used. The valuation committee has adopted guidelines and procedures (consistent with SEC rules and guidance) to consider certain relevant principles and factors when making all fair value determinations. As a general principle, securities lacking readily available market quotations, or that have quotations that are considered unreliable by the investment adviser, are valued in good faith by the valuation committee based upon what the fund might reasonably expect to receive upon their current sale. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. The valuation committee considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security, contractual or legal restrictions on resale of the security, relevant financial or business developments of the issuer, actively traded similar or related securities, conversion or exchange rights on the security, related corporate actions, significant events occurring after the close of trading in the security and changes in overall market conditions. Page 43 Each class of shares represents interests in the same portfolio of investments and is identical in all respects to each other class, except for differences relating to distribution, service and other charges and expenses, certain voting rights, differences relating to eligible investors, the designation of each class of shares, conversion features and exchange privileges. Expenses attributable to the fund, but not to a particular class of shares, are borne by each class pro rata based on relative aggregate net assets of the classes. Expenses directly attributable to a class of shares are borne by that class of shares. Liabilities, including accruals of taxes and other expense items attributable to particular share classes, are deducted from total assets attributable to such share classes. Net assets so obtained for each share class are divided by the total number of shares outstanding of that share class, and the result, rounded to the nearest cent, is the net asset value per share for that share class. Page 44 Taxes and distributions Fund taxation — The fund intends to qualify each year as a "regulated investment company" under Subchapter M of the Internal Revenue Code (“Code”) so that it will not be liable for federal tax on income and capital gains distributed to shareholders. In order to qualify as a regulated investment company, and avoid being subject to federal income or excise taxes at the fund level, the fund intends to distribute substantially all of its net investment income and net realized capital gains within each calendar year as well as on a fiscal year basis, and intends to comply with other tax rules applicable to regulated investment companies. To avoid federal excise taxes, the Code requires the fund to distribute by December 31 of each year, at a minimum, the following amounts: 98% of its taxable ordinary income earned during the calendar year; 98% of its capital gain net income earned during the twelve month period ending October 31; and 100% of any undistributed amounts from the prior year. Interest on the municipal securities purchased by the fund is believed to be free from regular federal income tax based on opinions issued by bond counsel. However, there is no guarantee that the opinion is correct or that the IRS will agree with the opinion. In addition, the Code imposes limitations on the use and investment of the proceeds of state and local governmental bonds and of other funds of the issuers of such bonds. These limitations must be satisfied on a continuing basis to maintain the exclusion from gross income of interest on such bonds. Bond counsel qualify their opinions as to the federal tax status of new issues of bonds by making such opinions contingent on the issuer’s future compliance with these limitations. Any failure on the part of an issuer to comply with these limitations, or a determination by the IRS that the securities do not qualify for tax-exempt treatment, could cause the interest on the bonds to become taxable to investors retroactive to the date the bonds were issued. If this were to happen, dividends derived from this interest may be taxable to you, and you may need to file an amended tax return. Dividends and capital gain distributions Dividends — By meeting certain requirements of the Code, the fund qualifies to pay exempt-interest dividends to shareholders. These dividends (“exempt-interest dividends”) are derived from interest income exempt from regular federal income tax, and are not subject to regular federal income tax when they are distributed to fund shareholders. In addition, to the extent that exempt-interest dividends are derived from interest on obligations of a state or its political subdivisions, or from interest on qualifying U.S. territorial obligations (including qualifying obligations of Puerto Rico, the U.S. Virgin Islands or Guam), they also may be exempt from that state's personal income taxes. Capital gain distributions — The fund may derive capital gains and losses in connection with sales or other dispositions of its portfolio securities. Distributions from net short-term capital gains will be taxable to shareholders as ordinary income. Distributions from net long-term capital gains will be taxable to shareholders as long-term capital gain, regardless of the length of time the shares of a fund have been held by the shareholder. A portion of the gain on municipal bonds purchased at market discount after April 30, 1993 is taxable to shareholders as ordinary income, not as capital gains. Page 45 Shareholder taxation — Distributions by the fund result in a reduction in the net asset value of the fund’s shares. Investors should consider the tax implications of buying shares just prior to a distribution. The price of shares purchased at that time includes the amount of the forthcoming distribution. Those purchasing just prior to a distribution will subsequently receive a partial return of their investment capital upon payment of the distribution, which will be taxable to them. Redemptions and exchanges of fund shares are taxable transactions for federal and state income tax purposes. If a shareholder redeems fund shares, or exchanges shares for shares of a different fund, the IRS will require the shareholder to report any gain or loss on the redemption or exchange. The gain or loss realized will be capital gain or loss and will be long-term or short-term, depending on how long the shareholder held the shares. Any loss incurred on the redemption or exchange of shares held for six months or less will be disallowed to the extent of any exempt-interest dividends distributed to a shareholder with respect to fund shares and any remaining loss will be treated as a long-term capital loss to the extent of any long-term capital gains distributed to the shareholder by the fund on those shares. If a shareholder exchanges or otherwise disposes of shares of the fund within 90 days of having acquired such shares, and if, as a result of having acquired those shares, the shareholder subsequently pays a reduced sales charge for shares of the fund, or of a different fund, the sales charge previously incurred in acquiring the fund’s shares will not be taken into account (to the extent such previous sales charges do not exceed the reduction in sales charges) for the purposes of determining the amount of gain or loss on the exchange, but will be treated as having been incurred in the acquisition of such other fund(s). Any loss realized on a redemption or exchange of shares of the fund will be disallowed to the extent substantially identical shares are reacquired within the 61-day period beginning 30 days before and ending 30 days after the shares are disposed of. Any loss disallowed under this rule will be added to the shareholder’s tax basis in the new shares purchased. Interest on certain private activity bonds, while exempt from regular federal income tax, is a preference item for taxpayers when determining their alternative minimum tax under the Code and under the income tax provisions of several states. Private activity bond interest could subject a shareholder to or increase liability under federal and state alternative minimum taxes, depending on a shareholder’s individual or corporate tax position. Persons who are defined in the Code as substantial users (or persons related to such users) of facilities financed by private activity bonds should consult with their tax advisors before buying fund shares. The fund is not intended to constitute a balanced investment program and is not designed for investors seeking capital appreciation or maximum tax-exempt income without fluctuation of principal. Shares of the fund generally would not be suitable for tax-exempt institutions or tax-deferred retirement plans (e.g., plans qualified under Section 401 of the Code, and individual retirement accounts). Such retirement plans would not gain any benefit from the tax-exempt nature of the fund’s dividends because such dividends would be ultimately taxable to beneficiaries when distributed to them. Exempt-interest dividends paid by the fund will be reported to both the IRS and shareholders of the fund. Individual shareholders are required to report to the federal government all exempt-interest dividends and all other tax-exempt interest received. In addition, the fund is required to report all distributions of investment company taxable income and capital gains as well as gross proceeds from the redemption or exchange of fund shares, except in the case of certain exempt shareholders. Page 46 Under the backup withholding provisions of Section 3406 of the Code, distributions of investment company taxable income and capital gains and proceeds from the redemption or exchange of a regulated investment company may be subject to backup withholding of federal income tax in the case of non-exempt U.S. shareholders who fail to furnish the fund with their taxpayer identification numbers and with required certifications regarding their status under the federal income tax law. In addition, back-up withholding may apply to exempt-interest dividends paid to non-exempt shareholders for whom a certified taxpayer identification number has not been received. Withholding may also be required if the fund is notified by the IRS or a broker that the taxpayer identification number furnished by the shareholder is incorrect or that the shareholder has previously failed to report interest or dividend income. If the withholding provisions are applicable, any such distributions and proceeds, whether taken in cash or reinvested in additional shares, will be reduced by the amounts required to be withheld. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. persons, i.e., U.S. citizens and residents and U.S. corporations, partnerships, trusts and estates. Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30% (or a lower rate under an applicable income tax treaty) on taxable dividends, excluding long-term capital gain distributions, received by him or her. Shareholders should consult their tax advisers about the application of federal, state and local tax law in light of their particular situation. Page 47 Purchase and exchange of shares Purchases by individuals — As described in the prospectus, you may generally open an account and purchase fund shares by contacting a financial adviser or investment dealer authorized to sell the fund’s shares. You may make investments by any of the following means: Contacting your financial adviser — Deliver or mail a check to your financial adviser. By mail — For initial investments, you may mail a check, made payable to the fund, directly to the address indicated on the account application. Please indicate an investment dealer on the account application. You may make additional investments by filling out the “Account Additions” form at the bottom of a recent transaction confirmation and mailing the form, along with a check made payable to the fund, using the envelope provided with your confirmation. The amount of time it takes for us to receive regular U.S. postal mail may vary and there is no assurance that we will receive such mail on the day you expect. Mailing addresses for regular U.S. postal mail can be found in the prospectus. To send investments or correspondence to us via overnight mail or courier service, use either of the following addresses: American Funds 12711 North Meridian Street Carmel, IN 46032-9181 American Funds 5300 Robin Hood Rd. Norfolk, VA 23513-2407 By telephone — Using the American FundsLine. Please see the “Shareholder account services and privileges” section of this statement of additional information for more information regarding this service. By Internet — Using americanfunds.com. Please see the “Shareholder account services and privileges” section of this statement of additional information for more information regarding this service. By wire — If you are making a wire transfer, instruct your bank to wire funds to: Wells Fargo Bank ABA Routing No. 121000248 Account No. 4600-076178 Page 48 Your bank should include the following information when wiring funds: For credit to the account of: American Funds Service Company (fund’s name) For further credit to: (shareholder’s fund account number) (shareholder’s name) You may contact American Funds Service Company at 800/421-0180 if you have questions about making wire transfers. Other purchase information — The American Funds state tax-exempt funds are qualified for sale only in certain jurisdictions, and tax-exempt funds in general should not serve as retirement plan investments. The fund and the Principal Underwriter reserve the right to reject any purchase order. Purchase minimums and maximums — All investments are subject to the purchase minimums and maximums described in the prospectus. As noted in the prospectus, purchase minimums may be waived or reduced in certain cases. In the case of American Funds non-tax-exempt funds, the initial purchase minimum of $25 may be waived for the following account types: · Payroll deduction retirement plan accounts (such as, but not limited to, 403(b), 401(k), SIMPLE IRA, SARSEP and deferred compensation plan accounts); and · Employer-sponsored CollegeAmerica accounts. The following account types may be established without meeting the initial purchase minimum: · Retirement accounts that are funded with employer contributions; and · Accounts that are funded with monies set by court decree. Page 49 The following account types may be established without meeting the initial purchase minimum, but shareholders wishing to invest in two or more funds must meet the normal initial purchase minimum of each fund: · Accounts that are funded with (a) transfers of assets, (b) rollovers from retirement plans, (c) rollovers from 529 college savings plans or (d) required minimum distribution automatic exchanges; and · American Funds Money Market Fund accounts registered in the name of clients of Capital Guardian Trust Company’s Capital Group Private Client Services division. Certain accounts held on the fund’s books, known as omnibus accounts, contain multiple underlying accounts that are invested in shares of the fund. These underlying accounts are maintained by entities such as financial intermediaries and are subject to the applicable initial purchase minimums as described in the prospectus and this statement of additional information. However, in the case where the entity maintaining these accounts aggregates the accounts’ purchase orders for fund shares, such accounts are not required to meet the fund’s minimum amount for subsequent purchases. Exchanges — You may only exchange shares into other American Funds within the same share class. However, exchanges from Class A shares of American Funds Money Market Fund may be made to Class C shares of other American Funds for dollar cost averaging purposes. Exchanges are not permitted from Class A shares of American Funds Money Market Fund to Class C shares of Intermediate Bond Fund of America, Limited Term Tax-Exempt Bond Fund of America or Short-Term Bond Fund of America. Exchange purchases are subject to the minimum investment requirements of the fund purchased and no sales charge generally applies. However, exchanges of shares from American Funds Money Market Fund are subject to applicable sales charges, unless the American Funds Money Market Fund shares were acquired by an exchange from a fund having a sales charge, or by reinvestment or cross-reinvestment of dividends or capital gain distributions. Exchanges of Class F shares generally may only be made through fee-based programs of investment firms that have special agreements with the fund’s distributor and certain registered investment advisers. You may exchange shares of other classes by contacting the Transfer Agent, by contacting your investment dealer or financial adviser, by using American FundsLine or americanfunds.com, or by telephoning 800/421-0180 toll-free, or faxing (see “American Funds Service Company service areas” in the prospectus for the appropriate fax numbers) the Transfer Agent. For more information, see “Shareholder account services and privileges” in this statement of additional information. These transactions have the same tax consequences as ordinary sales and purchases. Shares held in employer-sponsored retirement plans may be exchanged into other American Funds by contacting your plan administrator or recordkeeper. Exchange redemptions and purchases are processed simultaneously at the share prices next determined after the exchange order is received (see “Price of shares” in this statement of additional information). Conversion — Currently, Class C shares of the fund automatically convert to Class F-1 shares in the month of the 10-year anniversary of the purchase date. The board of trustees of the trust reserves the right at any time, without shareholder approval, to amend the conversion feature of the Class C shares, including without limitation, converting into a different share class or not converting. In making its decision, the board of trustees will consider, among other things, the effect of any such amendment on shareholders. Page 50 Frequent trading of fund shares — As noted in the prospectus, certain redemptions may trigger a purchase block lasting 30 calendar days under the fund’s “purchase blocking policy.” Under this policy, systematic redemptions will not trigger a purchase block and systematic purchases will not be prevented where the entity maintaining the shareholder account is able to identify the transaction as a systematic redemption or purchase. For purposes of this policy, systematic redemptions include, for example, regular periodic automatic redemptions and statement of intention escrow share redemptions. Systematic purchases include, for example, regular periodic automatic purchases and automatic reinvestments of dividends and capital gain distributions. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is pre-scheduled for a specific date. Other potentially abusive activity — In addition to implementing purchase blocks, American Funds Service Company will monitor for other types of activity that could potentially be harmful to the American Funds — for example, short-term trading activity in multiple funds. When identified, American Funds Service Company will request that the shareholder discontinue the activity. If the activity continues, American Funds Service Company will freeze the shareholder account to prevent all activity other than redemptions of fund shares. Moving between share classes If you wish to “move” your investment between share classes (within the same fund or between different funds), we generally will process your request as an exchange of the shares you currently hold for shares in the new class or fund. Below is more information about how sales charges are handled for various scenarios. Exchanging Class B shares for Class A shares — If you exchange Class B shares for Class A shares during the contingent deferred sales charge period you are responsible for paying any applicable deferred sales charges attributable to those Class B shares, but you will not be required to pay a Class A sales charge. If, however, you exchange your Class B shares for Class A shares after the contingent deferred sales charge period, you are responsible for paying any applicable Class A sales charges. Exchanging Class C shares for Class A shares — If you exchange Class C shares for Class A shares, you are still responsible for paying any Class C contingent deferred sales charges and applicable Class A sales charges. Exchanging Class C shares for Class F shares — If you are part of a qualified fee-based program and you wish to exchange your Class C shares for Class F shares to be held in the program, you are still responsible for paying any applicable Class C contingent deferred sales charges. Exchanging Class F shares for Class A shares — You can exchange Class F shares held in a qualified fee-based program for Class A shares without paying an initial Class A sales charge if all of the following requirements are met: (a) you are leaving or have left the fee-based program, (b) you have held the Class F shares in the program for at least one year, and (c) you notify American Funds Service Company of your request. Notwithstanding the previous sentence, you can exchange Class F shares received in a conversion from Class C shares for Class A shares at any time without paying an initial Class A sales charge if you notify American Funds Service Company of the conversion when you make your request. If you have already redeemed your Class F shares, the foregoing requirements apply and you must purchase Class A shares within 90 days after redeeming your Class F shares to receive the ClassA shares without paying an initial Class A sales charge. Page 51 Exchanging Class A shares for Class F shares — If you are part of a qualified fee-based program and you wish to exchange your Class A shares for Class F shares to be held in the program, any Class A sales charges (including contingent deferred sales charges) that you paid or are payable will not be credited back to your account. Exchanging Class F-1 shares for Class F-2 shares — If you are part of a qualified fee-based program that offers Class F-2 shares, you may exchange your Class F-1 shares for Class F-2 shares to be held in the program. Moving between other share classes — If you desire to move your investment between share classes and the particular scenario is not described in this statement of additional information, please contact American Funds Service Company at 800/421-0180 for more information. Non-reportable transactions — Automatic conversions described in the prospectus will be non-reportable for tax purposes. In addition, except in the case of a movement between a 529 share class and a non-529 share class, an exchange of shares from one share class of a fund to another share class of the same fund will be treated as a non-reportable exchange for tax purposes, provided that the exchange request is received in writing by American Funds Service Company and processed as a single transaction. Page 52 Sales charges Class A purchases Purchases by certain 403(b) plans Tax-exempt funds in general should not serve as retirement plan investments. A 403(b) plan may not invest in Class A or C shares unless such plan was invested in Class A or C shares before January 1, 2009. Participant accounts of a 403(b) plan that were treated as an individual-type plan for sales charge purposes before January 1, 2009, may continue to be treated as accounts of an individual-type plan for sales charge purposes. Participant accounts of a 403(b) plan that were treated as an employer-sponsored plan for sales charge purposes before January 1, 2009, may continue to be treated as accounts of an employer-sponsored plan for sales charge purposes. Participant accounts of a 403(b) plan that is established on or after January 1, 2009 are treated as accounts of an employer-sponsored plan for sales charge purposes. Purchases by SEP plans and SIMPLE IRA plans Participant accounts in a Simplified Employee Pension (SEP) plan or a Savings Incentive Match Plan for Employees of Small Employers IRA (SIMPLE IRA) plan will be aggregated together for Class A sales charge purposes if the SEP plan or SIMPLE IRA plan was established after November 15, 2004 by an employer adopting a prototype plan produced by American Funds Distributors, Inc. In the case where the employer adopts any other plan (including, but not limited to, an IRS model agreement), each participant’s account in the plan will be aggregated with the participant’s own personal investments that qualify under the aggregation policy. A SEP plan or SIMPLE IRA plan with a certain method of aggregating participant accounts as of November 15, 2004 may continue with that method so long as the employer has not modified the plan document since that date. Other purchases Pursuant to a determination of eligibility by a vice president or more senior officer of the Capital Research and Management Company Fund Administration Unit, or by his or her designee, Class A shares of the American Funds stock, stock/bond and bond funds may be sold at net asset value to: current or retired directors, trustees, officers and advisory board members of, and certain lawyers who provide services to, the funds managed by Capital Research and Management Company, current or retired employees of Washington Management Corporation, current or retired employees and partners of The Capital Group Companies, Inc. and its affiliated companies, certain family members of the above persons, and trusts or plans primarily for such persons; Page 53 currently registered representatives and assistants directly employed by such representatives, retired registered representatives with respect to accounts established while active, or full-time employees (collectively, “Eligible Persons”) (and their (a) spouses or equivalents if recognized under local law, (b) parents and children, including parents and children in step and adoptive relationships, sons-in-law and daughters-in-law , and (c) parents-in-law, if the Eligible Persons or the spouses, children or parents of the Eligible Persons are listed in the account registration with the parents-in-law) of dealers who have sales agreements with the Principal Underwriter (or who clear transactions through such dealers), plans for the dealers, and plans that include as participants only the Eligible Persons, their spouses, parents and/or children; currently registered investment advisers (“RIAs”) and assistants directly employed by such RIAs, retired RIAs with respect to accounts established while active, or full-time employees (collectively, “Eligible Persons”) (and their (a) spouses or equivalents if recognized under local law, (b) parents and children, including parents and children in step and adoptive relationships, sons-in-law and daughters-in-law and (c) parents-in-law, if the Eligible Persons or the spouses, children or parents of the Eligible Persons are listed in the account registration with the parents-in-law) of RIA firms that are authorized to sell shares of the funds, plans for the RIA firms, and plans that include as participants only the Eligible Persons, their spouses, parents and/or children; companies exchanging securities with the fund through a merger, acquisition or exchange offer; insurance company separate accounts; accounts managed by subsidiaries of The Capital Group Companies, Inc.; The Capital Group Companies, Inc., its affiliated companies and Washington Management Corporation; an individual or entity with a substantial business relationship with The Capital Group Companies, Inc. or its affiliates, or an individual or entity related or relating to such individual or entity; wholesalers and full-time employees directly supporting wholesalers involved in the distribution of insurance company separate accounts whose underlying investments are managed by any affiliate of The Capital Group Companies, Inc.; and full-time employees of banks that have sales agreements with the Principal Underwriter, who are solely dedicated to directly supporting the sale of mutual funds. Shares are offered at net asset value to these persons and organizations due to anticipated economies in sales effort and expense. Once an account is established under this net asset value privilege, additional investments can be made at net asset value for the life of the account. Moving between accounts — Investments in certain account types may be moved to other account types without incurring additional Class A sales charges. These transactions include, for example: Page 54 · redemption proceeds from a non-retirement account (for example, a joint tenant account) used to purchase fund shares in an IRA or other individual-type retirement account; · required minimum distributions from an IRA or other individual-type retirement account used to purchase fund shares in a non-retirement account; and · death distributions paid to a beneficiary’s account that are used by the beneficiary to purchase fund shares in a different account. Loan repayments — Repayments on loans taken from a retirement plan or an individual-type retirement account are not subject to sales charges if American Funds Service Company is notified of the repayment. Dealer commissions and compensation — Commissions (up to 1.00%) are paid to dealers who initiate and are responsible for certain Class A share purchases not subject to initial sales charges. These purchases consist of purchases of $1 million or more, purchases by employer-sponsored defined contribution-type retirement plans investing $1 million or more or with 100 or more eligible employees, and purchases made at net asset value by certain retirement plans, endowments and foundations with assets of $50 million or more. Commissions on such investments (other than IRA rollover assets that roll over at no sales charge under the fund’s IRA rollover policy as described in the prospectus) are paid to dealers at the following rates: 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4 million but less than $10 million and 0.25% on amounts of at least $10 million. Commissions are based on cumulative investments over the life of the account with no adjustment for redemptions, transfers, or market declines. For example, if a shareholder has accumulated investments in excess of $4million (but less than $10million) and subsequently redeems all or a portion of the account(s), purchases following the redemption will generate a dealer commission of 0.50%. A dealer concession of up to 1% may be paid by the fund under its Class A plan of distribution to reimburse the Principal Underwriter in connection with dealer and wholesaler compensation paid by it with respect to investments made with no initial sales charge. Page 55 Sales charge reductions and waivers Reducing your Class A sales charge — As described in the prospectus, there are various ways to reduce your sales charge when purchasing Class A shares. Additional information about Class A sales charge reductions is provided below. Statement of intention — By establishing a statement of intention (the “Statement”), you enter into a nonbinding commitment to purchase shares of the American Funds (excluding American Funds Money Market Fund) over a 13-month period and receive the same sales charge (expressed as a percentage of your purchases) as if all shares had been purchased at once, unless the Statement is upgraded as described below. The Statement period starts on the date on which your first purchase made toward satisfying the Statement is processed. Your accumulated holdings (as described in the paragraph below titled “Rights of accumulation”) eligible to be aggregated as of the day immediately before the start of the Statement period may be credited toward satisfying the Statement. You may revise the commitment you have made in your Statement upward at any time during the Statement period. If your prior commitment has not been met by the time of the revision, the Statement period during which purchases must be made will remain unchanged. Purchases made from the date of the revision will receive the reduced sales charge, if any, resulting from the revised Statement. If your prior commitment has been met by the time of the revision, your original Statement will be considered met and a new Statement will be established. The Statement will be considered completed if the shareholder dies within the 13-month Statement period. Commissions to dealers will not be adjusted or paid on the difference between the Statement amount and the amount actually invested before the shareholder’s death. When a shareholder elects to use a Statement, shares equal to 5% of the dollar amount specified in the Statement may be held in escrow in the shareholder’s account out of the initial purchase (or subsequent purchases, if necessary) by the Transfer Agent. All dividends and any capital gain distributions on shares held in escrow will be credited to the shareholder’s account in shares (or paid in cash, if requested). If the intended investment is not completed within the specified Statement period, the purchaser may be required to remit to the Principal Underwriter the difference between the sales charge actually paid and the sales charge which would have been paid if the total of such purchases had been made at a single time. Any dealers assigned to the shareholder’s account at the time a purchase was made during the Statement period will receive a corresponding commission adjustment if appropriate. If the difference is not paid by the close of the Statement period, the appropriate number of shares held in escrow will be redeemed to pay such difference. If the proceeds from this redemption are inadequate, the purchaser may be liable to the Principal Underwriter for the balance still outstanding. Certain payroll deduction retirement plans purchasing Class A shares under a Statement on or before November 12, 2006, may continue to purchase Class A shares at the sales charge determined by that particular Statement until the plans’ values reach the amounts specified in their Statements. Upon reaching such amounts, the Statements for these plans will be deemed completed and will terminate. In addition, effective May 1, 2009, the Statements for these plans will expire if they have not been met by the next anniversary of the establishment of such Statement. After such termination, these plans are eligible for additional sales charge reductions by meeting the criteria under the fund’s rights of accumulation policy. Page 56 In addition, if you currently have individual holdings in American Legacy variable annuity contracts or variable life insurance policies that were established on or before March31,2007, you may continue to apply purchases under such contracts and policies to a Statement. Shareholders purchasing shares at a reduced sales charge under a Statement indicate their acceptance of these terms and those in the prospectus with their first purchase. Aggregation — Qualifying investments for aggregation include those made by you and your “immediate family” as defined in the prospectus, if all parties are purchasing shares for their own accounts and/or: · individual-type employee benefit plans, such as an IRA, single-participant Keogh-type plan, or a participant account of a 403(b) plan that is treated as an individual-type plan for sales charge purposes (see “Purchases by certain 403(b) plans” under “Sales charges” in this statement of additional information); · SEP plans and SIMPLE IRA plans established after November 15, 2004 by an employer adopting any plan document other than a prototype plan produced by American Funds Distributors, Inc.; · business accounts solely controlled by you or your immediate family (for example, you own the entire business); · trust accounts established by you or your immediate family ( for trusts with only one primary beneficiary, upon the trustor’s death the trust account may be aggregated with such beneficiary’s own accounts; for trusts with multiple primary beneficiaries, upon the trustor’s death the trustees of the trust may instruct American Funds Service Company to establish separate trust accounts for each primary beneficiary; each primary beneficiary’s separate trust account may then be aggregated with such beneficiary’s own accounts ); · endowments or foundations established and controlled by you or your immediate family; or · CollegeAmerica® accounts invested in American Funds other than the fund, which will be aggregated at the account owner level. (Class 529-E accounts may only be aggregated with an eligible employer plan. For more information about CollegeAmerica and Class529 shares, please see the prospectus of American Funds that offer Class 529 shares.) Individual purchases by a trustee(s) or other fiduciary(ies) may also be aggregated if the investments are: · for a single trust estate or fiduciary account, including employee benefit plans other than the individual-type employee benefit plans described above; · made for two or more employee benefit plans of a single employer or of affiliated employers as defined in the 1940 Act, excluding the individual-type employee benefit plans described above; Page 57 · for a diversified common trust fund or other diversified pooled account not specifically formed for the purpose of accumulating fund shares; · for nonprofit, charitable or educational organizations, or any endowments or foundations established and controlled by such organizations, or any employer-sponsored retirement plans established for the benefit of the employees of such organizations, their endowments, or their foundations; · for participant accounts of a 403(b) plan that is treated as an employer-sponsored plan for sales charge purposes (see “Purchases by certain 403(b) plans” under “Sales charges” in this statement of additional information), or made for participant accounts of two or more such plans, in each case of a single employer or affiliated employers as defined in the 1940 Act; or · for a SEP or SIMPLE IRA plan established after November 15, 2004 by an employer adopting a prototype plan produced by American Funds Distributors, Inc. Purchases made for nominee or street name accounts (securities held in the name of an investment dealer or another nominee such as a bank trust department instead of the customer) may not be aggregated with those made for other accounts and may not be aggregated with other nominee or street name accounts unless otherwise qualified as described above. Concurrent purchases — As described in the prospectus, you may reduce your Class A sales charge by combining purchases of all classes of shares in the American Funds, as well as holdings in Endowments and applicable holdings in the American Funds Target Date Retirement Series. Shares of American Funds Money Market Fund purchased through an exchange, reinvestment or cross-reinvestment from a fund having a sales charge also qualify. However, direct purchases of American Funds Money Market Fund are excluded. If you currently have individual holdings in American Legacy variable annuity contracts or variable life insurance policies that were established on or before March 31, 2007, you may continue to combine purchases made under such contracts and policies to reduce your Class A sales charge. Rights of accumulation — Subject to the limitations described in the aggregation policy, you may take into account your accumulated holdings in all share classes of the American Funds, as well as your holdings in Endowments and applicable holdings in the American Funds Target Date Retirement Series, to determine your sales charge on investments in accounts eligible to be aggregated. Direct purchases of American Funds Money Market Fund are excluded. Subject to your investment dealer’s or recordkeeper’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings (the “market value”) as of the day prior to your American Funds investment or (b) the amount you invested (including reinvested dividends and capital gains, but excluding capital appreciation) less any withdrawals (the “cost value”). Depending on the entity on whose books your account is held, the value of your holdings in that account may not be eligible for calculation at cost value. For example, accounts held in nominee or street name may not be eligible for calculation at cost value and instead may be calculated at market value for purposes of rights of accumulation. The value of all of your holdings in accounts established in calendar year 2005 or earlier will be assigned an initial cost value equal to the market value of those holdings as of the last business day of 2005. Thereafter, the cost value of such accounts will increase or decrease according to actual investments or withdrawals. You must contact your financial adviser or American Funds Service Company if you have additional information that is relevant to the calculation of the value of your holdings. Page 58 When determining your American Funds Class A sales charge, if your investment is not in an employer-sponsored retirement plan, you may also continue to take into account the market value (as of the day prior to your American Funds investment) of your individual holdings in various American Legacy variable annuity contracts and variable life insurance policies that were established on or before March 31, 2007. An employer-sponsored retirement plan may also continue to take into account the market value of its investments in American Legacy Retirement Investment Plans that were established on or before March 31, 2007. You may not purchase ClassC shares if such combined holdings cause you to be eligible to purchase Class A shares at the $1 million or more sales charge discount rate (i.e. at net asset value). If you make a gift of American Funds Class A shares, upon your request, you may purchase the shares at the sales charge discount allowed under rights of accumulation of all of your American Funds and applicable American Legacy accounts. CDSC waivers for Class A, B and C shares — As noted in the prospectus, a contingent deferred sales charge (“CDSC”) may be waived for redemptions due to death or post-purchase disability of a shareholder (this generally excludes accounts registered in the names of trusts and other entities). In the case of joint tenant accounts, if one joint tenant dies, a surviving joint tenant, at the time he or she notifies the Transfer Agent of the other joint tenant’s death and removes the decedent’s name from the account, may redeem shares from the account without incurring a CDSC. Redemptions made after the Transfer Agent is notified of the death of a joint tenant will be subject to a CDSC. In addition, a CDSC may be waived for the following types of transactions, if together they do not exceed 12% of the value of an “account” (defined below) annually (the “12% limit”): · Required minimum distributions taken from retirement accounts upon the shareholder’s attainment of age 70½ (required minimum distributions that continue to be taken by the beneficiary(ies) after the account owner is deceased also qualify for a waiver). Page 59 · Redemptions through an automatic withdrawal plan (“AWP”) (see “Automatic withdrawals” under “Shareholder account services and privileges” in this statement of additional information). For each AWP payment, assets that are not subject to a CDSC, such as appreciation on shares and shares acquired through reinvestment of dividends and/or capital gain distributions, will be redeemed first and will count toward the 12% limit. If there is an insufficient amount of assets not subject to a CDSC to cover a particular AWP payment, shares subject to the lowest CDSC will be redeemed next until the 12% limit is reached. Any dividends and/or capital gain distributions taken in cash by a shareholder who receives payments through an AWP will also count toward the 12% limit. In the case of an AWP, the 12% limit is calculated at the time an automatic redemption is first made, and is recalculated at the time each additional automatic redemption is made. Shareholders who establish an AWP should be aware that the amount of a payment not subject to a CDSC may vary over time depending on fluctuations in the value of their accounts. This privilege may be revised or terminated at any time. For purposes of this paragraph, “account” means your investment in the applicable class of shares of the particular fund from which you are making the redemption. CDSC waivers are allowed only in the cases listed here and in the prospectus. Page 60 Selling shares The methods for selling (redeeming) shares are described more fully in the prospectus. If you wish to sell your shares by contacting American Funds Service Company directly, any such request must be signed by the registered shareholders. To contact American Funds Service Company via overnight mail or courier service, see “Purchase and exchange of shares.” A signature guarantee may be required for certain redemptions. In such an event, your signature may be guaranteed by a domestic stock exchange or the Financial Industry Regulatory Authority, bank, savings association or credit union that is an eligible guarantor institution. The Transfer Agent reserves the right to require a signature guarantee on any redemptions. Additional documentation may be required for sales of shares held in corporate, partnership or fiduciary accounts. You must include with your written request any shares you wish to sell that are in certificate form. If you sell Class A, B or C shares and request a specific dollar amount to be sold, we will sell sufficient shares so that the sale proceeds, after deducting any applicable CDSC, equals the dollar amount requested. Redemption proceeds will not be mailed until sufficient time has passed to provide reasonable assurance that checks or drafts (including certified or cashier’s checks) for shares purchased have cleared (which may take up to 10 business days from the purchase date). Except for delays relating to clearance of checks for share purchases or in extraordinary circumstances (and as permissible under the 1940 Act), sale proceeds will be paid on or before the seventh day following receipt and acceptance of an order. Interest will not accrue or be paid on amounts that represent uncashed distribution or redemption checks. You may request that redemption proceeds of $1,000 or more from American Funds Money Market Fund be wired to your bank by writing American Funds Service Company. A signature guarantee is required on all requests to wire funds. Page 61 Shareholder account services and privileges The following services and privileges are generally available to all shareholders. However, certain services and privileges described in the prospectus and this statement of additional information may not be available if your account is held with an investment dealer. Automatic investment plan — An automatic investment plan enables you to make monthly or quarterly investments in the American Funds through automatic debits from your bank account. To set up a plan, you must fill out an account application and specify the amount that you would like to invest and the date on which you would like your investments to occur. The plan will begin within 30 days after your account application is received. Your bank account will be debited on the day or a few days before your investment is made, depending on the bank’s capabilities. The Transfer Agent will then invest your money into the fund you specified on or around the date you specified. If the date you specified falls on a weekend or holiday, your money will be invested on the following business day. However, if the following business day falls in the next month, your money will be invested on the business day immediately preceding the weekend or holiday. If your bank account cannot be debited due to insufficient funds, a stop-payment or the closing of the account, the plan may be terminated and the related investment reversed. You may change the amount of the investment or discontinue the plan at any time by contacting the Transfer Agent. Automatic reinvestment — Dividends and capital gain distributions are reinvested in additional shares of the same class and fund at net asset value unless you indicate otherwise on the account application. You also may elect to have dividends and/or capital gain distributions paid in cash by informing the fund, the Transfer Agent or your investment dealer. If you have elected to receive dividends and/or capital gain distributions in cash, and the postal or other delivery service is unable to deliver checks to your address of record, or you do not respond to mailings from American Funds Service Company with regard to uncashed distribution checks, your distribution option may be automatically converted to having all dividends and other distributions reinvested in additional shares. Cross-reinvestment of dividends and distributions — You may cross-reinvest dividends and capital gains (distributions) into other American Funds in the same share class at net asset value, subject to the following conditions: (1)the aggregate value of your account(s) in the fund(s) paying distributions equals or exceeds $5,000 (this is waived if the value of the account in the fund receiving the distributions equals or exceeds that fund’s minimum initial investment requirement); (2)if the value of the account of the fund receiving distributions is below the minimum initial investment requirement, distributions must be automatically reinvested; and (3)if you discontinue the cross-reinvestment of distributions, the value of the account of the fund receiving distributions must equal or exceed the minimum initial investment requirement. If you do not meet this requirement within 90 days of notification, the fund has the right to automatically redeem the account. Page 62 Automatic exchanges — For all share classes, you may automatically exchange shares of the same class in amounts of $50 or more among any of the American Funds on any day (or preceding business day if the day falls on a nonbusiness day) of each month you designate. Automatic withdrawals — For all share classes, you may automatically withdraw shares from any of the American Funds. You can make automatic withdrawals of $50 or more. You can designate the day of each period for withdrawals and request that checks be sent to you or someone else. Withdrawals may also be electronically deposited to your bank account. The Transfer Agent will withdraw your money from the fund you specify on or around the date you specify. If the date you specified falls on a weekend or holiday, the redemption will take place on the previous business day. However, if the previous business day falls in the preceding month, the redemption will take place on the following business day after the weekend or holiday. You should consult with your adviser or intermediary to determine if your account is eligible for automatic withdrawals. Withdrawal payments are not to be considered as dividends, yield or income. Generally, automatic investments may not be made into a shareholder account from which there are automatic withdrawals. Withdrawals of amounts exceeding reinvested dividends and distributions and increases in share value would reduce the aggregate value of the shareholder’s account. The Transfer Agent arranges for the redemption by the fund of sufficient shares, deposited by the shareholder with the Transfer Agent, to provide the withdrawal payment specified. Redemption proceeds from an automatic withdrawal plan are not eligible for reinvestment without a sales charge. Account statements — Your account is opened in accordance with your registration instructions. Transactions in the account, such as additional investments, will be reflected on regular confirmation statements from the Transfer Agent. Dividend and capital gain reinvestments, purchases through automatic investment plans and certain retirement plans, as well as automatic exchanges and withdrawals, will be confirmed at least quarterly. American FundsLine and americanfunds.com — You may check your share balance, the price of your shares or your most recent account transaction; redeem shares (up to $75,000 per American Funds shareholder each day) from nonretirement plan accounts; or exchange shares around the clock with American FundsLine or using americanfunds.com. To use American FundsLine, call 800/325-3590 from a TouchTone™ telephone. Redemptions and exchanges through American FundsLine and americanfunds.com are subject to the conditions noted above and in “Telephone and Internet purchases, redemptions and exchanges” below. You will need your fund number (see the list of the American Funds under “General information — fund numbers”), personal identification number (generally the last four digits of your Social Security number or other tax identification number associated with your account) and account number. Generally, all shareholders are automatically eligible to use these services. However, if you are not currently authorized to do so, you may complete an American FundsLink Authorization Form. Once you establish this privilege, you, your financial adviser or any person with your account information may use these services. Page 63 Telephone and Internet purchases, redemptions and exchanges — By using the telephone (including American FundsLine) or the Internet (including americanfunds.com), or fax purchase, redemption and/or exchange options, you agree to hold the fund, the Transfer Agent, any of its affiliates or mutual funds managed by such affiliates, the fund's business manager and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges. Generally, all shareholders are automatically eligible to use these services. However, you may elect to opt out of these services by writing the Transfer Agent (you may also reinstate them at any time by writing the Transfer Agent). If the Transfer Agent does not employ reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine, it and/or the fund may be liable for losses due to unauthorized or fraudulent instructions. In the event that shareholders are unable to reach the fund by telephone because of technical difficulties, market conditions or a natural disaster, redemption and exchange requests may be made in writing only. Checkwriting — You may establish check writing privileges for Class A shares (but not Class529-A shares) of American Funds Money Market Fund upon meeting the fund’s initial purchase minimum of $1,000. This can be done by using an account application. If you request check writing privileges, you will be provided with checks that you may use to draw against your account. These checks may be made payable to anyone you designate and must be signed by the authorized number of registered shareholders exactly as indicated on your account application. Redemption of shares — The trust’s declaration of trust permits the trust to direct the Transfer Agent to redeem the shares of any shareholder for their then current net asset value per share if at such time the shareholder of record owns shares having an aggregate net asset value of less than the minimum initial investment amount required of new shareholders as set forth in the trust’s current registration statement under the 1940 Act, and subject to such further terms and conditions as the board of trustees of the trust may from time to time adopt. While payment of redemptions normally will be in cash, the trust’s declaration of trust permits payment of the redemption price wholly or partly with portfolio securities or other fund assets under conditions and circumstances determined by the trust’s board of trustees. For example, redemptions could be made in this manner if the board determined that making payments wholly in cash over a particular period would be unfair and/or harmful to other fund shareholders. Share certificates — Shares are credited to your account. The fund does not issue share certificates. Page 64 General information Custodian of assets — Securities and cash owned by the fund, including proceeds from the sale of shares of the fund and of securities in the fund’s portfolio, are held by JPMorgan Chase Bank, 270 Park Avenue, New York, NY 10017-2070, as Custodian. Transfer Agent — American Funds Service Company, a wholly owned subsidiary of the investment adviser, maintains the records of shareholder accounts, processes purchases and redemptions of the fund’s shares, acts as dividend and capital gain distribution disbursing agent, and performs other related shareholder service functions. The principal office of American Funds Service Company is located at 6455 Irvine Center Drive, Irvine, CA 92618. American Funds Service Company was paid a fee of $79,000 and $2,000 for Class A and B shares, respectively, of the Maryland Fund and $91,000 and $2,000 for Class A and B shares, respectively, of the Virginia Fund for the 2010 fiscal year. American Funds Service Company is also compensated for certain transfer agency services provided to all share classes from the administrative services fees paid to Capital Research and Management Company and from the relevant share class as described under “Administrative services agreement.” In the case of certain shareholder accounts, third parties who may be unaffiliated with the investment adviser provide transfer agency and shareholder services in place of American Funds Service Company. These services are rendered under agreements with American Funds Service Company or its affiliates and the third parties receive compensation according to such agreements. Compensation for transfer agency and shareholder services, whether paid to American Funds Service Company or such third parties, is ultimately paid from fund assets and is reflected in the expenses of the fund as disclosed in the prospectus. Independent registered public accounting firm — PricewaterhouseCoopers LLP, 350 South Grand Avenue, Los Angeles, CA 90071, serves as the fund’s independent registered public accounting firm, providing audit services, preparation of tax returns and review of certain documents to be filed with the Securities and Exchange Commission. The financial statements included in this statement of additional information from the annual report have been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report appearing herein. Such financial statements have been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. The selection of the fund’s independent registered public accounting firm is reviewed and determined annually by the board of trustees. Independent legal counsel — Dechert LLP, 1treet, NW, Washington, D.C. 20006, serves as counsel to the trust and independent legal counsel to the independent trustees in their capacities as such. A determination with respect to the independence of their independent legal counsel will be made at least annually by the independent trustees of the trust, as prescribed by the 1940 Act and related rules. Page 65 Prospectuses, reports to shareholders and proxy statements — The fund's fiscal year ends on July 31. Shareholders are provided updated summary prospectuses annually and at least semiannually with reports showing the fund’s investment portfolio or summary investment portfolio, financial statements and other information. Shareholders may request a copy of the fund’s current prospectus at no cost by calling 800/421-0180 or by sending an e-mail request to prospectus@americanfunds.com. Shareholders may also access the fund’s current summary prospectus, prospectus, statement of additional information and shareholder reports at americanfunds.com/prospectus. The fund’s annual financial statements are audited by the fund’s independent registered public accounting firm, PricewaterhouseCoopers LLP. In addition, shareholders may also receive proxy statements for the fund. In an effort to reduce the volume of mail shareholders receive from the fund when a household owns more than one account, the Transfer Agent has taken steps to eliminate duplicate mailings of summary prospectuses, shareholder reports and proxy statements. To receive additional copies of a summary prospectus, report or proxy statement, shareholders should contact the Transfer Agent. Shareholders may also elect to receive updated summary prospectuses, annual reports and semi-annual reports electronically by signing up for electronic delivery on our website, americanfunds.com. Upon electing the electronic delivery of updated summary prospectuses and other reports, a shareholder will no longer automatically receive such documents in paper form by mail. A shareholder who elects electronic delivery is able to cancel this service at any time and return to receiving updated summary prospectuses and other reports in paper form by mail. Summary prospectuses, prospectuses, annual reports and semi-annual reports that are mailed to shareholders by the American Funds organization are printed with ink containing soy and/or vegetable oil on paper containing recycled fibers. Codes of ethics — The trust, Washington Management Corporation and Capital Research and Management Company and its affiliated companies, including the fund’s Principal Underwriter, have adopted codes of ethics that allow for personal investments, including securities in which the fund may invest from time to time. These codes include a ban on acquisitions of securities pursuant to an initial public offering; restrictions on acquisitions of private placement securities; preclearance and reporting requirements; review of duplicate confirmation statements; annual recertification of compliance with codes of ethics; blackout periods on personal investing for certain investment personnel; ban on short-term trading profits for investment personnel; limitations on service as a director of publicly traded companies; and disclosure of personal securities transactions. Legal proceedings — On February 16, 2005, the NASD (now the Financial Industry Regulatory Authority or FINRA) filed an administrative complaint against the Principal Underwriter. The complaint alleges violations of certain NASD rules by the Principal Underwriter with respect to the selection of broker-dealer firms that buy and sell securities for mutual fund investment portfolios. The complaint seeks sanctions, restitution and disgorgement. On August30, 2006, a FINRA Hearing Panel ruled against the Principal Underwriter and imposed a $5 million fine. On April 30, 2008, FINRA’s National Adjudicatory Council affirmed the decision by FINRA’s Hearing Panel. The Principal Underwriter has appealed this decision to the U.S. Securities and Exchange Commission. The investment adviser and Principal Underwriter believe that the likelihood that this matter could have a material adverse effect on the fund or on the ability of the investment adviser or Principal Underwriter to perform their contracts with the fund is remote. In addition, class action lawsuits have been filed in the U.S. District Court, Central District of California, relating to this and other matters. The investment adviser believes that these suits are without merit and will defend itself vigorously. Page 66 Determination of net asset value, redemption price and maximum offering price per share for Class A shares — July 31, 2010 The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia Net asset value and redemption price per share (Net assets divided by shares outstanding) $15.74 $16.65 Maximum offering price per share (100/96.25 of net asset value per share, which takes into account the fund’s current maximum sales charge) $16.35 $17.30 Other information — The fund reserves the right to modify the privileges described in this statement of additional information at any time. The financial statements, including the investment portfolio and the report of the fund’s independent registered public accounting firm contained in the annual report, are included in this statement of additional information. Page 67 Fund numbers — Here are the fund numbers for use with our automated phone line, American FundsLine®, or when making share transactions: Fund numbers Fund Class A Class B Class C Class F-1 Class F-2 Stock and stock/bond funds AMCAP Fund® 02 American Balanced Fund® 11 American Mutual Fund® 03 Capital Income Builder® 12 Capital World Growth and Income FundSM 33 EuroPacific Growth Fund® 16 Fundamental InvestorsSM 10 The Growth Fund of America® 05 The Income Fund of America® 06 International Growth and Income FundSM 34 The Investment Company of America® 04 The New Economy Fund® 14 New Perspective Fund® 07 New World Fund® 36 SMALLCAP World Fund® 35 Washington Mutual Investors FundSM 01 Bond funds American Funds Short-Term Tax-Exempt Bond Fund SM 39 American High-Income Municipal Bond Fund® 40 American High-Income TrustSM 21 The Bond Fund of AmericaSM 08 Capital World Bond Fund® 31 Intermediate Bond Fund of America® 23 Limited Term Tax-Exempt Bond Fund of AmericaSM 43 Short-Term Bond Fund of AmericaSM 48 The Tax-Exempt Bond Fund of America® 19 The Tax-Exempt Fund of California®* 20 The Tax-Exempt Fund of Maryland®* 24 The Tax-Exempt Fund of Virginia®* 25 U.S. Government Securities FundSM 22 Money market funds American Funds Money Market Fund® *Qualified for sale only in certain jurisdictions. Page 68 Appendix The following descriptions of debt security ratings are based on information provided by Moody’s Investors Service and Standard & Poor’s Corporation. Description of bond ratings Moody’s Municipal long-term rating definitions Aaa Issuers or issues rated Aaa demonstrate the strongest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Aa Issuers or issues rated Aa demonstrate very strong creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. A Issuers or issues rated A present above-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Baa Issuers or issues rated Baa represent average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Ba Issuers or issues rated Ba demonstrate below-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. B Issuers or issues rated B demonstrate weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Caa Issuers or issues rated Caa demonstrate very weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Ca Issuers or issues rated Ca demonstrate extremely weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. C Issuers or issues rated C demonstrate the weakest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating category from Aa through Caa. The modifier 1 indicates that the issuer or obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Page 69 Standard & Poor’s Long-term issue credit ratings AAA An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated AA differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated BB, B, CCC, CC, and C are regarded as having significant speculative characteristics. BB indicates the least degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B An obligation rated B is more vulnerable to nonpayment than obligations rated BB, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated CCC is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated CC is currently highly vulnerable to nonpayment. Page 70 C A C rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the C rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated D is in payment default. The D rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Plus (+) or minus (–) The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy . Description of note ratings Moody’s Municipal short-term debt ratings MIG 1 This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3 This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Page 71 Standard & Poor’s Short-term issue credit ratings SP-1 Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. Description of commercial paper ratings Moody's Commercial paper ratings (highest three ratings) P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. Standard & Poor’s Commercial paper ratings (highest three ratings) A-1 A short-term obligation rated A-1 is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated A-2 is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated A-3 exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Page 72 Tax-Exempt Fund of Maryland Investment portfolio, July 31, 2010 Principal amount Value Bonds & notes- 95.40% MARYLAND -86.71% STATE ISSUERS-46.54% Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, GNMA Collateralized, Series 2002-B, AMT, 4.85% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, Series 2007-A, AMT, 4.85% 2037 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2001-H, AMT, 5.20% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-F, AMT, 6.00% 2039 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series D, AMT, 4.65% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series I, AMT, 6.00% 2041 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.25% 2012 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.50% 2013 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.50% 2015 Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.00% 2014 (preref. 2012) Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.375% 2019 (preref. 2012) Econ. Dev. Corp., Rev. Bonds (Anne Arundel County, Golf Course System), Series 2001, 8.25% 2028 (preref. 2011) Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2024 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2037 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.80% 2038 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.875% 2043 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2021 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2026 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.25% 2011 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.375% 2015 G.O. Bonds, State and Local Facs. Loan of 2007, Second Series, 5.00% 2010 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2021 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2023 G.O. Bonds, State and Local Facs. Loan of 2009, First Series A, 5.00% 2024 G.O. Bonds, State and Local Facs. Loan of 2009, Third Series A, 5.00% 2021 G.O. Bonds, State and Local Facs., Second Series B, 5.00% 2020 G.O. Capital Improvement Bonds, State and Local Facs. Loan of 2003, First Series A, 5.25% 2016 G.O. Ref. Bonds, State and Local Facs. Loan of 2009, Third Series C, 5.00% 2020 G.O. Ref. Bonds, State and Local Facs. Loan of 2010, First Series B, 5.00% 2022 Health and Higher Educational Facs. Auth., FHA Insured Mortgage Rev. Bonds, Western Maryland Health System Issue, Series 2006-A, National insured, 5.00% 2024 Health and Higher Educational Facs. Auth., First Mortgage Rev. Bonds (PUMH of Maryland, Inc. - Heron Point of Chestertown Issue), Series 1998-A, 5.75% 2026 Health and Higher Educational Facs. Auth., Parking Rev. Bonds (Johns Hopkins Medical Institutions Parking Facs. Issue), Series 2001, AMBAC insured, 5.00% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins Health System Obligated Group Issue), Series 2008-B, 5.00% 2048 (put 2015) Health and Higher Educational Facs. Auth., Rev. Bonds (Anne Arundel Health System Issue), Series 2010, 5.00% 2040 Health and Higher Educational Facs. Auth., Rev. Bonds (Anne Arundel Medical Center Issue), Series 1998, Assured Guaranty Municipal insured, 5.125% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 4.50% 2026 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2031 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2037 Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2013 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2021 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins Health System Obligated Group Issue), Series 2010, 5.00% 2040 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2008-A, 5.00% 2018 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2011 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2002-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Bonds (Kaiser Permanente), Series 1998-A, 5.375% 2015 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2012 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2014 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.25% 2018 (preref. 2014) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 4.75% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2020 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (Medlantic/Helix Issue), Series 1998-B, AMBAC insured, 5.25% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Medical Center Issue), Series 2007-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, Assured Guaranty Municipal insured, 6.50% 2013 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-A, 6.00% 2035 (preref. 2013) Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2035 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.75% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2016 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2021 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2006-A, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.00% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.25% 2024 Health and Higher Educational Facs. Auth., Rev. Bonds (Washington County Hospital Issue), Series 2008, 5.75% 2033 Health and Higher Educational Facs. Auth., Rev. Bonds (Washington County Hospital Issue), Series 2008, 5.75% 2038 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.00% 2012 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.75% 2025 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.50% 2033 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2014 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2015 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2016 Industrial Dev. Fncg. Auth., Econ. Dev. Rev. Bonds (Our Lady of Good Counsel High School Fac.), Series 2005-A, 6.00% 2035 Morgan State University, Academic Fees and Auxiliary Facs. Fees Rev. Bonds, Series 2003-A, FGIC-National insured, 5.00% 2020 Dept. of Transportation, Consolidated Transportation Bonds, Series 2002, 5.50% 2017 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.00% 2015 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.25% 2014 Dept. of Transportation, Consolidated Transportation Bonds, Series 2004, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2007, 4.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2020 Transportation Auth., Airport Parking Rev. Bonds (Baltimore/Washington International Airport Projects), Series 2002-B, AMT, AMBAC insured, 5.375% 2015 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2007, 5.00% 2019 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2018 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2007, Assured Guaranty Municipal insured, 5.00% 2021 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2022 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2023 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2021 University System, Auxiliary Fac. and Tuition Rev. Bonds, Ref. Series 2009-D, 4.00% 2020 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2001-B, 4.00% 2013 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2005-A, 5.00% 2018 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2008-A, 5.00% 2022 University System, Revolving Loan Program Bonds, Series 2003-A, 1.50% 2023 (put 2013) University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2002-A, 5.125% 2022 (preref. 2012) Water Quality Fncg. Administration, Revolving Loan Fund Rev. Bonds, Series 2008-A, 4.40% 2025 Water Quality Fncg. Administration, Revolving Loan Fund Rev. Bonds, Series 2008-A, 5.00% 2021 CITY & COUNTY ISSUERS-40.17% City of Annapolis, Econ. Dev. Rev. Bonds (St. John's College Fac.), Series 2007-B, 5.00% 2032 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-A, 5.35% 2034 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-B, 4.75% 2034 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Ref. Series 2006, 5.00% 2017 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2005, 5.00% 2016 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2008, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2020 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2021 Anne Arundel County, Special Obligation Bonds (National Business Park-North Project), Series 2010, 6.10% 2040 Anne Arundel County, Tax Increment Fncg. Bonds (Parole Town Center Project), Series 2002, 5.00% 2012 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2010 Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (71st Issue), 4.625% 2028 Baltimore County, G.O. Bonds, Metropolitan Dist. Ref. Bonds, Series 2009, 5.00% 2016 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2015 (preref. 2012) Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (67th Issue), 5.00% 2018 (preref. 2011) Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 4.50% 2033 Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 5.00% 2020 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2022 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2037 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2018 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2019 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2023 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2020 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2021 Mayor and City Council of Baltimore, Project and Rev. Bonds (Wastewater Projects), Series 2005-B, National insured, 5.00% 2021 (preref. 2015) Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 1994-A, FGIC insured, 5.00% 2024 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 2002-A, FGIC-National insured, 5.00% 2021 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Water Projects), Series 2007-B, AMBAC insured, 4.50% 2032 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Wastewater Projects), Series 1994-A, FGIC-National insured, 6.00% 2015 Carroll County, EMA Obligated Group Issue (Fairhaven and Copper Ridge), Rev. Ref. Bonds, Series 1999-A, RADIAN insured, 5.50% 2019 Carroll County, G.O. Bonds, Consolidated Public Improvement Bonds of 2008, 5.00% 2021 Carroll County, G.O. Bonds, County of Commissioners of Carroll County, Consolidated Public Improvement Ref. Bonds (Delayed Delivery), Series 2003, 5.00% 2010 Charles County, G.O. Bonds, County Commissioners of Charles County, Consolidated Public Improvement Bonds of 2009, Series B, 4.00% 2026 Charles County, G.O. Bonds, County Commissioners of Charles County, Consolidated Public Improvement Bonds of 2009, Series B, 4.25% 2028 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2026 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2027 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2021 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2022 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2024 Frederick County, G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 Frederick County, Educational Facs. Rev. Bonds (Mount Saint Mary's University), Series 2007, 4.50% 2025 Frederick County, G.O. Public Facs. Bonds of 2000, 5.10% 2017 (preref. 2010) Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 1998, 6.625% 2025 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 5.95% 2030 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 6.25% 2030 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2026 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2036 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2009-B, 6.00% 2023 Harford County, Consolidated Public Improvement Bonds, Series 2005, 5.00% 2020 Harford County, Consolidated Public Improvement Bonds, Series 2010-A, 5.00% 2020 Howard County, G.O. Consolidated Public Improvement Bonds, Series 2009-A, 5.00% 2023 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 (preref. 2012) City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2004-A, 4.65% 2030 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.55% 2027 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.625% 2032 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.70% 2037 Montgomery County Housing Opportunities Commission, Single-family Mortgage Rev. Bonds, Series 2007-D, AMT, 5.50% 2038 Montgomery County, Econ. Dev. Corp., Lease Rev. Bonds (Town Square Parking Garage Project), Series 2002-A, 3.25% 2011 Montgomery County, Econ. Dev. Rev. Bonds (Trinity Health Credit Group), Series 2001, 5.50% 2016 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 5.25% 2015 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2018 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2020 (preref. 2017) Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2026 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2027 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2028 Montgomery County, Solid Waste Disposal System Rev. Ref. Bonds, Series 2003-A, AMBAC insured, 5.00% 2013 Montgomery County, Special Obligation Bonds (Kingsview Village Center Dev. Dist.), Series 1999, 6.90% 2021 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2002-A, RADIAN insured, 5.375% 2020 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2004-A, RADIAN insured, 6.70% 2027 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2016 Housing Auth. of Prince George's County, Mortgage Rev. Bonds (GNMA Collateralized - Langley Gardens Apartments Project), Series 1997-A, AMT, 5.60% 2017 Housing Auth. of Prince George's County, Mortgage Rev. Bonds (GNMA Collateralized - Windsor Crossing Apartments Project), Series 2002-A, AMT, 3.90% 2012 Housing Auth. of Prince George's County, Mortgage Rev. Bonds (GNMA Collateralized - Windsor Crossing Apartments Project), Series 2002-A, AMT, 5.00% 2023 Industrial Dev. Auth. of Prince George's County, Rev. Ref. Lease Bonds (Upper Marlboro Justice Center Project), Series 2003-A, National insured, 5.00% 2014 Prince George's County, G.O. Consolidated Public Improvement Bonds, Series 2003-A, 5.00% 2019 (preref. 2013) Prince George's County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2021 Prince George's County, G.O. Consolidated Public Improvement Ref. Bonds, Series 2007-B, 5.00% 2017 Prince George's County, Special Obligation Bonds (National Harbor Project), Series 2004, 4.70% 2015 Prince George's County, Special Obligation Bonds (National Harbor Project), Series 2004, 5.20% 2034 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.50% 2017 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.60% 2021 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.70% 2026 Prince George's County, Special Obligation Ref. Bonds (Woodview Village Phase II Infrastructure Improvements), Series 2006, RADIAN insured, 5.00% 2026 Prince George's County, Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 City of Salisbury, Special Obligation Bonds (Villages at Aydelotte Farm Project), Series 2007, 5.25% 2037 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, Consolidated Public Improvement Bonds, Series 2009-A, 4.00% 2019 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Ref. Bonds of 1997, 5.75% 2017 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Water Supply Bonds of 2005, 5.00% 2019 (preref. 2015) Westminster, Educational Facs. Rev. Bonds (McDaniel College, Inc.), Series 2006, 4.50% 2036 DISTRICT OF COLUMBIA-1.12% Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2028 GUAM-0.45% Power Auth., Rev. Bonds, Series 2010-A, 5.50% 2030 Power Auth., Rev. Bonds, Series 2010-A, 5.50% 2040 PUERTO RICO-5.85% Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, Assured Guaranty Municipal insured, 0.877% 2029 (1) Electric Power Auth., Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.50% 2020 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) 45 58 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, FGIC-National insured, 0% 2040 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2009-A, 5.00% 2018 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 0% 2033 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-C, 5.25% 2041 VIRGIN ISLANDS-1.27% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note), Series 2010-A, 5.00% 2029 Total bonds & notes (cost: $368,444,000) Principal amount Value Short-term securities- 4.18% Econ. Dev. Corp., Econ. Dev. Rev. Ref. Bonds (United States Pharmacopeial Convention, Inc. Project), Series 2008-A, 0.28% 2038 (1) Econ. Dev. Corp., Econ. Dev. Rev. Ref. Bonds (United States Pharmacopeial Convention, Inc. Project), Series 2008-B, 0.28% 2038 (1) Health and Higher Educational Facs. Auth., Pooled Loan Program Rev. Bonds, Series 1994-D, 0.30% 2029 (1) Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2005-A, 0.20% 2036 (1) Health and Higher Educational Facs. Auth., Rev. Bonds (Stevenson University Issue), Series 2008, 0.25% 2035 (1) Health and Higher Educational Facs. Auth., Rev. Bonds (Upper Chesapeake Hospitals Issue), Series 2008-A, 0.28% 2043 (1) Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 0.31% 2026 (1) Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-B, 0.30% 2026 (1) Westminster, Educational Facs. Rev. Bonds (Western Maryland College, Inc.), Series 2000, 0.25% 2030 (1) Total short-term securities (cost: $16,555,000) Total investment securities (cost: $384,999,000) Other assets less liabilities Net assets (1) Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AMT Alternative Minimum Tax Auth. Authority Certs. of Part. Certificates of Participation Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue TECP Tax-Exempt Commercial Paper The Tax-Exempt Fund of Maryland Summary investment portfolio July 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Maturity diversification†: Percent of net assets Aaa/AAA 37.7% Under a year 13.2% Aa/AA 1 to 5 years A/A 5+ to 10 years Baa/BBB or less 10+ to 20 years Unrated 20+ to 30 years Short-term securities and other assets less liabilities Average life 7.91 years *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. If agency ratings differ, securities are put in the highest category consistent with Fund investment policies. When securities have not been rated by a rating agency (included in “unrated” above), the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with Fund investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. † Maturity is measured using average life, which reflects the potential impact of call options. Securities are included at prerefunded dates, not maturity dates. Bonds & notese — 95.40% Principal amount Value Percent of net assets Maryland — 86.71% State Issuers — 46.54% Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2001–H, AMT, 5.20% 2022 $  900 $    901 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-F, AMT, 6.00% 2039 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series D, AMT, 4.65% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series I, AMT, 6.00% 2041 1.56% Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.25%–5.50% 2012–2015 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2024 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2037 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.80% 2038 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.875% 2043 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2021 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2026 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.25% 2011 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.375% 2015 G.O. Bonds, State and Local Facs. Loan of 2007, Second Series, 5.00% 2010 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2021 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2023 G.O. Bonds, State and Local Facs. Loan of 2009, First Series A, 5.00% 2024 G.O. Bonds, State and Local Facs. Loan of 2009, Third Series A, 5.00% 2021 G.O. Bonds, State and Local Facs., Second Series B, 5.00% 2020 G.O. Capital Improvement Bonds, State and Local Facs. Loan of 2003, First Series A, 5.25% 2016 G.O. Ref. Bonds, State and Local Facs. Loan of 2009, Third Series C, 5.00% 2020 G.O. Ref. Bonds, State and Local Facs. Loan of 2010, First Series B, 5.00% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins Health System Obligated Group Issue), Series 2010, 5.00% 2040 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2008-A, 5.00% 2018 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2011–2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2002-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2012 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2014 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.25% 2018 (preref. 2014) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 4.75% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2020 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Medical Center Issue), Series 2007-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, Assured Guaranty Municipal insured, 6.50% 2013 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-A, 6.00% 2035 (preref. 2013) Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2035 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.75% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2016 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2021 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2006-A, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.00%–5.25% 2024–2034 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.50% 2033 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2014 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2015 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2016 Dept. of Transportation, Consolidated Transportation Bonds, Series 2002, 5.50% 2017 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.00% 2015 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.25% 2014 Dept. of Transportation, Consolidated Transportation Bonds, Series 2004, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2007, 4.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2020 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2007, 5.00% 2019 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2018 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2007, Assured Guaranty Municipal insured, 5.00% 2021 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2022 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2023 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2021 University System, Auxiliary Fac. and Tuition Rev. Bonds, Ref. Series 2009-D, 4.00% 2020 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2001-B, 4.00% 2013 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2005-A, 5.00% 2018 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2008-A, 5.00% 2022 University System, Revolving Loan Program Bonds, Series 2003-A, 1.50% 2023 (put 2013) Other securities City & County Issuers — 40.17% Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Ref. Series 2006, 5.00% 2017 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2005, 5.00% 2016 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2008, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2018–2020 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2018–2021 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2010 Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (71st Issue), 4.625% 2028 Baltimore County, G.O. Bonds, Metropolitan Dist. Ref. Bonds, Series 2009, 5.00% 2016 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2022 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2037 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2020 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2021 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 1994-A, FGIC insured, 5.00% 2024 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 2002-A, FGIC-National insured, 5.00% 2021 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Water Projects), Series 2007-B, AMBAC insured, 4.50% 2032 Carroll County, G.O. Bonds, Consolidated Public Improvement Bonds of 2008, 5.00% 2021 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2026–2027 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2021 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2022 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2024 Frederick County, G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 1998, 6.625% 2025 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 5.95%–6.25% 2030 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2026 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2036 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2009-B, 6.00% 2023 Harford County, Consolidated Public Improvement Bonds, Series 2010-A, 5.00% 2020 Howard County, G.O. Consolidated Public Improvement Bonds, Series 2009-A, 5.00% 2023 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2004-A, 4.65% 2030 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.55%–4.70% 2027–2037 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 5.25% 2015 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2018 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2026 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2027 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2028 Prince George’s County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2021 Prince George’s County, G.O. Consolidated Public Improvement Ref. Bonds, Series 2007-B, 5.00% 2017 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 4.70% 2015 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 5.20% 2034 Prince George’s County, Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, Consolidated Public Improvement Bonds, Series 2009-A, 4.00% 2019 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 1997, 5.75% 2017 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Water Supply Bonds of 2005, 5.00% 2019 (preref. 2015) Westminster, Educational Facs. Rev. Bonds (McDaniel College, Inc.), Series 2006, 4.50% 2036 Other securities District of Columbia — 1.12% Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025–2028 Guam — 0.45% Other securities Puerto Rico — 5.85% Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, Assured Guaranty Municipal insured, 0.877% 20291 Electric Power Auth., Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, FGIC-National insured, 0% 2040 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2009-A, 5.00% 2018 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 0% 2033 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-C, 5.25% 2041 Other securities Virgin Islands — 1.27% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note — Diageo Project), Series 2009-A, 6.75% 2019 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note), Series 2010-A, 5.00% 2029 Total bonds & notes (cost: $368,444,000) Short-term securities — 4.18% Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2005-A, 0.20% 20361 $  1,600 .40% Health and Higher Educational Facs. Auth., Rev. Bonds (Upper Chesapeake Hospitals Issue), Series 2008-A, 0.28% 20431 Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 0.31% 20261 Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-B, 0.30% 20261 Other securities Total short-term securities (cost: $16,555,000) Total investment securities (cost: $384,999,000) Other assets less liabilities Net assets 100.00% “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio. The following footnote applies to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. 1Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. See Notes to Financial Statements Key to abbreviations AMTAlternative Minimum Tax Econ.Economic G.O.General Obligation Auth.Authority Fac.Facility Preref.Prerefunded Dept.Department Facs.Facilities Ref.Refunding Dev.Development Fin.Finance Rev.Revenue Dist.District Fncg.Financing The Tax-Exempt Fund of Maryland Financial statements Statement of assets and liabilities  at July 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $384,999) $ Cash Receivables for: Sales of Fund’s shares $ 414 Interest Liabilities: Payables for: Purchases of investments Repurchases of Fund’s shares Dividends on Fund’s shares Management services Services provided by affiliates Trustees’ deferred compensation 27 Other — * Net assets at July 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at July 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) — unlimited shares authorized (25,142 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $313,313 $15.74 Class B 6,895 15.74 Class C 41,808 15.74 Class F-1 20,933 15.74 Class F-2 12,834 15.74 *Amount less than one thousand. See Notes to Financial Statements Statement of operations  for the year ended July 31, 2010 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $  746 Business management services Distribution services Transfer agent services 81 Administrative services 66 Reports to shareholders 24 Registration statement and prospectus 40 Trustees’ compensation 28 Auditing and legal 50 Custodian 2 State and local taxes —† Other 20 Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. †Amount less than one thousand. Statements of changes in net assets (dollars in thousands) Year ended July 31 Operations: Net investment income $  13,114 $ Net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $231 and $207, respectively) $ $ See Notes to Financial Statements Tax-Exempt Fund of Virgina Investment portfolio, July 31, 2010 Principal amount Value Bonds & notes- 93.92% VIRGINIA-81.58% STATE ISSUERS-31.13% Biotechnology Research Partnership Auth., Lease Rev. Ref. Bonds (Consolidated Laboratories Project), Series 2009, 5.00% 2021 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2009-A, 5.00% 2025 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2009-A, 5.00% 2029 College Building Auth., Educational Facs. Rev. Ref. Bonds (21st Century College and Equipment Programs), Series 2009-E-2, 5.00% 2023 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2016 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2020 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2028 College Building Auth., Educational Facs. Rev. Bonds (Regent University Project), Series 2006, 5.00% 2029 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2023 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2033 College Building Auth., Educational Facs. Rev. Bonds (Washington and Lee University Project), Series 2001, 5.375% 2021 College Building Auth., Educational Facs. Rev. Bonds (Washington and Lee University Project), Series 2001, 5.75% 2034 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2013 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2014 Commonwealth Transportation Board, Federal Highway Reimbursement Anticipation Notes, Series 2000, 5.50% 2010 Commonwealth Transportation Board, Federal Highway Reimbursement Anticipation Notes, Series 2002, 5.00% 2011 Commonwealth Transportation Board, Transportation Program and Transportation Rev. Ref. Bonds (U.S. Route 58 Corridor Dev. Program), Series 2006-C, 5.00% 2023 G.O. Bonds, Series 2006-B, 5.00% 2014 G.O. Bonds, Series 2008-B, 5.00% 2020 G.O. Bonds, Series 2008-B, 5.00% 2022 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2004-A-1, AMT, 4.00% 2015 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-1, AMT, 4.90% 2020 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-5, AMT, 5.20% 2021 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-B, AMT, 4.75% 2032 Housing Dev. Auth., Rental Housing Bonds, Series 2001-K, AMT, 5.00% 2017 Housing Dev. Auth., Rental Housing Bonds, Series 2006-B, AMT, 4.55% 2023 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, Assured Guaranty Municipal insured, 5.375% 2011 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, Assured Guaranty Municipal insured, 5.375% 2014 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2012 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2013 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2005-A, AMT, Assured Guaranty Municipal insured, 5.25% 2020 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2006, AMT, Assured Guaranty Municipal insured, 5.50% 2015 Port Auth., Port Facs. Rev. Bonds, Series 2006, AMT, FGIC-National insured, 4.75% 2031 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2007, AMT, Assured Guaranty Municipal insured, 5.00% 2027 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2010, 5.00% 2030 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2010, 5.00% 2040 Public Building Auth., Public Facs. Rev. Bonds, Series 2005-C, 5.00% 2015 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2024 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2027 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2029 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2015 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-A, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-B, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-A, 5.00% 2019 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-C, 5.00% 2020 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-C, 5.00% 2022 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2005-D, 5.00% 2018 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2008-B, 5.25% 2023 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2009-B-1, 4.375% 2029 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2009-B-1, 5.00% 2028 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2002-A, 5.00% 2014 (preref. 2012) Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2021 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2023 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2008, 5.00% 2028 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 4.75% 2024 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2027 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2029 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2030 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2002-A, 5.25% 2014 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003-B, AMT, National insured, 5.00% 2016 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2023 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-B, 5.00% 2027 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2002-A, 5.25% 2014 (preref. 2011) Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003, 5.00% 2020 (preref. 2013) 40 46 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003-B, AMT, National insured, 5.00% 2016 (preref. 2012) Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2006-A, 5.00% 2017 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-A, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2027 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2038 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-A, 5.00% 2028 Small Business Fncg. Auth., Hospital Rev. Bonds (Wellmont Health System Project), Series 2007-A, 5.25% 2027 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.25% 2019 (preref. 2012) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.625% 2037 (preref. 2015) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2016 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2017 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2008, 5.00% 2040 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2030 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2034 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 5.00% 2041 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, Assured Guaranty Municipal insured, 5.00% 2023 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, Assured Guaranty Municipal insured, 5.15% 2020 CITY & COUNTY ISSUERS-50.45% Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2005, 5.25% 2032 Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2007, 5.00% 2031 Industrial Dev. Auth. of the Town of Amherst, Educational Facs. Rev. Ref. Bonds (Sweet Briar College), Series 2006, 5.00% 2026 Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2024 Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2025 Arlington County, G.O. Ref. Bonds, 5.00% 2018 Arlington County, G.O. Ref. Bonds, 5.00% 2018 (preref. 2016) Industrial Dev. Auth. of Arlington County, Alexandria/Arlington Waste-to-Energy Fac. Resource Recovery Rev. Bonds (Ogden Martin Systems of Alexandria/Arlington Inc. Project), Series 1998-B, AMT, Assured Guaranty Municipal insured, 5.375% 2012 Industrial Dev. Auth. of Arlington County, Hospital Rev. Ref. Bonds (Virginia Hospital Center Arlington Health System), Series 2010, 5.00% 2031 Industrial Dev. Auth. of Charlotte County, Hospital Rev. Bonds (Halifax Regional Hospital, Inc.), Series 2007, 5.00% 2027 City of Chesapeake, G.O. School Ref. Bonds, Series 2003, 5.00% 2013 County of Chesterfield, G.O. Public Improvement Bonds, Series 2008, 5.00% 2026 County of Chesterfield, Water and Sewer Rev. Bonds, Series 2009, 4.00% 2021 County of Chesterfield, Water and Sewer Rev. Bonds, Series 2009, 4.00% 2023 City of Fairfax Econ. Dev. Auth., Public Fac. Lease Rev. Bonds (City of Fairfax Public Improvement Projects), Series 2005, 5.00% 2024 Fairfax County Econ. Dev. Auth., Fairfax County Facs. Rev. Bonds (School Board Central Administration Building Project Phase I), Series 2005-A, 5.00% 2028 Fairfax County Econ. Dev. Auth., Lease Rev. Bonds (Joint Public Uses Complex Project), Series 2006, 5.00% 2024 City of Fairfax, G.O. School Bonds, Series 2004, 5.00% 2027 (preref. 2015) Fairfax County Econ. Dev. Auth., Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.125% 2037 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.75% 2026 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.875% 2036 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.25% 2026 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.50% 2035 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-C, 5.00% 2025 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.00% 2011 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.25% 2019 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, Assured Guaranty Municipal insured, 5.25% 2019 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Cedar Ridge Project), Series 2007, AMT, 4.75% 2038 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Grand View Apartments Project), Series 1998-A, AMT, 5.05% 2010 95 95 Fairfax County Water Auth., Water Rev. and Ref. Bonds, Series 2007, 5.00% 2017 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 1997, 5.00% 2021 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2019 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2023 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2026 Fairfax County, Public Improvement Bonds, Series 2007-A, 5.00% 2012 City of Fredericksburg, Rev. Bonds (MediCorp Health System Obligated Group), Series 2002-B, 5.25% 2027 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.00% 2015 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.25% 2021 Econ. Dev. Auth. of Stafford County, Hospital Facs. Rev. Bonds (MediCorp Health System Obligated Group), Series 2006, 5.25% 2025 H2O Community Dev. Auth., Special Assessment Bonds, Series 2007, 5.20% 2037 City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2014 City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2015 City of Hampton, G.O. Public Improvement and Ref. Bonds, Series 2010-A, 5.00% 2020 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2013 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2014 City of Hampton, Museum Rev. Ref. Bonds, Series 2004, 5.00% 2012 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2025 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2033 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2038 Industrial Dev. Auth. of County of Hanover, Hospital Rev. Bonds (Memorial Regional Medical Center Project at Hanover Medical Park), Series 1995, National insured, 6.375% 2018 Industrial Dev. Auth. of the City of Harrisonburg, Hospital Facs. Rev. Bonds (Rockingham Memorial Hospital), Series 2006, AMBAC insured, 4.00% 2018 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 4.75% 2028 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2018 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2026 County of Henrico, G.O. Public Improvement Ref. Bonds, Series 2010, 5.00% 2025 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2021 (preref. 2018) Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2027 Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2035 Henrico County, Water and Sewer System Rev. Bonds, Series 2006-A, 5.00% 2025 Henrico County, Water and Sewer System Rev. Ref. Bonds, Series 2009, 5.00% 2024 Industrial Dev. Auth. of the County of Henrico, Solid Waste Disposal Rev. Bonds (Browning-Ferris Industries of South Atlantic, Inc. Project), Series 1996-A, AMT, 5.45% 2014 Heritage Hunt Commercial Community Dev. Auth. (Prince William County), Special Assessment Bonds, Series 1999-B, 7.00% 2029 Econ. Dev. Auth. of James City County, Lease Rev. Bonds (Public Fac. Projects), Series 2006, Assured Guaranty Municipal insured, 5.00% 2021 Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.35% 2026 Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.50% 2034 Industrial Dev. Auth. of King George County, Solid Waste Disposal Rev. Bonds (King George Landfill, Inc. Project), Series 2003-A, AMT, 3.50% 2023 (put 2013) Community Dev. Auth. of Loudoun County, Special Assessment Bonds (Dulles Town Center Project), Series 1998, 6.25% 2026 Industrial Dev. Auth. of Loudoun County, Residential Care Fac. Rev. Ref. Bonds (Falcons Landing Project), Series 2004-A, 6.00% 2024 Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2000, Assured Guaranty Municipal insured, 5.00% 2014 (preref. 2011) Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2007, 5.00% 2021 Loudoun County, G.O. Public Improvement and Ref. Bonds, Series 2002-A, 5.00% 2012 Loudoun County, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2020 Loudoun County, G.O. Ref. Bonds, Series 2009-B, 5.00% 2020 Loudoun County, G.O. Ref. Bonds, Series 2010-A, 5.00% 2025 Industrial Dev. Auth. of the City of Lynchburg, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of Lynchburg), Series 2007, 5.00% 2031 City of Manassas Park, G.O. and Ref. Bonds, Series 2008, Assured Guaranty Municipal insured, 5.00% 2025 Industrial Dev. Auth. of Montgomery County, Public Facs. Lease Rev. Bonds (Public Projects), Series 2008, 5.00% 2020 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.50% 2026 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.60% 2036 City of Newport News, G.O. General Improvement Ref. Bonds, Series 2007-B, 5.25% 2022 City of Newport News, G.O. Water Bonds, Series 2008-B, 5.00% 2023 City of Newport News, G.O. Water Bonds, Series 2008-B, 5.00% 2027 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2023 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2024 City of Norfolk, Water Rev. Bonds, Series 2008, 5.00% 2027 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC-National insured, 5.375% 2014 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC-National insured, 5.375% 2015 Peninsula Town Center Community Dev. Auth., Special Obligation Bonds, Series 2007, 6.35% 2028 Peninsula Town Center Community Dev. Auth., Special Obligation Bonds, Series 2007, 6.45% 2037 Pittsylvania County, G.O. School Bonds, Series 2008-B, 5.00% 2017 Econ. Dev. Auth. of the County of Powhatan, Lease Rev. Bonds (Virginia Capital Projects), Series 2007, AMBAC insured, 5.00% 2020 County of Prince William, Industrial Dev. Auth., Hospital Fac. Rev. Bonds (Potomac Hospital Corp. of Prince William), Series 2003, 5.00% 2013 Prince William County Service Auth., Water and Sewer System Rev. Ref. Bonds, Series 2003, 5.00% 2019 Prince William County Virginia Gateway Community Dev. Auth., Special Assessment Bonds, Series 1999, 6.25% 2026 Reynolds Crossing Community Dev. Auth. (Henrico County), Special Assessment Rev. Bonds (Reynolds Crossing Project), Series 2007, 5.10% 2021 City of Richmond, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2029 City of Richmond, G.O. Public Improvement Ref. Bonds, Series 2001, FGIC insured, 5.375% 2015 (preref. 2011) City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, Assured Guaranty Municipal insured, 4.50% 2022 City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, Assured Guaranty Municipal insured, 4.50% 2026 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2027 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2035 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2040 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 1998, FGIC-National insured, 5.25% 2012 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 2002, FGIC-National insured, 5.25% 2017 Riverside Regional Jail Auth., Jail Fac. Rev. Bonds, Series 2003, National insured, 5.00% 2015 Econ. Dev. Auth. of the County of Roanoke, Lease Rev. Bonds (Public Fac. Projects), Series 2008, Assured Guaranty insured, 5.00% 2023 Econ. Dev. Auth. of the County of Roanoke, Lease Rev. Bonds (Public Fac. Projects), Series 2008, Assured Guaranty insured, 5.00% 2032 Industrial Dev. Auth. of the City of Roanoke, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2002-A, National insured, 5.50% 2015 Small Business Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Healthcare), Series 2010, 5.00% 2040 Southeastern Public Service Auth., Rev. Ref. Bonds, AMBAC insured, 5.00% 2015 Southeastern Public Service Auth., Rev. Ref. Bonds, AMBAC insured, 5.00% 2015 (escrowed to maturity) City of Suffolk, G.O. Public Improvement and Ref. Bonds, Series 2007, National insured, 4.50% 2028 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 5.125% 2018 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 6.00% 2011 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.00% 2021 (preref. 2012) City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.375% 2017 (preref. 2012) City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds, Series 2007-A, 5.00% 2018 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds, Series 2007-A, 5.00% 2020 City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2015 (preref. 2012) City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2016 (preref. 2012) City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2012 (preref. 2011) City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2016 City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2017 Industrial Dev. Auth. of Washington County, Hospital Rev. Bonds (Mountain States Health Alliance), Series 2009-C, 7.75% 2038 Watkins Centre Community Dev. Auth., Rev. Bonds, Series 2007, 5.40% 2020 Western Virginia Regional Jail Auth., Regional Jail Fac. Rev. Bonds, Series 2007, National insured, 4.75% 2024 Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, National insured, 5.00% 2022 Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, National insured, 5.00% 2023 Industrial Dev. Auth. of the City of Winchester, Hospital Rev. Bonds (Valley Health System Obligated Group), Series 2007, 5.00% 2026 Industrial Dev. Auth. of the City of Winchester, Hospital Rev. Bonds (Valley Health System Obligated Group), Series 2009-E, 5.625% 2044 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 4.875% 2019 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.20% 2027 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.30% 2035 Econ. Dev. Auth. of York County, Pollution Control Rev. Ref. Bonds (Virginia Electric and Power Co. Project), Series 2009-A, 4.05% 2033 (put 2014) DISTRICT OF COLUMBIA-6.86% Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Capital Appreciation Bonds, Series 2010-A, 0% 2037 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Convertible Capital Appreciation Bonds, Series 2010-B, 0%/6.50% 2044 (1) Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.00% 2039 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.25% 2044 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2028 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2001-A, AMT, National insured, 5.50% 2014 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2005-A, AMT, National insured, 5.25% 2017 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2006-A, AMT, Assured Guaranty Municipal insured, 5.00% 2032 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2007-B, AMT, AMBAC insured, 5.00% 2020 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2008-A, AMT, 5.375% 2028 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, Assured Guaranty Municipal insured, 5.375% 2014 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, Assured Guaranty Municipal insured, 5.375% 2016 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2003-A, AMT, FGIC-National insured, 5.125% 2029 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, National insured, 5.00% 2019 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2005-D, AMBAC insured, 5.00% 2021 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC-National insured, 5.00% 2023 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC-National insured, 5.00% 2025 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2010-B, AMT, 5.00% 2025 PUERTO RICO-4.20% Aqueduct and Sewer Auth., Rev. Bonds, Series A, Assured Guaranty insured, 5.00% 2028 Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, Assured Guaranty Municipal insured, 0.877% 2029 (2) Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series CC, 5.50% 2030 Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.125% 2027 Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.50% 2020 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.50% 2042 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-C, 5.25% 2041 VIRGIN ISLANDS-1.11% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-A-1, 5.00% 2029 Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2017 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2018 GUAM-0.17% Power Auth., Rev. Bonds, Series 2010-A, 5.50% 2030 Total bonds & notes (cost: $437,216,000) Short-term securities- 5.04% Econ. Dev. Auth. of Albemarle County, Health Services Rev. Bonds (The University of Virginia Health Services Foundation), Series 2009, 0.28% 2039 (2) Industrial Dev. Auth. of City of Charlottesville, Educational Facs. Rev. Bonds (University of Virginia Foundation Projects), Series 2006-A, 0.25% 2037 (2) Industrial Dev. Auth. of King George County, Demand Exempt Fac. Rev. Bonds (Birchwood Power Partners, L.P. Project), Series 1994-B, AMT, 0.30% 2024 (2) Industrial Dev. Auth. of the City of Newport News, Educational Facs. Rev. Bonds (Christopher Newport University Foundations Projects), Series 2006, 0.25% 2036 (2) Norfolk Redev. and Housing Auth., Demand Rev. Bonds (E2F Student Housing I, LLC Project), Series 2005, 0.27% 2034 (2) Norfolk Redev. and Housing Auth., Demand Rev. and Ref. Bonds (Old Dominion University Real Estate Foundation 45th Street Parking Garage, LLC University Village Parking Fac. Project), Series 2008, 0.28% 2031 (2) Norfolk Redev. and Housing Auth., Demand Rev. and Ref. Bonds (Old Dominion University Real Estate Foundation Student Housing, LLC University Village Student Housing Project), Series 2008, 0.28% 2033 (2) County of Prince William, Certs. of Part. (Prince William County Facs.), Series 2006-B, 0.24% 2026 (2) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-A, 0.18% 2034 (2) College Building Auth., Educational Facs. Rev. Bonds (University of Richmond Project), Series 2006, 0.25% 2036 (2) College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-B, 0.25% 2026 (2) College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-C, 0.25% 2026 (2) Small Business Fncg. Auth., Demand Rev. and Ref. Bonds (Virginia State University Real Estate Foundation), Series 2008, 0.28% 2030 (2) Industrial Dev. Auth. of Fairfax County, Health Care Rev. Bonds (Inova Health System Project), Series 2005-A-2, 0.25% 2035 (2) Industrial Dev. Auth. of Fairfax County, Health Care Rev. Bonds (Inova Health System Project), Series 2005-C-1, 0.25% 2026 (2) Peninsula Ports Auth., Coal Termination Rev. Ref. Bonds (Dominion Terminal Associates Project), Series 1987-D, 0.29% 2016 (2) Total short-term securities (cost: $24,360,000) Total investment securities (cost: $461,576,000) Other assets less liabilities Net assets (1) Step bond; coupon rate will increase at a later date. (2) Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AMT Alternative Minimum Tax Auth. Authority Certs. of Part. Certificates of Participation Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue TECP Tax-Exempt Commercial Paper The Tax-Exempt Fund of Virginia Summary investment portfolio July 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Maturity diversification†: Percent of net assets Aaa/AAA 35.3% Under a year 9.0% Aa/AA 1 to 5 years A/A 5+ to 10 years Baa/BBB or less 10+ to 20 years Unrated 20+ to 30 years Short-term securities and other assets less liabilities Average life 7.36 years *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. If agency ratings differ, securities are put in the highest category consistent with Fund investment policies. When securities have not been rated by a rating agency (included in “unrated” above), the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with Fund investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. † Maturity is measured using average life, which reflects the potential impact of call options. Securities are included at prerefunded dates, not maturity dates. Bonds & notes — 93.92% Principal amount Value Percent of net assets Virginia — 81.58% State Issuers — 31.13% Biotechnology Research Partnership Auth., Lease Rev. Ref. Bonds (Consolidated Laboratories Project), Series 2009, 5.00% 2021 $   2,358 .49% College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2009-A, 5.00% 2025–2029 College Building Auth., Educational Facs. Rev. Ref. Bonds (21st Century College and Equipment Programs), Series 2009-E-2, 5.00% 2023 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2028 G.O. Bonds, Series 2006-B, 5.00% 2014 G.O. Bonds, Series 2008-B, 5.00% 2020 G.O. Bonds, Series 2008-B, 5.00% 2022 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2004-A-1, AMT, 4.00% 2015 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-1, AMT, 4.90% 2020 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-5, AMT, 5.20% 2021 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-B, AMT, 4.75% 2032 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2012 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2013 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2005-A, AMT, Assured Guaranty Municipal insured, 5.25% 2020 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2006, AMT, Assured Guaranty Municipal insured, 5.50% 2015 Port Auth., Port Facs. Rev. Bonds, Series 2006, AMT, FGIC-National insured, 4.75% 2031 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2007, AMT, Assured Guaranty Municipal insured, 5.00% 2027 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2010, 5.00% 2030 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2010, 5.00% 2040 Public Building Auth., Public Facs. Rev. Bonds, Series 2005-C, 5.00% 2015 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2024 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2027 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2029 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2015 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-A, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-B, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-A, 5.00% 2019 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-C, 5.00% 2020–2022 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2005-D, 5.00% 2018 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2008-B, 5.25% 2023 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2009-B-1, 4.375%–5.00% 2028–2029 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2021 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2023 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2008, 5.00% 2028 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 4.75%–5.00% 2024–2030 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2002-A, 5.25% 2014 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003-B, AMT, National insured, 5.00% 2016 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2006-A, 5.00% 2017 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-A, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2023 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2027 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2038 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-A, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-B, 5.00% 2027 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.25% 2019 (preref. 2012) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.625% 2037 (preref. 2015) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2016–2017 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2008, 5.00% 2040 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2030 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2034 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 5.00% 2041 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, Assured Guaranty Municipal insured, 5.00% 2023 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, Assured Guaranty Municipal insured, 5.15% 2020 Other securities City & County Issuers — 50.45% Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2024 Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2025 Arlington County, G.O. Ref. Bonds, 5.00% 2018 Industrial Dev. Auth. of Arlington County, Alexandria/Arlington Waste-to-Energy Fac. Resource Recovery Rev. Bonds (Ogden Martin Systems of Alexandria/Arlington Inc. Project), Series 1998-B, AMT, Assured Guaranty Municipal insured, 5.375% 2012 Industrial Dev. Auth. of Arlington County, Hospital Rev. Ref. Bonds (Virginia Hospital Center Arlington Health System), Series 2010, 5.00% 2031 City of Fairfax Econ. Dev. Auth., Public Fac. Lease Rev. Bonds (City of Fairfax Public Improvement Projects), Series 2005, 5.00% 2024 Fairfax County Econ. Dev. Auth., Fairfax County Facs. Rev. Bonds (School Board Central Administration Building Project Phase I), Series 2005-A, 5.00% 2028 Fairfax County Econ. Dev. Auth., Lease Rev. Bonds (Joint Public Uses Complex Project), Series 2006, 5.00% 2024 Fairfax County Econ. Dev. Auth., Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.125% 2037 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.75% 2026 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.875% 2036 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.25% 2026 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.50% 2035 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-C, 5.00% 2025 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.00% 2011 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.25% 2019 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, Assured Guaranty Municipal insured, 5.25% 2019 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Cedar Ridge Project), Series 2007, AMT, 4.75% 2038 Fairfax County Water Auth., Water Rev. and Ref. Bonds, Series 2007, 5.00% 2017 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 1997, 5.00% 2021 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2019–2026 City of Fredericksburg, Rev. Bonds (MediCorp Health System Obligated Group), Series 2002-B, 5.25% 2027 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.00%–5.25% 2015–2021 Econ. Dev. Auth. of Stafford County, Hospital Facs. Rev. Bonds (MediCorp Health System Obligated Group), Series 2006, 5.25% 2025 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2025 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2033 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2038 Henrico County, Water and Sewer System Rev. Bonds, Series 2006-A, 5.00% 2025 Loudoun County, G.O. Public Improvement and Ref. Bonds, Series 2002-A, 5.00% 2012 Loudoun County, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2020 Loudoun County, G.O. Ref. Bonds, Series 2009-B, 5.00% 2020 Loudoun County, G.O. Ref. Bonds, Series 2010-A, 5.00% 2025 City of Newport News, G.O. General Improvement Ref. Bonds, Series 2007-B, 5.25% 2022 City of Newport News, G.O. Water Bonds, Series 2008-B, 5.00% 2023–2027 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2023–2024 City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, Assured Guaranty Municipal insured, 4.50% 2022-2026 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2027 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2035 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2040 Industrial Dev. Auth. of the City of Roanoke, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2002-A, National insured, 5.50% 2015 Small Business Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Healthcare), Series 2010, 5.00% 2040 Southeastern Public Service Auth., Rev. Ref. Bonds, AMBAC insured, 5.00% 2015 (escrowed to maturity) City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 5.125% 2018 City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2015–2016 (preref. 2012) City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2012 (preref. 2011) Econ. Dev. Auth. of York County, Pollution Control Rev. Ref. Bonds (Virginia Electric and Power Co. Project), Series 2009-A, 4.05% 2033 (put 2014) Other securities District of Columbia—6.86% Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Capital Appreciation Bonds, Series 2010-A, 0% 2037 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Convertible Capital Appreciation Bonds, Series 2010-B, 0% 20441 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.00% 2039 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.25% 2044 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2001-A, AMT, National insured, 5.50% 2014 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2005-A, AMT, National insured, 5.25% 2017 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2006-A, AMT, Assured Guaranty Municipal insured, 5.00% 2032 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2007-B, AMT, AMBAC insured, 5.00% 2020 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2008-A, AMT, 5.375% 2028 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, Assured Guaranty Municipal insured, 5.375% 2014–2016 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2003-A, AMT, FGIC-National insured, 5.125% 2029 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, National insured, 5.00% 2019 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2005-D, AMBAC insured, 5.00% 2021 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC-National insured, 5.00% 2023–2025 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2010-B, AMT, 5.00% 2025 Other securities Guam—0.17% Other securities Puerto Rico—4.20% Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375%–5.50% 2039–2042 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-C, 5.25% 2041 Other securities Virgin Islands— 1.11% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-A-1, 5.00% 2029 Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2017–2018 Total bonds & notes (cost: $437,216,000) Short-term securities — 5.04% College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-B, 0.25% 20262 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-C, 0.25% 20262 Econ. Dev. Auth. of Albemarle County, Health Services Rev. Bonds (The University of Virginia Health Services Foundation), Series 2009, 0.28% 20392 Industrial Dev. Auth. of Fairfax County, Health Care Rev. Bonds (Inova Health System Project), Series 2005-A-2, 0.25% 20352 Industrial Dev. Auth. of Fairfax County, Health Care Rev. Bonds (Inova Health System Project), Series 2005-C-1, 0.25% 20262 Norfolk Redev. and Housing Auth., Demand Rev. and Ref. Bonds (Old Dominion University Real Estate Foundation 45th Street Parking Garage, LLC University Village Parking Fac. Project), Series 2008, 0.28% 20312 Norfolk Redev. and Housing Auth., Demand Rev. and Ref. Bonds (Old Dominion University Real Estate Foundation Student Housing, LLC University Village Student Housing Project), Series 2008, 0.28% 20332 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-A, 0.18% 20342 Small Business Fncg. Auth., Demand Rev. and Ref. Bonds (Virginia State University Real Estate Foundation), Series 2008, 0.28% 20302 Other securities Total short-term securities (cost: $24,360,000) Total investment securities (cost: $461,576,000) Other assets less liabilities Net assets 100.00% “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. 1Step bond; coupon rate will increase at a later date. 2Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. See Notes to Financial Statements Key to abbreviations AMTAlternative Minimum Tax Fac.Facility Preref.Prerefunded Auth.Authority Facs.Facilities Redev.Redevelopment Dev.Development Fin.Finance Ref.Refunding Dist.District Fncg.Financing Rev.Revenue Econ.Economic G.O.General Obligation The Tax-Exempt Fund of Virginia Financial statements Statement of assets and liabilities  at July 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $461,576) $ Cash Receivables for: Sales of Fund’s shares $  483 Interest Liabilities: Payables for: Repurchases of Fund’s shares Dividends on Fund’s shares Management services Services provided by affiliates Trustees’ deferred compensation 27 Other — * Net assets at July 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at July 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) — unlimited shares authorized (29,028 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $391,273 $16.65 Class B 7,219 16.65 Class C 38,986 16.65 Class F-1 32,150 16.65 Class F-2 13,630 16.65 *Amount less than one thousand. See Notes to Financial Statements Statement of operations  for the year ended July 31, 2010 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ 896 Business management services Distribution services Transfer agent services 93 Administrative services 79 Reports to shareholders 29 Registration statement and prospectus 38 Trustees’ compensation 28 Auditing and legal 50 Custodian 2 State and local taxes 1 Other 21 Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. Statements of changes in net assets (dollars in thousands) Year ended July 31 Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $285 and $281, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The American Funds Tax-Exempt Series I (the “Trust”) is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has issued two series of shares, The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia (the “Funds”). The Funds seek a high level of current income exempt from federal and their respective state income taxes. Additionally, each Fund seeks to preserve capital. On November 24, 2009, shareholders approved a proposal to reorganize the Trust from a Massachusetts business trust to a Delaware statutory trust. The reorganization is anticipated to be completed on October 1, 2010; however, the Trust reserves the right to delay the implementation. Shareholders also approved amendments to the Funds’ Investment Advisory Agreement and amendments to and elimination of certain fundamental investment policies of the Funds. Each Fund has five share classes, some of which are available only to limited categories of investors. The Funds’ share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Class B* None Declines from 5% to 0% for redemptions within six years of purchase Class B converts to Class A after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Classes F-1 and F-2 None None None *Class B shares of the Funds are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds. Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses (“class-specific fees and expenses”), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The Funds follow the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income — Security transactions are recorded by the Funds as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the Funds will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations — Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders — Dividends paid to shareholders are declared daily after the determination of the Funds’ net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The Funds’ investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The Funds generally determine their net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The Funds use the following methods and inputs to establish the fair value of their assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the following inputs: benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data. For certain distressed securities, valuation may include cash flows or liquidation values using a net present value calculation based on inputs that include, but arenot limited to, financial statements and debt contracts. Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timelyavailable (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short‑term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the Trust’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations andvaluations of investments that are not actively trading involve judgment and may differ materially from valuations that would have beenused had greater market activity occurred. Classifications — The Funds classify their assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the Funds’ determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. At July 31, 2010, all of the Funds’ investment securities were classified as Level 2. 4. Risk factors Investing in the Funds may involve certain risks including, but not limited to, those described below. Because the Funds invest in securities of issuers in the state of Maryland or Virginia, the Funds are more susceptible to factors adversely affecting issuers of such state’s securities than a comparable municipal bond mutual fund that does not concentrate in a single state. Both states are affected by changes in levels of federal funding and financial support of certain industries, as well as by federal spending cutbacks due to the large number of residents who are employed by the federal government. In addition, each state is dependent on certain economic sectors. Maryland’s economy is largely dependent on the government sector, manufacturing, the service trade, and financial, real estate and insurance entities. Virginia’s economy is largely dependent on the government sector, manufacturing, the service trade andfinancial services. To the extent there are changes to any of these sectors, the Funds may be adversely impacted. The prices of, and the income generated by, most debt securities held by the Funds may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the Funds’ portfolios generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, “call” or refinance a security before its stated maturity, which may result in the Funds having to reinvest the proceeds in lower yielding securities. Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Changes inthe credit quality of banks and financial institutions providing credit and liquidity enhancements could cause a Fund to experience a lossand may affect the share price. The price of, and the income generated by, Fund securities may decline in response to a variety of market risks. Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. In addition, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. 5. Taxation and distributions Federal income taxation — The Funds comply with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intend to distribute substantially all of their net income and net capital gains each year. The Funds are not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by the Funds is exempt from federal income taxes; however, the Funds may earn taxable income from certain investments. As of and during the period ended July 31, 2010, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Funds did not incur any interest or penalties. The Funds are not subject to examination by U.S. federal tax authorities or state tax authorities for tax years before 2006. Distributions — Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; deferred expenses; net capital losses; and amortization of discounts. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the Funds for financial reporting purposes. During the year ended July 31, 2010, the Maryland Fund reclassified $7,000 from capital paid in on shares of beneficial interest to undistributed net investment income and $33,000 from undistributed net investment income to accumulated net realized loss. The Virginia Fund reclassified $15,000 from undistributed net investment income to capital paid in on shares of beneficial interest and $27,000 from undistributed net investment income to accumulated net realized loss to align financial reporting with tax reporting. As of July 31, 2010, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: Maryland (dollars in thousands) Undistributed tax-exempt income Capital loss carryforwards*: Expiring 2014 Expiring 2016 Expiring 2017 Expiring 2018 Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities *The capital loss carryforwards will be used to offset any capital gains realized by the Fund in future years through the expiration dates. The Fund will not make distributions from capital gains while capital loss carryforwards remain. Virginia (dollars in thousands) Undistributed tax-exempt income Capital loss carryforwards*: Expiring 2012 Expiring 2015 Expiring 2016 Expiring 2018 (453) Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities *The capital loss carryforwards will be used to offset any capital gains realized by the Fund in future years through the expiration dates. The Fund will not make distributions from capital gains while capital loss carryforwards remain. Tax-exempt income distributions paid or accrued to shareholders were as follows (dollars in thousands): Maryland Virginia Year ended July 31 Year ended July 31 Share class Share class Class A Class A Class B Class B Class C 1,044 Class C Class F-1 Class F-1 Class F-2 69 Class F-2 Class R-5* — Class R-5* — 86 Total Total *Class R-5 shares were available through June 29, 2009 when their operation ceased. *Class R-5 shares were available through June 29, 2009 when their operation ceased. 6. Fees and transactions with related parties Business management services — The Funds have a Business Management Agreement with Washington Management Corporation(WMC). Under this agreement, WMC provides services necessary to carry on the Funds’ general administrative and corporate affairs. These services encompass matters relating to general corporate governance, regulatory compliance and monitoring of the Funds’ contractual service providers, including custodian operations, shareholder services and Fund share distribution functions. The agreement provides for monthly fees, accrued daily, based on an annual rate of 0.135% on the first $60 million of each Fund’s daily net assets and 0.09% on such assets in excess of $60 million. The agreement also provided for monthly fees of 1.35% of each Fund’s gross investment income (excluding any net capital gains from transactions in portfolio securities). For the year ended July 31, 2010, the business management services fee was $584,000 and $701,000, which was equivalent to an annualized rate of 0.154% and 0.153% of average daily net assets for the Maryland and Virginia Funds, respectively. During the year ended July 31, 2010, WMC paid the Maryland and Virginia Funds’ investment adviser $2,029,000 for performing various fund accounting services for the Funds and for Washington Mutual Investors Fund, another registered investment company for which WMC serves as business manager. Johnston, Lemon & Co. Incorporated (JLC), a wholly owned subsidiary of The Johnston-Lemon Group, Incorporated (parent company of WMC), earned $32,000 and $28,000 on its retail sales of shares and distribution plan of the Maryland and Virginia Funds, respectively. JLC received no brokerage commissions resulting from the purchases and sales of securities for the investment account of the Funds. Investment advisory services — Capital Research and Management Company (CRMC), the Funds’ investment adviser, is the parent company of American Funds Distributors,® Inc. (AFD), the principal underwriter of the Funds’ shares, and American Funds Service Company® (AFS), the Funds’ transfer agent. The Investment Advisory Agreement with CRMC provides for monthly fees accrued daily. Thesefees are based on an annual rate of 0.165% on the first $60 million of daily net assets and 0.120% on such assets in excess of $60 million. The agreement also provides for monthly fees, accrued daily, of 1.65% of each Fund’s monthly income (excluding any net capital gains from transactions in portfolio securities). For the year ended July 31, 2010, the investment advisory services fee was $746,000 and $896,000, which was equivalent to an annualized rate of 0.197% and 0.196% of average daily net assets for the Maryland and Virginia Funds, respectively. Class-specific fees and expenses — Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services — The Funds have adopted plans of distribution for all share classes, except Class F-2. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell Fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, with a plan limit of 0.25% for Class A and 1.00% for Classes B and C. For Class F-1, the plan limit is 0.50% of which 0.25% is currently the approved limit. All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. Theremaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A, the board of trustees has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. This class reimburses AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of July 31, 2010, unreimbursed expenses subject to reimbursement totaled $180,000 for the Maryland Fund and $322,000 for the Virginia Fund. Transfer agent services — The Funds have a transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services — The Funds have an administrative services agreement with CRMC for all share classes, except Classes A andB, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitations and other related matters. Each relevant share class pays CRMC annual fees up to 0.15% based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Expenses under the agreements described above for the year ended July 31, 2010, were as follows (dollars in thousands): Maryland Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Class A Not applicable Not applicable Class B 88 2 Not applicable Not applicable Class C Included in administrative services $2 Class F-1 53 26 1 Class F-2 Not applicable 10 —* Total $3 Virginia Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Class A Not applicable Not applicable Class B 80 2 Not applicable Not applicable Class C Included in administrative services $2 Class F-1 79 37 1 Class F-2 Not applicable 14 —* Total $3 *Amount less than one thousand. Trustees’ deferred compensation — Since the adoption of the deferred compensation plan in 1994, independent trustees may elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the Funds, are treated as if invested in shares of the Funds or other American Funds. These amounts represent general, unsecured liabilities of the Funds and vary according to the total returns of the selected funds. Trustees’ compensation of $28,000 each for the Maryland Fund and the Virginia Fund, shown on the accompanying financial statements, includes $25,000 in current fees for each Fund (either paid in cash or deferred) and a net increase of $3,000 for each Fund in the value of the deferred amounts. Affiliated officers and trustees — All the officers and all interested trustees of the Trust are affiliated with WMC. Officers and affiliated trustees do not receive compensation directly from the Funds. 7. Capital share transactions Capital share transactions in the Funds were as follows (dollars and shares in thousands): Maryland Sales* Reinvestments of dividends Repurchases* Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended July 31, 2010 Class A $51,095 3,311 $8,187 529 $17,370 Class B 146 9 187 12 Class C 12,497 811 813 53 7,545 Class F-1 5,030 327 612 40 Class F-2 5,769 373 347 22 4,695 Total net increase (decrease) $74,537 4,831 $10,146 656 $24,562 Year ended July 31, 2009 Class A $70,535 4,877 $7,907 547 $18,172 Class B 773 54 282 19 Class C 10,189 703 720 50 2,820 Class F-1 9,059 627 598 41 1,034 62 Class F-2 7,585 520 54 4 7,464 Class R-5† — — 140 10 Total net increase (decrease) $98,141 6,781 $9,701 671 $21,293 Virginia Sales* Reinvestments of dividends Repurchases* Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended July 31, 2010 Class A $71,546 4,374 $10,874 663 $27,702 Class B 242 15 181 11 Class C 11,484 703 842 52 6,495 Class F-1 8,046 493 866 53 1,604 Class F-2 4,123 252 394 24 2,356 Total net increase (decrease) $95,441 5,837 $13,157 803 $35,840 Year ended July 31, 2009 Class A $118,070 7,622 $ 9,298 600 $ (76,693) $50,675 3,225 Class B 1,687 109 226 15 Class C 13,500 868 622 40 8,539 Class F-1 17,216 1,110 875 56 2,502 Class F-2 12,182 784 110 7 10,463 675 Class R-5† 3,363 217 74 5 Total net increase (decrease) $166,018 10,710 $11,205 723 $68,101 *Includes exchanges between share classes of the Fund. †Class R-5 shares were available through June 29, 2009 when their operation ceased. 8. Investment transactions The Maryland Fund and Virginia Fund made purchases of investment securities of $59,755,000 and $78,368,000 and sales of investment securities of $25,270,000 and $51,004,000, respectively, during the year ended July 31, 2010. Short-term securities and U.S. government obligations, if any, were excluded. The Tax-Exempt Fund of Maryland Financial highlights Income (loss) from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class A: Year ended 7/31/2010 $.55 $ .79 $1.34 $15.74 9.07% $313 .67% .67% 3.56% Year ended 7/31/2009 .58 .37 14.95 2.62 Year ended 7/31/2008 .61 .01 15.16 .09 Year ended 7/31/2007 .62 .51 15.76 3.26 Year ended 7/31/2006 .62 .36 15.87 2.27 Class B: Year ended 7/31/2010 .43 .79 1.22 8.27 7 Year ended 7/31/2009 .47 .26 1.87 10 Year ended 7/31/2008 .50 13 Year ended 7/31/2007 .51 .40 2.50 16 Year ended 7/31/2006 .50 .24 1.52 18 Class C: Year ended 7/31/2010 .43 .79 1.22 8.23 42 Year ended 7/31/2009 .46 .25 1.83 32 Year ended 7/31/2008 .49 30 Year ended 7/31/2007 .50 .39 2.44 28 Year ended 7/31/2006 .49 .23 1.46 25 Class F-1: Year ended 7/31/2010 .53 .79 1.32 8.97 21 Year ended 7/31/2009 .56 .35 2.52 21 Year ended 7/31/2008 .60 —4 .02 20 Year ended 7/31/2007 .61 .50 3.17 14 Year ended 7/31/2006 .61 .35 2.19 9 Class F-2: Year ended 7/31/2010 .58 .79 1.37 9.27 13 Year ended 7/31/2009 .60 .39 2.80 8 Year ended July 31 2010 2009 2008 2007 2006 Portfolio turnover rate for all classes of shares 7% 14% 5% 9% 5% 1Based on average shares outstanding. 2Total returns exclude any applicable sales charges, including contingent deferred sales charges. 3This column reflects the impact, if any, of certain waivers from CRMC and WMC. During some of the years shown, CRMC and WMC reduced fees for investment advisory services and business management services. 4Amount less than $.01. See Notes to Financial Statements The Tax-Exempt Fund of Virginia Financial highlights Income from investment operations1 Net asset value, beginning of year Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of year Total return2,3 Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers3 Ratio of net income to average net assets3 Class A: Year ended 7/31/2010 $.58 $ .75 $1.33 $16.65 8.52% $391 .66% .66% 3.59% Year ended 7/31/2009 .59 —4 .59 15.90 3.88 .68 .66 3.81 Year ended 7/31/2008 .62 .22 15.90 1.36 .68 .64 3.84 Year ended 7/31/2007 .62 .57 16.30 3.51 .69 .65 3.77 Year ended 7/31/2006 .61 .33 16.35 2.03 .71 .67 3.70 Class B: Year ended 7/31/2010 .46 .75 1.21 16.65 7.72 7 1.41 1.41 2.84 Year ended 7/31/2009 .48 —4 .48 15.90 3.12 9 1.43 1.41 3.08 Year ended 7/31/2008 .50 .10 15.90 .62 10 1.43 1.40 3.10 Year ended 7/31/2007 .50 .45 16.30 2.75 12 1.45 1.41 3.02 Year ended 7/31/2006 .49 .21 16.35 1.28 13 1.46 1.42 2.95 Class C: Year ended 7/31/2010 .46 .75 1.21 16.65 7.67 39 1.46 1.46 2.78 Year ended 7/31/2009 .47 —4 .47 15.90 3.07 31 1.47 1.46 3.00 Year ended 7/31/2008 .49 .09 15.90 .57 22 1.48 1.44 3.03 Year ended 7/31/2007 .49 .44 16.30 2.69 17 1.50 1.46 2.96 Year ended 7/31/2006 .48 .20 16.35 1.23 15 1.51 1.47 2.90 Class F-1: Year ended 7/31/2010 .57 .75 1.32 16.65 8.42 32 .75 .75 3.50 Year ended 7/31/2009 .58 —4 .58 15.90 3.80 29 .76 .74 3.72 Year ended 7/31/2008 .61 .21 15.90 1.29 27 .75 .71 3.75 Year ended 7/31/2007 .61 .56 16.30 3.43 17 .77 .73 3.69 Year ended 7/31/2006 .60 .32 16.35 1.96 13 .78 .74 3.62 Class F-2: Year ended 7/31/2010 .61 .75 1.36 16.65 8.69 14 .50 .50 3.74 Year ended 7/31/2009 .62 —4 .62 15.90 4.05 11 .51 .51 3.86 Year ended July 31 2010 2009 2008 2007 2006 Portfolio turnover rate for all classes of shares 12% 10% 8% 11% 4% 1Based on average shares outstanding. 2Total returns exclude any applicable sales charges, including contingent deferred sales charges. 3This column reflects the impact, if any, of certain waivers from CRMC and WMC. During some of the years shown, CRMC and WMC reduced fees for investment advisory services and business management services. 4Amount less than $.01. See Notes to Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The American Funds Tax-Exempt Series I: In our opinion, the accompanying statements of assets and liabilities, including the summary investment portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia (constituting The American Funds Tax-Exempt SeriesI, hereafter referred to as the “Trust”) at July 31, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and their financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with thestandards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe thatour audits, which included confirmation of securities owned at July 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Los Angeles, California September 16, 2010 THE AMERICAN FUNDS TAX-EXEMPT SERIES I PART C:OTHER INFORMATION Item 28. Exhibits (a) Certificate of Trust and Agreement and Declaration of Trust.Filed herewith. (b) By-Laws.Filed herewith (c) Instruments Defining Rights of Security Holders - None. (d) Form of Investment Advisory Agreement dated October 1, 2010.Filed herewith. (e)(1) Form of Principal Underwriting Agreement dated October 1, 2010.Filed herewith. (e)(2) Form of Selling Group Agreement effective October 1, 2010.Filed herewith. (e)(3) Form of Bank/Trust Company Selling Group Agreement effective October 1, 2010.Filed herewith. (e)(4) Form of Class F Share Participation Agreement effective October 1, 2010.Filed herewith. (e)(5) Form of Bank/Trust Company Participation Agreement for Class F Shares effective October 1, 2010.Filed herewith. (f) Bonus or Profit Sharing Contracts – Deferred Compensation Plan effective August 7, 2009.Filed herewith. (g) Form of Global Custody Agreement dated December 21, 2006.Filed herewith. (h)(1) Form of Administrative Services Agreement dated October 1, 2010.Filed herewith. (h)(2) Form of Shareholder Services Agreement dated October 1, 2010.Filed herewith. (h)(3) Form of Business Management Agreement dated October 1, 2010.Filed herewith. (h)(4) Form of Indemnification Agreement dated October 1, 2010.Filed herewith. (h)(5) Agreement and Plan of Reorganization.Filed herewith. (i) Legal Opinion.Filed herewith. (j) Consent of Independent Registered Public Accounting Firm.Filed herewith. (k) Not applicable (l) Initial Capital Agreements - None. (m)(1) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class A Shares.Filed herewith. (m)(2) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class B Shares.Filed herewith. (m)(3) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class C Shares.Filed herewith. (m)(4) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class F-1 Shares.Filed herewith. (m)(5) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class A Shares.Filed herewith. (m)(6) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class B Shares.Filed herewith. (m)(7) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class C Shares.Filed herewith. (m)(8) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class F-1 Shares.Filed herewith. (n) Form of Multiple Class Plan dated October 1, 2010.Filed herewith. (p)(1) Code of Ethics for The Capital Group Companies dated June 2010.Filed herewith. (p)(2) Code of Ethics for Washington Management Corporation dated June 1, 2008.Filed herewith. (p)(3) Code of Ethics for the Registrant dated October 2010.Filed herewith. Item 29.Persons Controlled by or Under Common Control with the Fund There are no persons controlled by or under common control with the Fund. Item 30.Indemnification The Registrant is a joint-insured under Investment Adviser/Mutual Fund Errors and Omissions Policies, which insure its officers and trustees against certain liabilities.However, in no event will Registrant maintain insurance to indemnify any such person for any act for which Registrant itself is not permitted to indemnify the individual. Article 8 of the Registrant's Declaration of Trust as well as the indemnification agreements that the Registrant has entered into with each of its trustees who is not an “interested person” of the Registrant (as defined under the Investment Company Act of 1940, as amended), provide in effect that the Registrant will indemnify its officers and trustees against any liability or expenses actually and reasonably incurred by such person in any proceeding arising out of or in connection with his or her service to the Registrant, to the fullest extent permitted by applicable law, subject to certain conditions.In accordance with Section 17(h) and 17(i) of the Investment Company Act of 1940, as amended, and their respective terms, these provisions do not protect any person against any liability to the Registrant or its shareholders to which such person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of his or her office. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Registrant will comply with the indemnification requirements contained in the Investment Company Act of 1940, as amended, and Release Nos. 7221 (June 9, 1972) and 11330 (September 4, 1980). Item 31.Business and Other Connections of the Investment Adviser None. Item 32.Principal Underwriter (a) American Funds Distributors, Inc. is the Principal Underwriter of shares of: AMCAP Fund, American Balanced Fund, American Funds Fundamental Investors, The American Funds Income Series, American Funds Money Market Fund, American Funds Short-Term Tax-Exempt Bond Fund, American Funds Target Date Retirement Series, Inc., The American Funds Tax-Exempt Series I, The American Funds Tax-Exempt Series II, American High-Income Municipal Bond Fund, Inc., American High-Income Trust, American Mutual Fund, Inc., The Bond Fund of America, Inc., Capital Income Builder, Capital Private Client Services Funds, Capital World Bond Fund, Inc., Capital World Growth and Income Fund, Inc., Emerging Markets Growth Fund, Inc., Endowments, EuroPacific Growth Fund, The Growth Fund of America, Inc., The Income Fund of America, Intermediate Bond Fund of America, International Growth and Income Fund, The Investment Company of America, Limited Term Tax-Exempt Bond Fund of America, The New Economy Fund, New Perspective Fund, Inc., New World Fund, Inc., Short-Term Bond Fund of America, Inc., SMALLCAP World Fund, Inc., The Tax-Exempt Bond Fund of America, Inc. and Washington Mutual Investors Fund. (b) The directors and officers of American Funds Distributors, Inc. are set forth below. NAME AND PRINCIPAL BUSINESS ADDRESS POSITIONS AND OFFICES WITH UNDERWRITER POSITIONS AND OFFICES WITH REGISTRANT LAO David L. Abzug Vice President None IRV Laurie M. Allen Senior Vice President None LAO William C. Anderson Senior Vice President None LAO Robert B. Aprison Senior Vice President None LAO T. Patrick Bardsley Regional Vice President None LAO Shakeel A. Barkat Vice President None IRV Carl R. Bauer Vice President None LAO Roger J. Bianco, Jr. Regional Vice President None LAO John A. Blanchard Senior Vice President None LAO Gerard M. Bockstie, Jr. Regional Vice President None LAO Jonathan W. Botts Vice President None LAO Bill Brady Director, Senior Vice President None LAO Mick L. Brethower Senior Vice President None LAO C. Alan Brown Vice President None IRV William H. Bryan Regional Vice President None LAO Sheryl M. Burford Assistant Vice President None LAO Steven Calabria Vice President None LAO Thomas E. Callahan Regional Vice President None LAO Damian F. Carroll Director, Senior Vice President None LAO James D. Carter Vice President None LAO Brian C. Casey Senior Vice President None LAO Victor C. Cassato Senior Vice President None LAO Christopher J. Cassin Senior Vice President None LAO Denise M. Cassin Director, Senior Vice President and Director of Intermediary Relations None LAO David D. Charlton Director, Senior Vice President and Director of Marketing None LAO Thomas M. Charon Vice President None LAO Paul A. Cieslik Vice President None LAO Kevin G. Clifford Director, President and Chief Executive Officer None LAO Ruth M. Collier Senior Vice President None LAO Charles H. Cote Regional Vice President None SNO Kathleen D. Cox Vice President None LAO Michael D. Cravotta Assistant Vice President None LAO Joseph G. Cronin Vice President None LAO D. Erick Crowdus Regional Vice President None LAO William F. Daugherty Senior Vice President None LAO Peter J. Deavan Regional Vice President None LAO Daniel J. Delianedis Senior Vice President None LAO James W. DeLouise Assistant Vice President None LAO James A. DePerno, Jr. Senior Vice President None LAO Bruce L. DePriester Director, Senior Vice President, Treasurer and Controller None LAO Dianne M. Dexter Assistant Vice President None LAO Thomas J. Dickson Vice President None NYO Dean M. Dolan Vice President None LAO Hedy B. Donahue Assistant Vice President None LAO Michael J. Downer Director None LAO Craig A. Duglin Vice President None LAO Timothy L. Ellis Senior Vice President None LAO Lorna Fitzgerald Vice President None LAO William F. Flannery Vice President None LAO John R. Fodor Director, Executive Vice President None SNO Michael J. Franchella Assistant Vice President None LAO Charles L. Freadhoff Vice President None LAO Daniel B. Frick Senior Vice President None LAO J. Christopher Gies Senior Vice President None LAO David M. Givner Secretary None LAO Jack E. Goldin Vice President None LAO Earl C. Gottschalk Vice President None LAO Jeffrey J. Greiner Director, Senior Vice President None LAO Eric M. Grey Senior Vice President None NYO Maura S. Griffin Assistant Vice President None LAO Christopher M. Guarino Senior Vice President None IRV Steven Guida Director, Senior Vice President None LAO Derek S. Hansen Vice President None LAO Robert J. Hartig, Jr. Vice President None LAO Craig W. Hartigan Regional Vice President None LAO Russell K. Holliday Vice President None LAO Heidi Horwitz-Marcus Vice President None LAO Kevin B. Hughes Vice President None LAO Marc Ialeggio Vice President None HRO Jill Jackson-Chavis Vice President None IND David K. Jacocks Assistant Vice President None LAO Linda Johnson Vice President None GVO-1 Joanna F. Jonsson Director None LAO Marc J. Kaplan Vice President None LAO John P. Keating Senior Vice President None LAO Brian G. Kelly Vice President None LAO Ryan C. Kidwell Regional Vice President None LAO Mark Kistler Regional Vice President None NYO Dorothy Klock Senior Vice President None IRV Elizabeth K. Koster Vice President None LAO Christopher F. Lanzafame Vice President None IRV Laura Lavery Vice President None LAO R. Andrew LeBlanc Senior Vice President None LAO Clay M. Leveritt Regional Vice President None LAO Susan B. Lewis Assistant Vice President None LAO T. Blake Liberty Vice President None LAO Lorin E. Liesy Vice President None LAO Louis K. Linquata Senior Vice President None LAO Brendan T. Mahoney Senior Vice President None LAO Nathan G. Mains Regional Vice President None LAO Paul R. Mayeda Assistant Vice President None LAO Eleanor P. Maynard Vice President None LAO Joseph A. McCreesh, III Regional Vice President None LAO Will McKenna Vice President None LAO Scott M. Meade Senior Vice President None LAO Daniel P. Melehan Regional Vice President None LAO William T. Mills Regional Vice President None LAO James R. Mitchell III Regional Vice President None LAO Charles L. Mitsakos Vice President None LAO Linda M. Molnar Vice President None LAO Monty L. Moncrief Vice President None LAO David H. Morrison Vice President None LAO Andrew J. Moscardini Vice President None LAO Brian D. Munson Regional Vice President None LAO Jon Christian Nicolazzo Regional Vice President None LAO Jack Nitowitz Assistant Vice President None LAO William E. Noe Senior Vice President None LAO Matthew P. O’Connor Senior Vice President None LAO Jonathan H. O’Flynn Regional Vice President None LAO Eric P. Olson Senior Vice President None LAO Jeffrey A. Olson Vice President None LAO Thomas A. O’Neil Vice President None LAO Shawn M. O’Sullivan Regional Vice President None LAO W. Burke Patterson, Jr. Vice President None LAO Gary A. Peace Senior Vice President None LAO Samuel W. Perry Vice President None LAO David K. Petzke Senior Vice President None IRV John H. Phelan, Jr. Director None LAO John Pinto Vice President None LAO Carl S. Platou Senior Vice President None LAO Charles R. Porcher Regional Vice President None LAO Julie K. Prather Vice President None SNO Richard P. Prior Vice President None LAO Steven J. Quagrello Regional Vice President None LAO Mike Quinn Vice President None SNO John P. Raney Assistant Vice President None LAO James P. Rayburn Vice President None LAO Rene M. Reincke Vice President None LAO Steven J. Reitman Senior Vice President None LAO Jeffrey Robinson Vice President None LAO Suzette M. Rothberg Regional Vice President None LAO James F. Rothenberg Non-Executive Chairman and Director None LAO Romolo D. Rottura Vice President None LAO William M. Ryan Vice President None LAO Dean B. Rydquist Director, Senior Vice President and Chief Compliance Officer None LAO Richard A. Sabec, Jr. Vice President None LAO Paul V. Santoro Senior Vice President None LAO Joseph D. Scarpitti Senior Vice President None IRV MaryAnn Scarsone Assistant Vice President None LAO Kim D. Schmidt Assistant Vice President None LAO Shane D. Schofield Vice President None LAO David L. Schroeder Assistant Vice President None LAO James J. Sewell III Regional Vice President None LAO Arthur M. Sgroi Senior Vice President None LAO Steven D. Shackelford Regional Vice President None LAO Michael J. Sheldon Vice President None LAO Daniel S. Shore Senior Vice President None LAO Brad Short Vice President None LAO Nathan W. Simmons Regional Vice President None LAO Connie F. Sjursen Vice President None LAO Jerry L. Slater Senior Vice President None SNO Stacy D. Smolka Assistant Vice President None LAO J. Eric Snively Vice President None LAO Therese L. Soullier Vice President None LAO Kristen J. Spazafumo Vice President None LAO Mark D. Steburg Vice President None LAO Michael P. Stern Vice President None LAO Brad Stillwagon Vice President None LAO Craig R. Strauser Senior Vice President None LAO Libby J. Syth Vice President None LAO Drew W. Taylor Senior Vice President None LAO Gary J. Thoma Vice President None LAO Cynthia M. Thompson Senior Vice President None LAO David R. Therrien Assistant Vice President None LAO John B. Thomas Regional Vice President None LAO Mark R. Threlfall Regional Vice President None LAO David Tippets Regional Vice President None IND James P. Toomey Vice President None LAO Luke N. Trammell Regional Vice President None IND Christopher E. Trede Vice President None LAO Scott W. Ursin-Smith Senior Vice President None SNO Cindy Vaquiax Vice President None LAO Srinkanth Vemuri Regional Vice President None LAO J. David Viale Senior Vice President None DCO Bradley J. Vogt Director None LAO Sherrie S. Walling Assistant Vice President None SNO Chris L. Wammack Assistant Vice President None LAO Thomas E. Warren Senior Vice President None LAO Gregory J. Weimer Senior Vice President None SFO Gregory W. Wendt Director None LAO George J. Wenzel Senior Vice President None LAO Jason M. Weybrecht Vice President None LAO Brian E. Whalen Vice President None LAO William C. Whittington Regional Vice President None LAO N. Dexter Williams, Jr. Senior Vice President None LAO Andrew L. Wilson Vice President None LAO Steven C. Wilson Vice President None LAO Timothy J. Wilson Director, Senior Vice President and National Sales Manager None LAO Kurt A. Wuestenberg Vice President None LAO Jason P. Young Vice President None LAO Jonathan A. Young Vice President None DCO Business Address, 3treet N.W., Suite 230, Washington, DC 20007-5140 GVO-1 Business Address, 3 Place des Bergues, 1201 Geneva, Switzerland HRO Business Address, 5300 Robin Hood Road, Norfolk, VA 23513 IND Business Address, 12811 North Meridian Street, Carmel, IN 46032 IRV Business Address, 6455 Irvine Center Drive, Irvine, CA 92618 LAO Business Address, 333 South Hope Street, Los Angeles, CA90071 LAO-W Business Address, 11100 Santa Monica Blvd., 15th Floor, Los Angeles, CA90025 NYO Business Address, 630 Fifth Avenue, 36th Floor, New York, NY 10111 SFO Business Address, One Market, Steuart Tower, Suite 1800, San Francisco, CA 94105 SNO Business Address, 3500 Wiseman Boulevard, San Antonio, TX78251 (c)Not applicable. Item 33.Location of Accounts and Records All accounts, books, records and documents required pursuant to Section 31(a)(1) and 31(a)(2) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder will be maintained, in whole or in part, at the offices of: NAME ADDRESS Washington Management Corporation (business manager) 1101 Vermont Avenue, N.W., Washington, DC 20005 Capital Research and Management Company (investment adviser) 333 South Hope Street, Los Angeles, California 90071 Capital Research and Management Company (fund accounting dept.) 5300 Robin Hood Road, Norfolk, VA 23513 American Funds Service Company (transfer agent) 6455 Irvine Center Drive, Irvine, CA 92618 12811 North Meridian Street, Carmel, IN 46032 10001 North 92nd Street, Suite 100, Scottsdale, AZ 85258 3500 Wiseman Boulevard, San Antonio, TX 78251 5300 Robin Hood Road, Norfolk, VA23513 JPMorgan Chase Bank, N.A. (custodian) 270 Park Avenue, New York, NY 10017-2070 Item 34.Management Services None. Item 35.Undertakings Not applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant, The American Funds Tax-Exempt Series I, has duly caused this Post-Effective Amendment No. 35 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Washington and District of Columbia on the 30th day of September, 2010. The American Funds Tax-Exempt Series I By: /s/Jeffrey L. Steele Jeffrey L. Steele President Counsel certifies that this Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act. By: /s/Stephanie L. Pfromer Stephanie L. Pfromer, Esq. Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated on September 30, 2010. Nariman Farvardin* Nariman Farvardin James C. Miller III* James C. Miller III Trustee Trustee Barbara Hackman Franklin* Barbara Hackman Franklin Donald L. Nickles* Donald L. Nickles Trustee Trustee R. Clark Hooper* R. Clark Hooper J. Knox Singleton* J. Knox Singleton Trustee Trustee and Chairman of the Board James H. Lemon, Jr.* James H. Lemon, Jr. /s/Jeffrey L. Steele Jeffrey L. Steele Trustee and Vice Chairman of the Board President and Trustee By /s/Michael W. Stockton Michael W. Stockton By /s/Jeffrey L. Steele Jeffrey L. Steele Vice President, Treasurer, Chief Financial Officer and Assistant Secretary President *By /s/Michael W. Stockton Michael W. Stockton Attorney-in-fact POWER OF ATTORNEY The undersigned trustees of The American Funds Tax-Exempt Series I (the “Trust”), a Delaware Statutory Trust, do each hereby revoke all previous powers of attorney that have been signed and otherwise act in his or her name and behalf in matters involving the Trust and do hereby constitute and appoint Michael W. Stockton, Jennifer L. Butler and Stephanie L. Pfromer, or any of them to act as attorneys-in-fact for and in his or her name, place and stead (1) to sign his or her name as a trustee of said Trust to any and all amendments to the Registration Statement of The American Funds Tax-Exempt Series I, File No. 33-5270 under the Securities Act of 1933, as amended, or under the Investment Company Act of 1940, as amended, File No. 811-4653, said amendments to be filed with the Securities and Exchange Commission, and to any and all documents required by any State in the United States of America in which this Trust offers its shares, and (2) to deliver any and all such amendments to such Registration Statement, so signed, for filing with the Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, granting to said attorneys-in-fact, and each of them, full power and authority to do and perform every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as the undersigned might or could do if personally present, hereby ratifying and approving the acts of said attorneys-in-fact. EXECUTED at Washington, D.C., this 30th day of September, 2010. THE AMERICAN FUNDS TAX-EXEMPT SERIES I /s/Nariman Farvardin /s/James C. Miller III /s/Barbara H. Franklin /s/Donald L. Nickles /s/R. Clark Hooper /s/J. Knox Singleton /s/James H. Lemon, Jr. /s/Jeffrey L. Steele EXHIBIT INDEX EXHIBIT NO.EXHIBIT DESCRIPTION (a) Certificate of Trust and Agreement and Declaration of Trust (b) By-Laws (d) Form of Investment Advisory Agreement dated October 1, 2010 (e)(1) Form of Principal Underwriting Agreement dated October 1, 2010 (e)(2) Form of Selling Group Agreement effective October 1, 2010 (e)(3) Form of Bank/Trust Company Selling Group Agreement effective October 1, 2010 (e)(4) Form of Class F Share Participation Agreement effective October 1, 2010 (e)(5) Form of Bank/Trust Company Participation Agreement for Class F Shares effective October 1, 2010 (f) Bonus or Profit Sharing Contracts – Deferred Compensation Plan effective August 7, 2009 (g) Form of Global Custody Agreement dated December 21, 2006 (h)(1) Form of Administrative Services Agreement dated October 1, 2010 (h)(2) Form of Shareholder Services Agreement dated October 1, 2010 (h)(3) Form of Business Management Agreement dated October 1, 2010 (h)(4) Form of Indemnification Agreement dated October 1, 2010 (h)(5) Agreement and Plan of Reorganization (i) Legal Opinion (j) Consent of Independent Registered Public Accounting Firm (m)(1) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class A Shares (m)(2) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class B Shares (m)(3) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class C Shares (m)(4) Form of Plan of Distribution for The Tax-Exempt Fund of Maryland Class F-1 Shares (m)(5) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class A Shares (m)(6) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class B Shares (m)(7) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class C Shares (m)(8) Form of Plan of Distribution for The Tax-Exempt Fund of Virginia Class F-1 Shares (n) Form of Multiple Class Plan dated October 1, 2010 (p)(1) Code of Ethics for The Capital Group Companies dated June 2010 (p)(2) Code of Ethics for Washington Management Corporation dated June 1, 2008 (p)(3) Code of Ethics for the Registrant dated October 2010
